Exhibit 10.2

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 18, 2017, is entered into by and among INTERCONTINENTAL EXCHANGE, INC., a
Delaware corporation (the “Borrower”), NYSE HOLDINGS LLC, as a guarantor, the
Lenders (as hereinafter defined) party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

RECITALS

A. The Borrower, ICE Europe Parent Limited, the several lenders from time to
time party thereto (the “Lenders”), and the Administrative Agent are party to
the Credit Agreement, dated as of April 3, 2014 (as amended by the First
Amendment to Credit Agreement, dated as of May 15, 2015, the Second Amendment to
Credit Agreement, dated as of November 9, 2015, the Third Amendment to Credit
Agreement, dated as of November 13, 2015, and the Fourth Amendment to Credit
Agreement, dated as of August 18, 2017, the “Credit Agreement”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement as amended by this Amendment.

B. The Borrower has requested that the Lenders amend the Credit Agreement and
the Lenders are willing to consent to such amendments to the Credit Agreement on
the terms and subject to conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Effective upon the Fifth Amendment Effective Date (as hereinafter defined),
the Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the conformed copy of
the Credit Agreement attached hereto as Exhibit A, which shall include, for the
avoidance of doubt, amendments necessary to remove ICE Europe Parent Limited as
a Borrower and Intercontinental Exchange, Inc. as a Guarantor approved by the
Lenders in the Fourth Amendment.

1.2 Effective upon the Fifth Amendment Effective Date, Exhibit C (Form of
Compliance Certificate) to the Credit Agreement is hereby deleted in its
entirety and replaced with the new Exhibit C to the Credit Agreement attached
hereto as Exhibit B.



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS OF EFFECTIVENESS

2.1 The amendments set forth in ARTICLE I shall become effective as of the date
(the “Fifth Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:

(a) The Fourth Amendment shall have become effective.

(b) The Administrative Agent shall have received an executed counterpart of this
Amendment from each of the Credit Parties and Lenders constituting the Required
Lenders.

(c) The Borrower shall have paid to (i) Wells Fargo Securities, LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, the Administrative Agent and the
Lenders any fees required under the Engagement Letter (as defined below) to be
paid to each of them, in the amounts due and payable on the Fifth Amendment
Effective Date as required by the terms thereof, and (ii) The Bank of
Tokyo-Mitsubishi UFJ, Ltd. the fee required under that certain fee letter
between the Borrower and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in connection
with its appointment as a joint bookrunner and joint lead arranger in respect of
the Amendment, in the amount due and payable on the Fifth Amendment Effective
Date as required by the terms thereof. The “Engagement Letter” means that
certain letter from Wells Fargo, Wells Fargo Securities, LLC, BofA and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, to the Borrower, dated July 31,
2017, relating to certain fees payable by the Borrower in respect of the
transactions contemplated by this Amendment.

(d) The Borrower shall have delivered to the Administrative Agent a certificate,
signed by a Responsible Officer of the Borrower, certifying as to the matters
set forth in ARTICLE III hereof.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants, on and as of the Fifth Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement (except the representation set forth in Section 4.8 thereof
with respect to clauses (i) and (ii) of the definition of “Material Adverse
Effect” only) and the other Credit Documents qualified as to materiality are
true and correct and those not so qualified are true and correct in all material
respects, both immediately before and after giving effect to this Amendment
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct (if qualified as to materiality) or true and
correct in all material respects (if not so qualified), in each case only on and
as of such specific date), (ii) this Amendment has been duly authorized,
executed and delivered by such Credit Party and constitutes the legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing

 

2



--------------------------------------------------------------------------------

(regardless of whether enforcement is sought in equity or at law) and (iii) no
Default or Event of Default shall have occurred and be continuing on the Fifth
Amendment Effective Date, both immediately before and after giving effect to
this Amendment and the amendments contemplated hereby.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION

Each party to this Amendment hereby confirms and agrees that, after giving
effect to this Amendment and the amendments contemplated hereby, and except as
expressly modified hereby, the Credit Agreement and the other Credit Documents
to which it is a party remain in full force and effect and enforceable against
such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

5.2 Credit Document. As used in the Credit Agreement, “hereinafter,” “hereto,”
“hereof,” and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement after amendment by this Amendment. Any
reference to the Credit Agreement or any of the other Credit Documents herein or
in any such documents shall refer to the Credit Agreement and the other Credit
Documents as amended hereby. This Amendment is limited to the matters expressly
set forth herein, and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.

5.3 Expenses. The Borrower shall pay all reasonable and documented fees and
expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment.

5.4 Severability. To the extent any provision of this Amendment is prohibited by
or invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in any
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

5.5 Successors and Assigns. This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

3



--------------------------------------------------------------------------------

5.6 Construction. The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts; Integration. This Amendment may be executed and delivered via
facsimile or electronic mail with the same force and effect as if an original
were executed and may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures hereto were upon
the same instrument. This Amendment constitutes the entire contract among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

INTERCONTINENTAL EXCHANGE INC. By:  

/s/ Martin Hunter

Name:   Martin Hunter Title:   SVP, Tax & Treasurer NYSE HOLDINGS LLC By:  

/s/ Martin Hunter

Name:   Martin Hunter Title:   SVP, Tax & Treasurer

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the
Multicurrency Agent, an Issuing Lender, a Swingline Lender and a Lender By:  

/s/ Jocelyn Boll

Name:   Jocelyn Boll Title:   Director

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Backup Administrative Agent, a Swingline Lender
and a Lender By:  

/s/ Sherman Wong

Name:   Sherman Wong Title:   Director

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as a Lender By:  

/s/ Chen Xu

Name:   Chen Xu Title:   President & CEO, USA

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender By:  

/s/ Oscar Cortez

Name:   Oscar Cortez Title:   Director

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Bank of Montreal (Chicago Branch), as a Lender By:  

/s/ Michael Lenardi

Name:   Michael Lenardi Title:   Vice President

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Bank of Montreal (London Branch), as a Lender By:  

/s/ Anthony Ebdon

Name:   Anthony Ebdon Title:   MD By:  

/s/ Scott Matthews

Name:   Scott Matthews Title:   MD

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Mark Haddad

Name:   Mark Haddad Title:   Vice President

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Fifth Third Bank, as a Lender By:  

/s/ Jonathan James

Name:   Jonathan James Title:   SVP

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Stephen A. Brothers

Name:   Stephen A. Brothers Title:   Managing Director

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Ciaran Small

Name:   Ciaran Small Title:   Vice President

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Authorized Signatory By:  

/s/ Nicholas Goss

Name:   Nicholas Goss Title:   Authorized Signatory

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Kortney Knight

Name:   Kortney Knight Title:   Vice President

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Nigel Elvey

Name:   Nigel Elvey Title:   Director

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

 

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Composite Blacklined Conformed Copy of Credit Agreement

Reflecting Fifth Amendment to the Credit Agreement

[see attached]

 

A-1



--------------------------------------------------------------------------------

CUSIP Number: Deal # 45856GAC8

Revolving Loans (Dollar Revolving Loans) CUSIP # 45856GAD6

Revolving Loans (Multicurrency Revolving Loans) CUSIP # 45856GAE4

Conformed Copy – Conformed through the ThirdFifth Amendment

 

 

 

CREDIT AGREEMENT

among

INTERCONTINENTAL EXCHANGE, INC.

and

ICE EUROPE PARENT LIMITED

as Borrowersas Borrower,

THE LENDERS NAMED HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Primary Administrative Agent, Issuing Lender and a Swingline Lender

BANK OF AMERICA, N.A.,

as Syndication Agent, Backup Administrative Agent and a Swingline Lender

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANK OF CHINA, NEW YORK BRANCH,

BANK OF MONTREAL,

BBVA COMPASS BANK, and

FIFTH THIRD BANK ,

MIZUHO BANK, LTD., and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

$3,000,000,0003,400,000,000 Senior Credit Facilities

WELLS FARGO SECURITIES, LLC

and,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

BANK OF CHINA, NEW YORK BRANCH,

as Joint Bookrunners and Joint Lead Arrangers

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANK OF CHINA, NEW YORK BRANCH,

BMO CAPITAL MARKETS CORP.,

BBVA COMPASS BANK, and

FIFTH THIRD BANK,

MIZUHO BANK, LTD., and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers

Dated as of April 3, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS   1.1  

Defined Terms

     1   1.2  

Accounting Terms

     3335   1.3  

Other Terms; Construction

     3435   1.4  

Currency Equivalents Generally

     3537   1.5  

Redenomination of Certain Foreign Currencies

     3637   1.6  

Interest Rates

     3638   ARTICLE II   AMOUNT AND TERMS OF THE LOANS   2.1  

Commitments

     3738   2.2  

Borrowings

     3840   2.3  

Disbursements; Funding Reliance; Domicile of Loans

     4344   2.4  

Evidence of Debt; Notes

     4445   2.5  

Termination and Reduction of Commitments

     4546   2.6  

Mandatory Payments and Prepayments

     4647   2.7  

Voluntary Prepayments

     4748   2.8  

Interest

     4748   2.9  

Fees

     4950   2.10  

Interest Periods

     5152   2.11  

Conversions and Continuations

     5253   2.12  

Method of Payments; Computations; Apportionment of Payments

     5354   2.13  

Recovery of Payments

     5556   2.14  

Pro Rata Treatment

     5556   2.15  

Increased Costs; Change in Circumstances; Illegality

     5657   2.16  

Taxes

     5960   2.17  

Compensation

     6465   2.18  

Replacement of Lenders; Mitigation of Costs

     6566   2.19  

Letters of Credit

     6667   2.20  

Increase in Commitments

     7475   2.21  

Defaulting Lenders

     7676   2.22  

Cash Collateral

     7980   2.23  

Loans to the Subsidiary Borrower; etc

     80[Reserved]81  

 

i



--------------------------------------------------------------------------------

ARTICLE III   CONDITIONS OF BORROWING   3.1  

Conditions of Effectiveness and Initial Borrowing

     81[Reserved]81   3.2  

Conditions of All Borrowings

     8383   3.3  

Conditions of Borrowing for IDHC Acquisition

     84[Reserved]84   ARTICLE IV   REPRESENTATIONS AND WARRANTIES   4.1  

Corporate Organization and Power

     8787   4.2  

Authorization; Enforceability

     8787   4.3  

No Violation

     8788   4.4  

Governmental and Third-Party Authorization; Permits

     8888   4.5  

Litigation

     8888   4.6  

Full Disclosure

     8888   4.7  

Margin Regulations

     8989   4.8  

No Material Adverse Effect

     8989   4.9  

Financial Matters

     8989   4.10  

Compliance with Laws

     8989   4.11  

Investment Company Act

     8990   4.12  

OFAC; Anti-Terrorism Laws

     8990   4.13  

Solvency

     90   ARTICLE V   AFFIRMATIVE COVENANTS   5.1  

Financial Statements

     9091   5.2  

Other Business and Financial Information

     9292   5.3  

Existence; Franchises; Maintenance of Properties

     9393   5.4  

Use of Proceeds

     9394   5.5  

Compliance with Laws

     9394   5.6  

Payment of Taxes

     9394   5.7  

Insurance

     9494   5.8  

Maintenance of Books and Records; Inspection

     9494   5.9  

Subsidiary Guarantors

     9495   5.10  

Anti-Corruption Laws, OFAC, PATRIOT Act Compliance

     9596   ARTICLE VI   FINANCIAL COVENANT   6.1  

Maximum Total Leverage Ratio

     9697  

 

ARTICLE VII   NEGATIVE COVENANTS   7.1  

Merger; Consolidation

     9797  

 

ii



--------------------------------------------------------------------------------

7.2  

Subsidiary Indebtedness

     9798   7.3  

Liens

     99100   7.4  

Asset Dispositions

     102102   7.5  

Dividend Payments

     102[Reserved]102   7.6  

Acquisitions

     102[Reserved]103   ARTICLE VIII   EVENTS OF DEFAULT   8.1  

Events of Default

     102103   8.2  

Remedies: Termination of Commitments, Acceleration, etc

     104105   8.3  

Remedies: Setoff

     105106   ARTICLE IX   THE ADMINISTRATIVE AGENT   9.1  

Appointment and Authority

     106106   9.2  

Rights as a Lender

     106107   9.3  

Exculpatory Provisions

     107107   9.4  

Reliance by Administrative Agent

     108108   9.5  

Delegation of Duties

     108108   9.6  

Resignation of Administrative Agent

     108109   9.7  

Non-Reliance on Administrative Agent and Other Lenders

     109110   9.8  

No Other Duties, Etc

     109110   9.9  

Administrative Agent May File Proofs of Claim

     109110   9.10  

Guaranty Matters; Ineligible Assignees Letter Agreement

     110111   9.11  

Swingline Lender

     111111   9.12  

Replacement of Impaired Agent

     111112   9.13  

Backup Administrative Agent

     111112   ARTICLE X   MISCELLANEOUS   10.1  

Expenses; Indemnity; Damage Waiver

     112113   10.2  

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process

     114115   10.3  

Waiver of Jury Trial

     116116   10.4  

Notices; Effectiveness; Electronic Communication

     116117   10.5  

Amendments, Waivers, etc

     117118   10.6  

Successors and Assigns

     119119   10.7  

No Waiver

     124124   10.8  

Survival

     124125   10.9  

Severability

     124125   10.10  

Construction

     124125   10.11  

No Fiduciary Duty

     125125  

 

iii



--------------------------------------------------------------------------------

10.12  

Confidentiality

     125126   10.13  

Counterparts; Integration; Effectiveness

     126126   10.14  

Disclosure of Information

     126127   10.15  

USA Patriot Act Notice

     126127   10.16  

The Parent Borrower as Agent for the Subsidiary Borrower

     126[Reserved]127   10.17  

Judgment Currency

     127127   10.18  

Termination of Terminating Credit Facilities

     128[Reserved]128   10.19  

Not a Grandfathered Obligation

     128128   ARTICLE XI   GUARANTY BY THE PARENT BORROWER   11.1  

The Guaranty

     128   11.2  

Guaranty Unconditional

     128   11.3  

Duty Only Upon Payment in Full; Reinstatement in Certain Circumstances

     129   11.4  

Waiver by the Parent Borrower

     129   11.5  

Subrogation

     129   11.6  

Stay of Acceleration

     130   11.7  

Continuing Guaranty; Assignments

     130   10.20  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     129  

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    Form of Dollar Revolving Note Exhibit A-2    Form of
Multicurrency Revolving Note Exhibit A-3    Form of Dollar Swingline Note
Exhibit A-4    Form of Multicurrency Swingline Note Exhibit B-1    Form of
Notice of Borrowing Exhibit B-2    Form of Notice of Swingline Borrowing Exhibit
B-3    Form of Notice of Conversion/Continuation Exhibit B-4    Form of Letter
of Credit Notice Exhibit C    Form of Compliance Certificate Exhibit D    Form
of Assignment and Assumption Exhibit E    Forms of U.S. Tax Compliance
Certificate

SCHEDULES

 

Schedule 1.1(a)    Commitments and Notice Addresses Schedule 1.1(b)    Existing
Letters of Credit Schedule 7.3    Liens

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of the 3rd day of April, 2014, is made among
INTERCONTINENTAL EXCHANGE, INC. (formerly INTERCONTINENTAL- EXCHANGE GROUP,
INC., a Delaware corporation (the “Parent Borrower”), ICE EUROPE PARENT LIMITED,
a limited company incorporated under the laws of England and Wales (the
“Subsidiary Borrower”, and together with the Parent Borrower, the
“BorrowersBorrower”), the Lenders (as hereinafter defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Primary Administrative Agent (as hereinafter defined)
for the Lenders, and BANK OF AMERICA, N.A., as Syndication Agent (as hereinafter
defined) and Backup Administrative Agent (as hereinafter defined) for the
Lenders.

BACKGROUND STATEMENT

The Borrowers haveBorrower has requested that the Lenders make available a
revolving credit facility to the BorrowersBorrower in the aggregate principal
amount of $3,000,000,000.3,400,000,000. The BorrowersBorrower will use the
proceeds of these facilities as provided in Section 5.4. The Lenders are willing
to make available to the BorrowersBorrower the credit facilities described
herein subject to and on the terms and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Account Designation Letter” means a letter from the BorrowersBorrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of
eachthe Borrower and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which suchthe Borrower
may from time to time request the Administrative Agent to forward the proceeds
of any Loans made hereunder.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Parent Borrower directly,
or indirectly through one or more Subsidiaries, (i) acquires any division or
line of business of any Person, or all or substantially all of the assets, of
any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.



--------------------------------------------------------------------------------

“Additional Commitment” has the meaning set forth in Section 2.20(c).

“Additional Lender” has the meaning set forth in Section 2.20(a).

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.

“Administrative Agent” means, (a) during a Wells Fargo Availability Period, the
Primary Administrative Agent and (b) during a Wells Fargo Unavailability Period,
the Backup Administrative Agent; provided, that (x) it is understood that
matters concerning the funding of Multicurrency Revolving Loans denominated in a
Foreign Currency and Multicurrency Swingline Loans and the disbursement of the
proceeds thereof will be administered by the Multicurrency Agent, and references
herein to the “Administrative Agent” in such a context shall be deemed to refer
to the “Multicurrency Agent” and (y) any reference to the “Administrative Agent”
in Section 2.12(e) shall at all times be deemed to refer to the Primary
Administrative Agent and the Backup Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no Agent nor any Lender shall be deemed an
“Affiliate” of athe Borrower or any Subsidiary of athe Borrower.

“Agents” means, collectively, the Multicurrency Agent, the Primary
Administrative Agent and the Backup Administrative Agent.

“Aggregate Dollar Revolving Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Dollar Revolving Loans outstanding at such
time, (ii) the aggregate principal amount of Dollar Swingline Loans outstanding
at such time and (iii) the aggregate Dollar Letter of Credit Exposure of all
Dollar Revolving Lenders at such time.

“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the sum
of (i) the Dollar Amount of the Multicurrency Revolving Loans outstanding at
such time, (ii) the Dollar Amount of the Multicurrency Swingline Loans
outstanding at such time and (iii) the aggregate Multicurrency Letter of Credit
Exposure of all Multicurrency Revolving Lenders at such time.

“Agreement” means this Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(a)(ii), in each
case as determined under the following matrix with reference to the Debt Rating
(as defined and as determined as set forth below); provided, that, on and after
the Original Maturity Date, the Applicable Commitment Fee Rate for each Tier
shall be permanently increased by 10 basis points:

 

Tier

  

Debt Rating

   Applicable
LIBOR
Margin     Applicable
Base Rate
Margin     Applicable
Commitment
Fee Rate  

I

   AA-/Aa3 or higher      0.875 %      0.000 %      0.080 % 

II

   A+/A1      1.000 %      0.000 %      0.100 % 

III

   A/A2      1.125 %      0.125 %      0.125 % 

IV

   A-/A3      1.250 %      0.250 %      0.150 % 

V

   BBB+/Baa1 or lower      1.500 %      0.500 %      0.200 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s of the Parent Borrower’s non-credit-enhanced, senior
unsecured long-term debt. For purposes of determining the applicable pricing
tier, (i) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one pricing tier, then the pricing tier for the higher of such Debt
Ratings shall apply (with pricing tier I being the highest and pricing tier V
being the lowest); (ii) if there is a split in Debt Ratings of more than one
pricing tier, then the pricing tier that is one level lower than the pricing
tier of the higher Debt Rating shall apply; (iii) if the Parent Borrower has
only one Debt Rating, the pricing tier corresponding to that Debt Rating shall
apply; and (iv) if the Parent Borrower does not have any Debt Rating, pricing
tier V shall apply. Initially, the Applicable Percentage shall be determined
based upon the Debt Rating specified in the certificate delivered pursuant to
Section 3.1(a)(iv)on the Closing Date. Thereafter, each change in the Applicable
Percentage resulting from a publicly announced change in the Debt Rating shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act of 2010, and all other laws, rules, and
regulations of any jurisdiction applicable to the Parent Borrower and its
Affiliates concerning or relating to bribery or corruption.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” mean Wells Fargo Securities, LLC, Merrill Lynch, Price, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), The Bank of Tokyo-Mitsubishi UFJ, Ltd., Bank of China, New York
Branch, BMO Capital Markets Corp., BBVA Compass Bank and, Fifth Third Bank,
Mizuho Bank, Ltd. and PNC Capital Markets, LLC and their respective successors.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of athe Borrower, any officer of suchthe Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of suchthe Borrower.

“Backup Administrative Agent” means BofA, in its capacity as Backup
Administrative Agent, and its successors and permitted assigns in such capacity.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.

“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or 8.1(g).

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an interest period of one month plus 1.00%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.

“Base Rate Loan” means, at any time, any Dollar Revolving Loan or any
Multicurrency Loan denominated in Dollars that bears interest at such time at
the applicable Adjusted Base Rate.

“BofA” means Bank of America, N.A.

 

4



--------------------------------------------------------------------------------

“BofA Fee Letter” means the letter from BofA to the Parent Borrower, dated
October 29, 2015, relating to certain fees payable by the Parent Borrower in
respect of the transactions contemplated by this Agreement.

“BorrowersBorrower” has the meaning given to such term in the introductory
paragraph hereof.

“Borrowing” means the incurrence by athe Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class, Currency and Type
(including a Swingline Loan made by any Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination in connection with, and payments of principal and
interest on, LIBOR Loans denominated in Dollars or a LIBOR Market Index Rate
Loan, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market,
(iii) in respect of any notice or determination in connection with, and payments
of principal and interest on, Loans denominated in Euros, any such day that is
also a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (TARGET) (or, if such clearing system ceases to
be operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros, and (iv) in respect of any notice or determination in
connection with, and payments of principal and interest on, Loans denominated in
any Currency other than Dollars or Euros, any such day that is also a day on
which banks are open for foreign exchange business in the principal financial
center of the country of such Currency.

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.

“Cash Collateral Account” has the meaning given to such term in Section 2.19(i).

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Exposure or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means (i) for purposes of Section 2.19(i) only,
(A) securities issued or unconditionally guaranteed or insured by the United
States of America or any agency or instrumentality thereof, backed by the full
faith and credit of the United States of America and maturing within one year
from the date of acquisition, (B) commercial paper issued by any Person
organized under the laws of the United States of America, maturing within 180
days from the date of acquisition and, at the time of acquisition, having a
rating of at least A-1 or the equivalent thereof by Standard & Poor’s Ratings
Services or at least P-1 or the equivalent thereof by Moody’s Investors Service,
Inc., (C) time deposits and certificates of deposit maturing within 180 days
from the date of issuance and issued by a bank or trust company organized under
the laws of the United States of America or any state thereof (y) that has
combined capital and surplus of at least $500,000,000 or (z) that has (or is a
subsidiary of a bank holding company that has) a long-term unsecured debt rating
of at least A or the equivalent thereof by Standard & Poor’s Ratings Services or
at least A2 or the equivalent thereof by Moody’s Investors Service, Inc.,
(D) repurchase obligations with a term not exceeding 30 days with respect to
underlying securities of the types described in clause (i)(A) above entered into
with any bank or trust company meeting the qualifications specified in clause
(i)(C) above, and (E) money market funds at least ninety-five percent (95%) of
the assets of which are continuously invested in securities of the foregoing
types; and (ii) for all other purposes, as defined in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Parent Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Parent Borrower on a fully-diluted
basis.

 

6



--------------------------------------------------------------------------------

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Dollar Swingline Loans or Multicurrency Swingline
Loans; when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender or a Multicurrency Revolving Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment or a Multicurrency Revolving Commitment.

“Clearing House Subsidiary” means any Subsidiary of the Parent Borrower the
principal business of which is the provision of or conducting of clearing,
depository or settlement operations.

“Closing Date” means the first date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.April 3, 2014.

“Co-Documentation Agents” means the Lenders identified as such on the cover page
hereof.

“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.

“Commitments” means, collectively, the Dollar Revolving Commitments and the
Multicurrency Revolving Commitments.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization expense, (D) fees and integration, restructuring and severance
expenses and charges incurred during such period in connection with any
Acquisition or Asset Disposition consummated no more than six months prior to
the beginning of such Reference Period not to exceed five percent of
Consolidated EBITDA for such Reference Period (calculated without giving effect
to this clause (D)), (E) noncash charges (including stock based compensation and
any impairment charge or write-off or write-down of goodwill or other intangible
assets), (F) extraordinary losses and (G) all losses during such period
resulting from any asset disposition outside the ordinary course of business,
all to the extent deducted in the calculation of Consolidated Net Income for
such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income, (B) all gains during such
period resulting from any asset disposition outside the ordinary course of

 

7



--------------------------------------------------------------------------------

business, (C) any cash disbursements during such period that relate to noncash
charges included in Consolidated EBITDA pursuant to clause (ii)(E) of this
definition during such Reference Period or the twelve months preceding such
Reference Period and (D) any noncash gains for such period that represent the
reversal of any accrual, or the reversal of any cash reserves, that relates to
charges included in Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E) of
this definition during such Reference Period or the twelve months preceding such
Reference Period, all to the extent included in the calculation of Consolidated
Net Income for such period and all calculated in accordance with GAAP.

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Parent Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income (or loss) of any other Person that is not a
Subsidiary of the Parent Borrower (or is accounted for by the Parent Borrower by
the equity method of accounting) except to the extent of actual payment of cash
dividends or distributions by such Person to the Parent Borrower or any
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
the Parent Borrower to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of such net income is not at the
time permitted by operation of the terms of its charter, certificate of
incorporation or formation or other constituent document or any agreement or
instrument (other than a Credit Document) or any judgment, decree, order,
statute, rule or government regulation applicable to such Subsidiary (provided
that there shall not be excluded from Consolidated Net Income such part of net
income that is used or designated as being available to satisfy regulatory
capital or liquidity requirements imposed on any Subsidiary of the Parent
Borrower by any Governmental Authority or pursuant to any decree, order,
statute, rule or government regulation) and (iii) without duplication of other
deductions or exclusions, any payments made during such Reference Period by any
Subsidiaries of the Parent Borrower of profit sharing entitlements, rebates,
incentives, partnership distributions or similar entitlements.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Parent Borrower and its Subsidiaries,
determined in accordance with GAAP.

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Parent Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

8



--------------------------------------------------------------------------------

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, each Subsidiary Guaranty, the Ineligible Assignees Letter
Agreement, each Compliance Certificate, each Notice of Borrowing, each Notice of
Swingline Borrowing and each Letter of Credit Notice now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of athe
Borrower or any Guarantor with respect to this Agreement.

“Credit Parties” means the BorrowersBorrower and the Guarantors.

“Currency” means Dollars or any Foreign Currency.

“Debt Rating” shall have the meaning given to such term in the definition of
Applicable Percentage.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, the Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified athe Borrower, the Administrative Agent, the Issuing Lender or any
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or athe
Borrower, to confirm in writing to the Administrative Agent and suchthe Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
suchthe Borrower), or (iv) has, or has a direct or indirect parent company that
has, (A) become the subject of a proceeding under any Debtor Relief Law, or
(B) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (C) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such

 

9



--------------------------------------------------------------------------------

Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.21(b)) upon delivery of written notice of such
determination to the Parent Borrower, the Issuing Lender, each Swingline Lender
and each Lender.

“Designated Person” means any Person listed on a Sanctions List.

“Dollar L/C Commitment” means the obligation of the Issuing Lender to issue
Dollar Letters of Credit in an aggregate amount agreed to by the Issuing Lender
in its sole and absolute discretion. For the avoidance of doubt, unless and
until otherwise agreed to by the Issuing Lender in its sole and absolute
discretion, the Dollar L/C Commitment shall be zero.

“Dollar Amount” means, at any time, (i) with respect to an amount denominated in
Dollars, such amount or (ii) with respect to an amount denominated in a Foreign
Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.

“Dollar Letter of Credit” has the meaning given to such term in Section 2.19(a).

“Dollar Letter of Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, such Lender’s ratable share (based on the proportion that
its Dollar Revolving Commitment bears to the aggregate Dollar Revolving
Commitments at such time, or if the Dollar Revolving Commitments have been
terminated, based upon the proportion that its Dollar Revolving Commitment bore
to the aggregate Dollar Revolving Commitments immediately prior to such
termination thereof, giving effect to any subsequent assignments) of the sum of
(i) the aggregate Stated Amount of all Dollar Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Dollar Reimbursement Obligations
outstanding at such time.

“Dollar Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).

“Dollar Revolving Commitment” means, with respect to any Dollar Revolving Lender
at any time, the commitment of such Lender to make Dollar Revolving Loans,
Dollar Swingline Loans (if such Lender has agreed to make Dollar Swingline
Loans) and participate in Dollar Letters of Credit and Dollar Swingline Loans in
an aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Dollar
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Dollar Revolving Commitment,” in either case, as such amount may
be reduced at or prior to such time pursuant to the terms hereof or increased
from time to time pursuant to Section 2.20.

 

10



--------------------------------------------------------------------------------

“Dollar Revolving Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, the sum of (i) the aggregate principal amount of all Dollar
Revolving Loans and Dollar Swingline Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure
(disregarding such Lender’s Dollar Swingline Exposure in respect of any Dollar
Swingline Loans made by such Lender) at such time and (iii) such Lender’s Dollar
Letter of Credit Exposure at such time.

“Dollar Revolving Lender” means each Person listed on Schedule 1.1(a) as having
a Dollar Revolving Commitment and each other Person that becomes a “Dollar
Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or 10.6, and their
respective successors and assigns.

“Dollar Revolving Loan” means any Revolving Loan made by a Dollar Revolving
Lender pursuant to Section 2.1(a) denominated in Dollars.

“Dollar Revolving Note” means, with respect to any Dollar Revolving Lender
requesting the same, the promissory note of the Parent Borrower in favor of such
Dollar Revolving Lender evidencing the Dollar Revolving Loans made by such
Lender pursuant to Section 2.1(a), in substantially the form of Exhibit A-1,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.

“Dollar Swingline Exposure” means, with respect to any Dollar Revolving Lender
at any time, its maximum aggregate liability to both make Refunded Swingline
Loans pursuant to Section 2.2(e) to refund, and to purchase participations
pursuant to Section 2.2(f) in, Dollar Swingline Loans that are outstanding at
such time.

“Dollar Swingline Lender” means any Dollar Revolving Lender to the extent it has
agreed in its sole discretion to act as a “Dollar Swingline Lender” hereunder at
such time and that has been approved in writing by the Parent Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld or delayed), and their respective successors and permitted
assigns.

“Dollar Swingline Loans” has the meaning set forth in Section 2.1(c).

“Dollar Swingline Note” means, if requested by any Dollar Swingline Lender, the
promissory note of the Parent Borrower in favor of such Dollar Swingline Lender
evidencing the Dollar Swingline Loans made by such Dollar Swingline Lender
pursuant to Section 2.1(c), in substantially the form of Exhibit A-3, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.

“Dollars” or “$” means dollars of the United States of America.

“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are CFCs.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

11



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Parent Borrower or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan and, if a Credit Party or an
ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by a Credit Party or an ERISA Affiliate for a
funding waiver pursuant to Section 412 of

 

12



--------------------------------------------------------------------------------

the Code, (iii) the incurrence by a Credit Party or an ERISA Affiliate of any
Withdrawal Liability, or the receipt by a Credit Party or an ERISA Affiliate of
notice from a Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (iv) the distribution by a Credit Party
or an ERISA Affiliate under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (v) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(vi) the imposition of any Lien upon any assets of a Credit Party or an ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA
with respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning given to such term in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Parent
Borrower under Section 2.18) or (B) such Lender changes its Lending Office,
except in each case to the extent that (x) pursuant to Section 2.16, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office or (y) the Subsidiary Borrower
shall have failed to comply with its obligations under Section 2.17(i)(ii),
(iii) Taxes attributable to such Recipient’s failure or inability to comply with
Section 2.16(g), (iv) any backup withholding Taxes, and (v) any Taxes imposed
under FATCA.

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.1(b) and continued under this Agreement as Dollar Letters of Credit issued by
the Issuing Lender pursuant to Section 2.19.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in respect of any of the foregoing.

 

13



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or if such rate is not so published for any day that is a Business Day,
the average rate for such day on such transactions charged to the Administrative
Agent. Notwithstanding the foregoing, if any determination of any rate described
in this definition would result in the Federal Funds Rate being less than zero,
then such rate shall be deemed to be zero.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

“Fee Letters” means the Joint Fee Letter, the BofA Fee Letter and the Wells
Fargo Fee Letter.

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of August 18, 2017, among the Credit Parties, the Administrative Agent and
the Lenders party thereto.

“Fifth Amendment Consenting Lender” means, as of any date of determination,
(a) each Lender that was a Lender immediately prior to the Fifth Amendment
Effective Date and that has delivered an executed counterpart to the Fifth
Amendment or has otherwise provided in writing its consent to the Fifth
Amendment and (b) any Person that becomes a Lender on or after the Fifth
Amendment Effective Date, or in connection with the Fifth Amendment, whether
pursuant the terms of the Fifth Amendment, Section 2.18(a), Section 2.20,
Section 10.6 hereof or otherwise.

“Fifth Amendment Effective Date” means August 18, 2017.

“Fifth Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Fifth Amendment Effective
Date and is not a Fifth Amendment Consenting Lender.

“Final Maturity Date” means the fifth anniversary of the ThirdFifth Amendment
Effective Date; provided, however, that, if such date is a not a Business Day,
then the Final Maturity Date shall be the immediately preceding Business Day.

“Final Termination Date” means the fifth anniversary of the ThirdFifth Amendment
Effective Date or such earlier date of termination of the Commitments pursuant
to Section 2.5 or 8.2.8.2.

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
such Person.

“fiscal quarter” or “FQ” means a fiscal quarter of the Parent Borrower and its
Subsidiaries.

 

14



--------------------------------------------------------------------------------

“fiscal year” or “FY” means a fiscal year of the Parent Borrower and its
Subsidiaries.

“Foreign Currency” means Euro, Sterling, Canadian Dollars or Japanese Yen.

“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” means at any time there is a Defaulting Lender, (i) with
respect to any Issuing Lender, such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any reallocation pursuant to
Section 2.21(a)(iv) and the posting of any Cash Collateral in accordance with
Section 2.21(a)(v)), and (ii) with respect to the Swingline Lenders, such
Defaulting Lender’s Swingline Exposure (after giving effect to any reallocation
pursuant to Section 2.21(a)(iv) and the prepayment of any Swingline Loans in
accordance with Section 2.21(a)(v)).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means NYSE and any other Person that guarantees the Obligations
(including the Parent Borrower as a guarantor under Article XI).

“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial, original, variation, settlement, delivery or mark-to-market
margin, buyer’s security or seller’s security, in any case whether contingent or
actual (or similar arrangement), set up, maintained or established by (i) ICE
Clear US, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, and (vi) ICE Clear Netherlands, (vii) ICE Clear
Singapore and (viii) such other Clearing House Subsidiaries, in each case in
which its

 

15



--------------------------------------------------------------------------------

members (or other Persons) make contributions, make deposits, set aside funds,
pledge (or transfer) assets, grant security interests in assets or transfer
title to margin or other collateral assets or the like to, among other things,
enable the satisfaction (whether in whole or in part) of the obligations of the
relevant Clearing House Subsidiary or upon the default (or other specified
event) of a clearing member or the like.

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Parent Borrower and its Subsidiaries, the term Guaranty Obligation shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that, with respect to
any Clearing House Subsidiary, the term Hedge Agreement shall not include any
such transaction with respect to which such entity is a party solely in its
capacity as a central counterparty.

 

16



--------------------------------------------------------------------------------

“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Parent Borrower.

“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Parent Borrower.

“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Parent Borrower.

“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Parent Borrower (formerly known as New
York Clearing Corporation).

“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporationClear
Netherlands” means ICE Clear Netherlands B.V., a private company established in
Amsterdam, The Netherlands and an indirect Wholly-Owned Subsidiary of the Parent
Borrower.

“IDHC” means Interactive Data Holdings Corporation, a Delaware corporation.ICE
Clear Singapore” means ICE Clear Singapore Pte. Ltd., a company incorporated in
the Republic of Singapore and an indirect Wholly-Owned Subsidiary of the
Borrower.

“IDHC Acquisition” means the Acquisition by the Parent Borrower (or any
Subsidiary thereof) of IDHC in accordance with the IDHC Acquisition Agreement.

“IDHC Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
October 26, 2015, between the Parent Borrower, Red Merger Sub Inc., IDHC and
Igloo Manager Co-Invest, LLC.

“IDHC Acquisition Date” means the date on which the IDHC Acquisition is
consummated.

“IDHC Bridge Arrangers” means Wells Fargo Securities, LLC, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

“IDHC Bridge Facility” means that certain senior unsecured bridge credit
facility providing for up to $3,650,000,000 in senior unsecured bridge loans
available to the Parent Borrower arranged by the IDHC Bridge Arrangers and used
to finance a portion of the consideration paid by the Parent Borrower to
consummate the IDHC Acquisition, all as contemplated in that certain Project H2O
Commitment Letter, dated as of October 26, 2015, among Wells Fargo, BofA, the
IDHC Bridge Arrangers and the Parent Borrower.

“IDHC Transactions” means, collectively, (a) the IDHC Acquisition, (b) the
issuance or incurrence of Indebtedness (including the making of Loans) to
finance a portion of the consideration paid by the Parent Borrower to consummate
the IDHC Acquisition, (c) the issuance of Capital Stock of the Parent Borrower
to the equityholders of IDHC as consideration for the

 

17



--------------------------------------------------------------------------------

IDHC Acquisition, (d) the refinancing of certain existing Indebtedness of IDHC
and its Subsidiaries, (e) the preparation, execution and delivery of the Second
Amendment of this Agreement and (f) the payment of fees, commissions and
expenses in connection with each of the foregoing.

“Increasing Lender” has the meaning set forth in Section 2.20(a).

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the aggregate amount (but
only to the extent drawn and not reimbursed) of all surety bonds, letters of
credit and bankers’ acceptances issued or created for the account of such
Person, (iv) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person and
(vii) all indebtedness of the types referred to in clauses (i) through
(vi) above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person, the amount thereof being equal to the lesser of
(x) the amount secured by such Lien and (y) the fair market value of the
property or assets subject to such Lien as determined in good faith by such
Person; provided, however, that, with respect to any Clearing House Subsidiary,
the term Indebtedness shall not include any transaction with respect to which
such entity is a party solely in its capacity as a central counterparty and,
with respect to any Regulated Subsidiary that acts as a swap execution facility,
multilateral trading facility, systematic internalizer or organized trading
facility and which offers a settlement service for transactions done on such
facility or on the facility of another such Regulated Subsidiary, the term
Indebtedness shall not include any transaction with respect to which such entity
is a party solely in the capacity of offering such a settlement service.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of athe
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i) above, Other Taxes.

“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.

“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Closing Date, between the Parent Borrower and the Primary
Administrative Agent, as such letter agreement may be amended or modified from
time to time with the consent of the Parent Borrower and, in accordance with
Section 9.10(b), the Administrative Agent.

“Interest Period” has the meaning given to such term in Section 2.10.

“IRS” means the United States Internal Revenue Service.

 

18



--------------------------------------------------------------------------------

“Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the Parent
Borrower, dated October 29, 2015, relating to certain fees payable by the Parent
Borrower in respect of the transactions contemplated by this Agreement.

“Legal Reservations” means:

(a) the principle that equitable remedies (or remedies that are analogous to
equitable remedies in other jurisdictions) may be granted or refused at the
discretion of a court, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganization, court schemes, moratoria,
administration, examinership, reorganization and other laws generally affecting
the rights of creditors;

(b) the time barring of claims under the UK Limitation Act 1980 and the Foreign
Limitation Periods Act 1984 and other applicable statutes of limitation, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defenses of set-off or
counterclaim;

(c) similar principles, rights and defenses under the laws of any other
jurisdiction to which a Borrower or its assets may be subject; and

(d) any other matters which are set out as qualifications or reservations as to
matters of law of general application in the legal opinions provided to the
Administrative Agent and the Lenders under the Credit Documents.

“Lender Parties” has the meaning given to such term in Section 10.11.

“Lenders” means, collectively, the Revolving Lenders and, unless the context
requires otherwise, the Swingline Lenders.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Parent
Borrower and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types and Classes of Loans, and, with respect to LIBOR
Loans, such office may be a domestic or foreign branch or Affiliate of such
Lender.

“Letter of Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Letter of Credit Exposure or Multicurrency Letter of Credit
Exposure, or both, as the context requires.

“Letter of Credit Maturity Date” means the fifth Business Day prior to the Final
Maturity Date.

 

19



--------------------------------------------------------------------------------

“Letter of Credit Notice” has the meaning given to such term in Section 2.19(b).

“Letters of Credit” means any or all of the Dollar Letters of Credit and
Multicurrency Letters of Credit.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Market Index Rate” means, for any date, the rate for one month deposits
in the applicable Currency as reported on Reuters Screen LIBOR01 Page as of
11:00 a.m. London time, on such day, or if such day is not a London Banking Day,
then the immediately preceding London Banking Day (or if not so reported, then
as reasonably determined by the Administrative Agent from another recognized
source or interbank quotation).

“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Market Index Rate.

“LIBOR Rate” means:

(i) with respect to each LIBOR Loan denominated in any Currency (other than
Canadian Dollars) comprising part of the same Borrowing for any Interest Period,
an interest rate per annum obtained by dividing (A) (y) the London Interbank
Offered Rate (or a successor rate which is approved by the Administrative Agent,
in consultation with the Parent Borrower) appearing on Reuters Screen LIBOR01
Page (or other commercially available source providing quotations of such rate
as selected by the Administrative Agent, in consultation with the Parent
Borrower, from time to time) for deposits denominated in such Currency or (z) if
no such rate is available, the rate of interest determined by the Administrative
Agent to be the rate or the arithmetic mean of rates at which deposits in such
Currency in immediately available funds are offered to first-tier banks (as
determined in consultation with the Parent Borrower) in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately 11:00
a.m., London time, two Business Days prior to the first day of such Interest
Period for a period substantially equal to such Interest Period, by (B) the
amount equal to 1.00 minus the Reserve Requirement (expressed as a decimal) for
such Interest Period; and

(ii) with respect to each LIBOR Loan denominated in Canadian Dollars comprising
part of the same Borrowing for any Interest Period, an interest rate per annum
determined by the Administrative Agent on the basis of an average rate
applicable to Canadian Dollar bankers’ acceptances having a maturity comparable
to the applicable Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc.’s definitions),
or other commercially available source providing quotations of such rate as
selected by the Administrative Agent, in consultation with the Parent Borrower,
from time to time, at approximately 10:00 a.m., Toronto time, on the first day
of such Interest Period (or if such day is not a Business Day, then on the
immediately preceding Business Day); provided that if, for any reason, such rate
does not appear on the Reuters Screen CDOR Page on such day, then the “LIBOR
Rate” on such day for any LIBOR Loan denominated in Canadian Dollars shall be
calculated as the rate (rounded upwards to the nearest basis point) quoted by
The Toronto-Dominion Bank (or its successors or assigns or such other bank
listed in Schedule I to the

 

20



--------------------------------------------------------------------------------

Bank Act (Canada) as the Administrative Agent may from time to time designate)
as its discount rate for the purchase of Canadian Dollar bankers’ acceptances in
an amount substantially equal to such LIBOR Loan with a term comparable to such
Interest Period at approximately 10:00 a.m., Toronto time, on the first day of
such Interest Period (or if such day is not a Business Day, then on the
immediately preceding Business Day); and

(iii) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the London Interbank
Offered Rate (or a successor rate which is approved by the Administrative Agent,
in consultation with the Parent Borrower) for U.S. Dollar deposits for delivery
on the date in question for a one month term beginning on that date which
appears on Reuters Screen LIBOR01 Page (or other commercially available source
providing quotations of such rate as selected by the Administrative Agent, in
consultation with the Parent Borrower, from time to time) at approximately 11:00
a.m., London time, on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or other commercially
available source providing quotations of such rate as selected by the
Administrative Agent from time to time), then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which U.S. Dollar deposits would be offered by first class
banks (as determined in consultation with the Parent Borrower) in the London
interbank market to the Administrative Agent at approximately 11:00 a.m., London
time, on such date of determination for delivery on the date in question for a
one month term.

Notwithstanding the foregoing, if any determination of any rate described in
this definition would result in the LIBOR Rate being less than zero, then such
rate shall be deemed to be zero.

Each of the Administrative Agent and the Lenders acknowledges and agrees that
(1) as of the date hereof, ICE Benchmark Administration Ltd. is a subsidiary of
the Parent Borrower, and (2) neither the Administrative Agent nor any Lender,
solely in their respective capacities as such under this Agreement, shall have
any direct claim under this Agreement against anythe Borrower on account of any
action taken by ICE Benchmark Administration Ltd. in its capacity as a provider
of any quotations or rates referred to this definition.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing; provided that, with respect to the assets of any Clearing House
Subsidiary, no rights of setoff, deduction, netting, equity of redemption or
offset of any member (or similar Person) of such Clearing House Subsidiary shall
constitute a Lien hereunder.

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

 

21



--------------------------------------------------------------------------------

“Local Time” means (i) in the case of Multicurrency Revolving Loans or
Multicurrency Swingline Loans, in each case denominated in a Foreign Currency,
London time, and (ii) in all other cases, Charlotte, North Carolina time.

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, financial condition or results of operations of the Parent Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of anythe Borrower or any
Guarantor to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.

“Material Subsidiary” means, at any time, any Subsidiary of the Parent Borrower
that is a “significant subsidiary” as defined in Rule 1-102(w) of Regulation S-X
under the Securities Act.

“Maturity Date” means (a) with respect to each ThirdFifth Amendment Consenting
Lender, the Final Maturity Date and (b) with respect to each ThirdFifth
Amendment Non-Consenting Lender, the Original Maturity Date.

“Moody’s” means Moody’s Investor Service.

“Multicurrency Agent” means (a) during a Wells Fargo Availability Period, Wells
Fargo Bank, National Association, London Branch, (b) during a Wells Fargo
Unavailability Period, the Backup Administrative Agent, and (c) and any other
financial institution designated by the Primary Administrative Agent or the
Backup Administrative Agent, as applicable (and reasonably acceptable to the
Parent Borrower), to act as its sub-agent and correspondent hereunder in respect
of the disbursement and payment of Multicurrency Revolving Loans denominated in
a Foreign Currency and Multicurrency Swingline Loans.

“Multicurrency L/C Commitment” means the obligation of the Issuing Lender to
issue Multicurrency Letters of Credit in an aggregate Dollar Amount equal to
$75,000,000 or such greater amount agreed to by the Issuing Lender in its sole
and absolute discretion.

“Multicurrency Letter of Credit” has the meaning given to such term in
Section 2.19(a).

“Multicurrency Letter of Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s ratable share (based
on the proportion that its Multicurrency Revolving Commitment bears to the
aggregate Multicurrency Revolving Commitments at such time, or if the
Multicurrency Revolving Commitments have been terminated, based upon the
proportion that its Multicurrency Revolving Commitment bore to the aggregate
Multicurrency Revolving Commitments immediately prior to such termination
thereof, giving effect to any subsequent assignments) of the sum of (i) the
aggregate Stated Amount of all Multicurrency Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Multicurrency Reimbursement
Obligations outstanding at such time.

“Multicurrency Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).

 

22



--------------------------------------------------------------------------------

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender at any time, the commitment of such Lender to make
Multicurrency Revolving Loans, Multicurrency Swingline Loans and participate in
Multicurrency Letters of Credit and Multicurrency Swingline Loans in an
aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Multicurrency
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Multicurrency Revolving Commitment,” in either case, as such
amount may be reduced at or prior to such time pursuant to the terms hereof or
increased from time to time pursuant to Section 2.20.

“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of (i) the aggregate
principal Dollar Amount of all Multicurrency Revolving Loans and Multicurrency
Swingline Loans made by such Lender that are outstanding at such time, (ii) the
Dollar Amount of such Lender’s Multicurrency Swingline Exposure at such time
(disregarding such Lender’s Multicurrency Swingline Exposure in respect of any
Multicurrency Swingline Loans made by such Lender) and (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time.

“Multicurrency Revolving Lender” means each Person listed on Schedule 1.1(a) as
having a Multicurrency Revolving Commitment and each other Person that becomes a
“Multicurrency Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or
10.6, and their respective successors and assigns.

“Multicurrency Revolving Loan” means any Revolving Loan made by a Multicurrency
Revolving Lender pursuant to Section 2.1(b) denominated in any Currency.

“Multicurrency Revolving Note” means, with respect to any Multicurrency
Revolving Lender requesting the same, the promissory note of eachthe Borrower in
favor of such Multicurrency Revolving Lender evidencing the Multicurrency
Revolving Loans made by such Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

“Multicurrency Swingline Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, its maximum aggregate liability to make Refunded
Swingline Loans pursuant to Section 2.2(e) to refund, or to purchase
participations pursuant to Section 2.2(f) in, Multicurrency Swingline Loans that
are outstanding at such time.

“Multicurrency Swingline Lender” means (a) Wells Fargo and BofA and (b) any
other Multicurrency Revolving Lender to the extent it has agreed in its sole
discretion to act as a “Multicurrency Swingline Lender” hereunder at such time
and that has been approved in writing by the Parent Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld or delayed), and each of their respective successors and
permitted assigns.

 

23



--------------------------------------------------------------------------------

“Multicurrency Swingline Loan” has the meaning set forth in Section 2.1(e).

“Multicurrency Swingline Note” means, if requested by any Multicurrency
Swingline Lender, the promissory note of eachthe Borrower in favor of such
Multicurrency Swingline Lender evidencing the Multicurrency Swingline Loans made
by such Multicurrency Swingline Lender pursuant to Section 2.1(d), in
substantially the form of Exhibit A-4, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Parent Borrower or any ERISA Affiliate
makes, is making or is obligated to make contributions or, during the
immediately preceding five plan years, has made or been obligated to make
contributions.

“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the BorrowersBorrower or the
Administrative Agent that (i) requires the approval of all Lenders (or all
Lenders directly affected thereby) in accordance with the terms of Section 10.5
and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Parent Borrower or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“Notes” means any or all of the Dollar Revolving Notes, the Multicurrency
Revolving Notes, the Dollar Swingline Notes and the Multicurrency Swingline
Notes.

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).

“NYSE” means NYSE Holdings LLC, a Delaware limited liability company.

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
athe Borrower seeking relief under any Debtor Relief Laws and any fraudulent
transfer and fraudulent conveyance laws, whether or not the claim for such
interest is allowed in such proceeding) on the Loans and Reimbursement
Obligations, and all fees, expenses, indemnities and other obligations owing,
due or payable at any time by athe Borrower or any Guarantor to any Agent, any
Lender, the Issuing Lender or any other Person entitled thereto, under this
Agreement or any of the other Credit Documents.

 

24



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Maturity Date” means the fifth anniversary of the ClosingThird
Amendment Effective Date; provided, however, that, if such date is a not a
Business Day, then the Original Maturity Date shall be the immediately preceding
Business Day.1

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Parent Borrower.

“Parent Borrower” has the meaning given to such term in the introductory
paragraph hereof.

“Participant” has the meaning given to such term in Section 10.6(d).

“Participant Register” has the meaning given to such term in Section 10.6(f).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

“Payment Office” means the office of the Administrative Agent or the
Multicurrency Agent designated on Schedule 1.1(a) under the heading
“Instructions for wire transfers to the Administrative Agent,” or such other
office as the Administrative Agent or the Multicurrency Agent may designate to
the Lenders and the Parent Borrower for such purpose from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Liens” has the meaning given to such term in Section 7.3.

 

25



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Parent Borrower or any ERISA
Affiliate has any liability.

“Primary Administrative Agent” means Wells Fargo, in its capacity as Primary
Administrative Agent, and its successors and permitted assigns in such capacity.

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

“Qualified Acquisition” means any Acquisition consummated after the Fifth
Amendment Effective Date that (a) involves the payment of consideration in
excess of $1,000,000,000 and (b) has been designated by the Borrower as a
“Qualified Acquisition” by written notice to the Administrative Agent received
no later than 10 Business Days after the consummation of such Qualified
Acquisition.

“Recipient” means (i) the Primary Administrative Agent, (ii) the Backup
Administrative Agent, (iii) any Lender or (iv) the Issuing Lender, as
applicable.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Parent Borrower immediately preceding such date or, if such
date is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

“Register” has the meaning given to such term in Section 10.6(c).

“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository, clearing house, securities depository, settlement system,
multilateral trading facility, trade repository, systematic internalizer or
organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth on the Compliance Certificate most recently delivered in
accordance with Section 5.2(a) or another written notice (in form and detail
reasonably satisfactory to the Administrative Agent) delivered to the
Administrative Agent (it being understood that such assets existing as of the
Closing Date are reflected on the consolidated balance sheet of the Parent
Borrower and its Subsidiaries as part of short-term restricted cash and
investments or long-term restricted cash).

 

26



--------------------------------------------------------------------------------

“Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Dollar Revolving Lenders” means, at any time, the Dollar Revolving
Lenders holding outstanding Dollar Revolving Credit Exposure and Unutilized
Dollar Revolving Commitments (or, after the termination of the Dollar Revolving
Commitments, outstanding Dollar Revolving Credit Exposure) representing at least
a majority of the aggregate, at such time, of all outstanding Dollar Revolving
Credit Exposure and Unutilized Dollar Revolving Commitments (or, after the
termination of the Dollar Revolving Commitments, the aggregate at such time of
all outstanding Dollar Revolving Credit Exposure); provided that the Dollar
Revolving Commitment of, and the portion of the outstanding Dollar Revolving
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Dollar Revolving Lenders.

“Required Lenders” means, at any time, the Lenders holding Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, Revolving Credit Exposures) representing at least a majority of the
aggregate, at such time, of all outstanding Revolving Credit Exposures and
Unutilized Commitments (or, after the termination of the Commitments, the
aggregate at such time of all outstanding Revolving Credit Exposures); provided
that the Commitment of, and the portion of the outstanding Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Required Multicurrency Revolving Lenders” means, at any time, the Multicurrency
Revolving Lenders holding outstanding Multicurrency Revolving Credit Exposure
and Unutilized Multicurrency Revolving Commitments (or, after the termination of
the Multicurrency Revolving Commitments, outstanding Multicurrency Revolving
Credit Exposure) representing at least a majority of the aggregate, at such
time, of all outstanding Multicurrency Revolving Credit Exposure and Unutilized
Multicurrency Revolving Commitments (or, after the termination of the
Multicurrency Revolving Commitments, the aggregate at such time of all
outstanding Multicurrency Revolving Credit Exposure); provided that the
Multicurrency Revolving Commitment of, and the portion of the outstanding
Multicurrency Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Multicurrency Revolving Lenders.

“Required Multicurrency Swingline Lenders” means, at any time, the Multicurrency
Swingline Lenders representing at least a majority, at such time, of the
aggregate principal amount of all outstanding Multicurrency Swingline Loans;
provided that the portion of the aggregate principal amount of outstanding
Multicurrency Swingline Loans held or deemed held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Multicurrency
Swingline Lenders.

 

27



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise directly relating to any or all of the transactions
expressly contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and, with respect to anythe
Borrower, any other officer or similar official thereof responsible for the
administration of the obligations of suchthe Borrower in respect of this
Agreement or any other Credit Document.

“Revaluation Date” means with respect to any Multicurrency Revolving Loan,
Multicurrency Swingline Loan or Multicurrency Letter of Credit, each of the
following: (i) each date of a Borrowing of a LIBOR Loan denominated in a Foreign
Currency or a Multicurrency Swingline Loan, (ii) each date of issuance of a
Multicurrency Letter of Credit denominated in a Foreign Currency, (iii) each
date of a continuation of a LIBOR Loan denominated in a Foreign Currency, and
(iv) such additional dates as the Administrative Agent or the Required
Multicurrency Swingline Lenders shall reasonably determine or the Required
Multicurrency Revolving Lenders shall reasonably require.

“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multicurrency Revolving Commitments.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate principal Dollar Amount of all Revolving
Loans and Swingline Loans made by such Lender that are outstanding at such time,
(ii) such Lender’s Swingline Exposure at such time, and (iii) such Lender’s
Letter of Credit Exposure at such time.

“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multicurrency Revolving Lenders.

“Revolving Loans” means, collectively, the Dollar Revolving Loans and the
Multicurrency Revolving Loans.

 

28



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sanctioned Country” means a country or, territory or region (including the
government and government instrumentalities of said country or, territory or
region) which is presently the target of country-based Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government (including
the U.S. Department of State, the U.S. Department of Commerce and OFAC),
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom.

“Sanctions List” means any of the lists of specially designated nationals or
blocked persons or entities (or equivalent) (i.e., a Designated Person) pursuant
to Sanctions held by the U.S. government and administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity.

“Securities Act” means the Securities Act of 1933.

“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.

“Spot Rate” for a Currency means the rate determined by the Administrative Agent
to be the rate quoted as the spot rate for the purchase of such Currency with
another Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such spot rate
is not available, the “Spot Rate” shall be determined by reference to a
publically available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Parent Borrower, or, in the absence of such
an agreement, the Administrative Agent may use any reasonable method it deems
appropriate to determine such spot rate, and such determination shall be
conclusive absent manifest error.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
Dollar Amount of the aggregate amount available to be drawn thereunder at such
time (regardless of whether any conditions for drawing could then be met).

“Sterling” or “£” means the lawful money of the United Kingdom.

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Parent Borrower.

 

29



--------------------------------------------------------------------------------

“Subsidiary Borrower” has the meaning given to such term in the introductory
paragraph hereof.

“Subsidiary Guarantor” means each Subsidiary which is a party to any Subsidiary
Guaranty.

“Subsidiary Guaranty” means, collectively, the Guaranty Agreement, dated as of
the Closing Date, made by NYSE in favor of the Administrative Agent and the
Lenders, and each other guaranty executed and delivered in accordance with
Section 5.9(a).

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Swingline Exposure or Multicurrency Swingline Exposure, or both,
as the context requires.

“Swingline Lenders” means, collectively, the Dollar Swingline Lenders and the
Multicurrency Swingline Lenders.

“Swingline Loans” has the meaning given to such term in Section 2.1(e).

“Swingline Maturity Date” means the date which is three days prior to the Final
Maturity Date; provided, however, that, if such date is a not a Business Day,
then the Swingline Maturity Date shall be the immediately preceding Business
Day.

“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.

“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Terminating Credit Facilities” has the meaning set forth in Section 3.1(b).

“Termination Date” means, with respect to each Lender, its’ Maturity Date or
such earlier date of termination of the Commitments pursuant to Section 2.5 or
8.2.

“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Parent Borrower.

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of November 13, 2015, among the BorrowersBorrower, ICE Europe Parent Limited,
the Administrative Agent and the Lenders party thereto.

“Third Amendment Consenting Lender” means, as of any date of determination,
(a) each Lender that was a Lender immediately prior to the Third Amendment
Effective Date and that has delivered an executed counterpart to the Third
Amendment or has otherwise provided in writing its consent to the Third
Amendment and (b) any Person that becomes a Lender on or after the Third
Amendment Effective Date, or in connection with the Third Amendment, whether
pursuant the terms of the Third Amendment, Section 2.18(a), Section 2.20,
Section 10.6 hereof or otherwise.

 

30



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means November 13, 2015.

“Third Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Third Amendment Effective
Date and is not a Third Amendment Consenting Lender.

“Threshold Amount” means $200,000,000.250,000,000.

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) Consolidated Total Funded Debt as of the last day of such Reference Period
to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include (x) Indebtedness permitted
pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof or (y) for purposes of determining the Total
Leverage Ratio at any time prior to the IDHC Acquisition Date (or the
termination of the IDHC Acquisition Agreement),and (y) any Indebtedness incurred
or issued by the Parent Borrower on or prior to the IDHC Acquisition Date(1) to
repay, prepay, redeem, repurchase, discharge, defease or otherwise refinance
other Indebtedness (solely in the amount necessary for such repayment,
prepayment, redemption, repurchase, discharge, defeasance or other refinancing)
to the extent the proceeds of such Indebtedness are earmarked for such purpose
and actually so applied or (2) at any time prior to the date of consummation of
an Acquisition (or the termination of the related acquisition agreement), to the
extent that the net proceeds of such Indebtedness are held as cash or Cash
Equivalents by the Parent Borrower (or any Subsidiary thereof) (whether held in
deposit or securities accounts or otherwise) to finance the IDHCsuch Acquisition
until the consummation of the IDHCsuch Acquisition (or the termination of the
IDHC Acquisition Agreementrelated acquisition agreement) and such proceeds are
required to be applied to repay, prepay, redeem, repurchase, discharge or
defease such Indebtedness in the event such Acquisition is not consummated (or
the related acquisition agreement is terminated).

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

“Type” has the meaning given to such term in Section 2.2(a).

“UK CTA” means the United Kingdom Corporation Tax Act 2009.

 

31



--------------------------------------------------------------------------------

“UK Insolvency Event” means:

(i) the Subsidiary Borrower is unable or admits in writing inability to pay its
debts as they fall due or is declared to be unable to pay its debts under
applicable law, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more classes of its creditors (other than the Administrative Agent and the
Lenders) with the purpose of rescheduling any of its indebtedness;

(ii) except in connection with the rules of a Clearing House Subsidiary or any
amendment thereto made in accordance with all applicable Requirements of Law, a
moratorium is declared in respect of any indebtedness of the Subsidiary Borrower
in an aggregate principal amount of at least the Threshold Amount; provided that
if a moratorium occurs, the ending of the moratorium will not remedy any Event
of Default caused by such moratorium;

(iii) except in connection with any reorganization on a solvent basis permitted
by, or not prohibited by, Section 7.1, any shareholders’ resolution is passed,
application is made to a court by the Subsidiary Borrower or its directors,
order is made by a court or agreement (other than the rules of a Clearing House
Subsidiary or any amendment thereto made in accordance with all applicable
Requirements of Law) is entered into or legal proceedings are taken in relation
to: (A) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of the Subsidiary Borrower;
(B) a composition, compromise, assignment or arrangement with any creditor of
the Subsidiary Borrower; (C) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of the Subsidiary Borrower, or any of its assets having an
aggregate value in excess of the Threshold Amount; or (D) enforcement of any
Lien over any assets of the Subsidiary Borrower, or any analogous procedure or
step is taken in any jurisdiction; provided that this clause (iii) shall not
apply to any winding-up petition (or analogous document in any jurisdiction)
which is frivolous or vexatious and is discharged, stayed or dismissed within 30
days of commencement; or

(iv) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of the
Subsidiary Borrower having an aggregate value in excess of the Threshold Amount.

“UK ITA” means the United Kingdom Income Tax Act 2007.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a Loan to the Subsidiary Borrower and is
(i) a Lender: (1) which is a bank (as defined for the purpose of section 879 UK
ITA) making an advance to the Subsidiary Borrower under this Agreement; or
(2) in respect of an advance made under this Agreement to the Subsidiary
Borrower by a Person that was a bank (as defined for the purpose of section 879
UK ITA) at the time such advance was made, and which, with respect to (1) and
(2) above, is within the charge to United Kingdom corporation tax as regards any
payment of interest made in respect of that advance; or (ii) a UK Treaty Lender.

 

32



--------------------------------------------------------------------------------

“UK Treaty Lender” means a Lender which:

(i) is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest; and

(ii) does not carry on business in the United Kingdom through a permanent
establishment with which that Lender’s participation in respect of a Loan to the
Subsidiary Borrower is effectively connected; and

(iii) if a U.S. Lender, is fully entitled to the benefits of the UK/US Treaty
(or if not so entitled, would have been so entitled but for its failure to be so
fully entitled being attributable to (x) the status of or any action or omission
of the Subsidiary Borrower or any Affiliate thereof or to any relationship
between such Lender and the Subsidiary Borrower or any Affiliate thereof or
(y) any steps taken or to be taken pursuant to Section 2.19).

“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force.

“Unutilized Commitment” means, with respect to any Revolving Lender at any time,
such Lender’s Unutilized Dollar Revolving Commitment or Unutilized Multicurrency
Revolving Commitment, or both, as the context may require.

“Unutilized Dollar Revolving Commitment” means, with respect to any Dollar
Revolving Lender at any time, such Lender’s Dollar Revolving Commitment at such
time less the sum of, without duplication, (i) the aggregate principal amount of
all Dollar Revolving Loans and Dollar Swingline Loans made by such Lender that
are outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure at
such time (disregarding such Lender’s Dollar Swingline Exposure in respect of
any Dollar Swingline Loans made by such Lender) and (iii) such Lender’s Dollar
Letter of Credit Exposure at such time.

“Unutilized Multicurrency Revolving Commitment” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s Multicurrency
Revolving Commitment at such time less the sum of, without duplication, (i) the
aggregate principal amount of all Multicurrency Revolving Loans and
Multicurrency Swingline Loans made by such Lender that are outstanding at such
time, (ii) such Lender’s Multicurrency Swingline Exposure at such time
(disregarding such Lender’s Multicurrency Swingline Exposure in respect of any
Multicurrency Swingline Loans made by such Lender, (ii) such Lender’s
Multicurrency Swingline Exposure at such time) and (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time.

“U.S. Borrower” means a Borrower that is a U.S. Person.

 

33



--------------------------------------------------------------------------------

“U.S. Lender” means a Lender which is treated as resident (for the purposes of
the UK/US Treaty) in the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.16(g)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wells Fargo Availability Period” means any time period of time other than a
Wells Fargo Unavailability Period.

“Wells Fargo Fee Letter” means the letter from Wells Fargo to the Borrower,
dated October 29, 2015, relating to certain fees payable by the Borrower in
respect of the transactions contemplated by this Agreement.

“Wells Fargo Unavailability Period” means any period of time:

(a) starting on the date that either the BorrowersBorrower or the Required
Lenders determine in their reasonable discretion that Wells Fargo is a
Defaulting Lender; and

(b) ending two Business Days (or such shorter period of time as may be agreed
upon in writing by the BorrowersBorrower, the Backup Administrative Agent and
Wells Fargo in their sole discretion) after the date that both the
BorrowersBorrower and the Required Lenders determine in their reasonable
discretion and notify the other parties that Wells Fargo is not a Defaulting
Lender.

“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means each of the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

34



--------------------------------------------------------------------------------

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial data (including financial ratios and other financial
calculations) required to be delivered hereunder shall be prepared in accordance
with, GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent Borrower and its Subsidiaries
delivered to the Lenders prior to the Closing Date; provided that if the Parent
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Parent
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then compliance with such covenant shall be determined on the basis of GAAP as
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Parent Borrower and the Required Lenders. Without limiting
the foregoing, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the financial statements described in
Section 4.9 for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
any election or requirement to measure any financial liability using fair value
shall be disregarded.

1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, letter or other
document shall be construed as referring to such agreement, instrument, letter
or other document as from time to time amended, supplemented, restated or
otherwise modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) All references herein to the Lenders or any of them shall be deemed to
include the Swingline Lenders and the Issuing Lender unless specifically
provided otherwise or unless the context otherwise requires.

 

35



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, calculations to determine compliance by the
BorrowersBorrower with any of the covenants contained in Article VI (and
definitions related thereto) shall (or, with respect to any Acquisition or asset
sale for which the consideration given does not exceed
$250,000,000,1,000,000,000, may, at the Parent Borrower’s option) be determined
in each case on a pro forma basis (a “Pro Forma Basis”) after giving effect to
any Acquisition, asset sale or incurrence or repayment of Indebtedness (each, a
“transaction”) occurring since the beginning of the applicable Reference Period
and on or prior to the last day of such period as if such transaction had
occurred as of the first day of such period, in accordance with the following:

(i) any Indebtedness incurred or assumed by the Parent Borrower or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in an Acquisition that is not retired or
repaid in connection therewith) shall be deemed to have been incurred or assumed
as of (and with the corresponding interest expense included from) the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);

(ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in an Acquisition) shall be
deemed to have been retired or repaid as of (and with the corresponding interest
expense excluded from) the first day of the applicable period;

(iii) with respect to any asset disposition, income statement items (whether
positive or negative) attributable to the assets sold or otherwise disposed of
shall be excluded beginning as of the first day of the applicable period; and

(iv) with respect to any Acquisition, (A) income statement items (whether
positive or negative) and balance sheet items attributable to the Person or
assets acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Parent Borrower and its Subsidiaries in accordance
with GAAP or in accordance with other provisions of this Agreement) be included
in such calculations to the extent relating to the applicable period (provided
that such income statement and balance sheet items are reflected in financial
statements or other financial data reasonably acceptable to the Administrative
Agent) and (B) operating expense reductions, cost savings and other pro forma
adjustments attributable to such Acquisition may be included to the extent that
such adjustments (y) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act (irrespective of whether the Parent Borrower is subject
thereto) or (z) have been approved in writing by the Administrative Agent;
provided that each Compliance Certificate shall contain or be accompanied by a
brief explanation, by footnote, schedule or otherwise, of pro forma adjustments
made pursuant to this Section 1.3(c)(iv).

 

36



--------------------------------------------------------------------------------

1.4 Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to the Parent Borrower; provided that the failure of the Administrative Agent to
provide the Parent Borrower with any such notice shall neither affect any
obligations of the BorrowersBorrower hereunder or the applicability of the Spot
Rate as so determined nor result in any liability on the part of the
Administrative Agent to athe Borrower. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable Currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Parent
Borrower hereunder or calculating financial ratios hereunder or except as
otherwise provided herein, the applicable amount of any Currency (other than
Dollars) for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent in accordance with this Agreement.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Loan, or the issuance of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Borrowing, LIBOR Loan or Letter of Credit is denominated in
a Foreign Currency, such amount shall be the relevant Foreign Currency
Equivalent of such Dollar Amount (rounded to the nearest unit of such Foreign
Currency), as determined by the Administrative Agent.

1.5 Redenomination of Certain Foreign Currencies.

(a) Each obligation of any party to this Agreement to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
BorrowersBorrower for any amount due under this Agreement and (ii) without
increasing any commitment of any Lender, all references in this Agreement to
minimum amounts (or integral multiples thereof) denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall, immediately upon such adoption,
be replaced by references to such minimum amounts (or integral multiples
thereof) as shall be specified herein with respect to Borrowings denominated in
Euro.

 

37



--------------------------------------------------------------------------------

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

1.6 Interest Rates. If at any time any interest rate quoted or otherwise made
available from time to time under this Agreement in respect of any Currency is
no longer available generally, as determined by the Administrative Agent, then
the Administrative Agent (after consultation with the Parent Borrower) may, by
written notice to the Lenders and the Parent Borrower, substitute such
unavailable interest rate with another published interest rate that adequately
reflects the all-in-cost of funds denominated in such currency to the
Administrative Agent. Neither the Primary Administrative Agent nor the Backup
Administrative Agent warrants, or accepts responsibility for, and neither shall
have any liability with respect to, the administration, submission or any other
matter related to the rates in the definition of “LIBOR Rate” or with respect to
any comparable or successor rate thereto.

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

2.1 Commitments.

(a) Dollar Revolving Loans. Each Dollar Revolving Lender severally agrees,
subject to and on the terms and conditions of this Agreement, to make Dollar
Revolving Loans to the Parent Borrower, from time to time on any Business Day
during the period from and including the Closing Date to but excluding its
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Dollar Revolving Commitment; provided that no Borrowing of Dollar
Revolving Loans shall be made if, immediately after giving effect thereto (and
to any concurrent repayment of Dollar Swingline Loans with proceeds of Dollar
Revolving Loans made pursuant to such Borrowing), (y) the Dollar Revolving
Credit Exposure of any Dollar Revolving Lender would exceed its Dollar Revolving
Commitment at such time or (z) the Aggregate Dollar Revolving Credit Exposure
would exceed the aggregate Dollar Revolving Commitments at such time. Subject to
and on the terms and conditions of this Agreement, the Parent Borrower may
borrow, repay and reborrow Dollar Revolving Loans.

(b) Multicurrency Revolving Loans. Each Multicurrency Revolving Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
Multicurrency Revolving Loans to anythe Borrower (on a several basis), from time
to time on any Business Day during the period from and including the Closing
Date to but excluding its Termination Date, in an aggregate principal amount at
any time outstanding not exceeding its Multicurrency Revolving Commitment;
provided that no Borrowing of Multicurrency Revolving Loans shall be made if,
immediately after giving effect thereto (and to any concurrent repayment of
Multicurrency Swingline Loans with proceeds of Multicurrency Revolving Loans
made pursuant to such Borrowing), (y) the Multicurrency Revolving Credit
Exposure of any Multicurrency Revolving Lender would exceed its Multicurrency
Revolving Commitment at such time or (z) the Aggregate Multicurrency Revolving
Credit Exposure would exceed the aggregate Multicurrency Revolving Commitments
at such time. Subject to and on the terms and conditions of this Agreement,
eachthe

 

38



--------------------------------------------------------------------------------

Borrower may borrow, repay and reborrow Multicurrency Revolving Loans.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, no Multicurrency Revolving Loans shall be made to the Subsidiary
Borrower on and after the Third Amendment Effective Date.

(c) Dollar Swingline Loans. Each Dollar Swingline Lender severally agrees,
subject to and on the terms and conditions of this Agreement, to make loans in
Dollars (each, a “Dollar Swingline Loan”) to the Parent Borrower, from time to
time on any Business Day during the period from the Closing Date to but
excluding the Swingline Maturity Date (or, if earlier, the Final Termination
Date), in an aggregate principal amount up to such Dollar Swingline Lender’s
Dollar Revolving Commitment as of the date on which it became a Dollar Swingline
Lender hereunder (as reduced by any subsequent assignments of its obligations to
make Dollar Swingline Loans in accordance with Section 10.6); provided that no
Borrowing of Dollar Swingline Loans shall be made if, immediately after giving
effect thereto, (x) the Dollar Revolving Credit Exposure of any Dollar Revolving
Lender would exceed its Dollar Revolving Commitment at such time, (y) the
Aggregate Dollar Revolving Credit Exposure would exceed the aggregate Dollar
Revolving Commitments at such time or (z) any Dollar Revolving Lender is at such
time a Defaulting Lender hereunder unless each Swingline Lender is satisfied it
will have no Fronting Exposure after giving effect to such Dollar Swingline
Loan. Subject to and on the terms and conditions of this Agreement, the Parent
Borrower may borrow, repay (including by means of a Borrowing of Dollar
Revolving Loans pursuant to Section 2.2(e)) and reborrow Dollar Swingline Loans.

(d) Multicurrency Swingline Loans. Each Multicurrency Swingline Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
loans in any Currency other than Japanese Yen (each, a “Multicurrency Swingline
Loan,” and collectively with the Dollar Swingline Loans, the “Swingline Loans”)
to anythe Borrower (on a several basis), from time to time on any Business Day
during the period from the Closing Date to but excluding the Swingline Maturity
Date (or, if earlier, the Final Termination Date), in an aggregate principal
amount up to such Multicurrency Swingline Lender’s Multicurrency Revolving
Commitment as of, in the case of BofA and Wells Fargo, the ThirdFifth Amendment
Effective Date or, in the case of any other Multicurrency Swingline Lender, the
date on which it became a Multicurrency Swingline Lender hereunder (as reduced
by any subsequent assignments of such Multicurrency Swingline Lender’s
obligations to make Multicurrency Swingline Loans in accordance with
Section 10.6); provided that no Borrowing of Multicurrency Swingline Loans shall
be made if, immediately after giving effect thereto, (x) the Multicurrency
Revolving Credit Exposure of any Multicurrency Revolving Lender would exceed its
Multicurrency Revolving Commitment at such time, (y) the Aggregate Multicurrency
Revolving Credit Exposure would exceed the aggregate Multicurrency Revolving
Commitments at such time or (z) any Multicurrency Revolving Lender is at such
time a Defaulting Lender hereunder unless each Swingline Lender is satisfied it
will have no Fronting Exposure after giving effect to such Multicurrency
Swingline Loan. Subject to and on the terms and conditions of this Agreement,
eachthe Borrower may borrow, repay (including by means of a Borrowing of
Multicurrency Revolving Loans pursuant to Section 2.2(e)) and reborrow
Multicurrency Swingline Loans. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, no Multicurrency Swingline
Loans shall be made to the Subsidiary Borrower on and after the Third Amendment
Effective Date.

 

39



--------------------------------------------------------------------------------

2.2 Borrowings.

(a) Types of Loans. The Dollar Revolving Loans and Multicurrency Revolving Loans
denominated in Dollars shall, at the option of the applicable Borrower and
subject to the terms and conditions of this Agreement, be either Base Rate Loans
or LIBOR Loans (each, a “Type” of Loan). The Multicurrency Revolving Loans
denominated in a Foreign Currency shall be made and maintained as LIBOR Loans at
all times. All Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, be of the same Class, Type and Currency. The
Swingline Loans shall be made and maintained as LIBOR Market Index Rate Loans at
all times.

(b) Notices for Borrowing Revolving Loans. In order to make a Borrowing (other
than (w) Borrowings of Swingline Loans, which shall be made pursuant to
Section 2.2(d), (x) Borrowings for the purpose of repaying Refunded Swingline
Loans, which shall be made pursuant to Section 2.2(e), (y) Borrowings for the
purpose of satisfying a Reimbursement Obligation of athe Borrower, which shall
be made pursuant to Section 2.19(e), and (z) Borrowings involving continuations
or conversions of outstanding Revolving Loans, which shall be made pursuant to
Section 2.11), the applicable Borrower will give the Administrative Agent
written notice (i) not later than 12:00 noon, Charlotte, North Carolina time,
three Business Days prior to each Borrowing of Dollar Revolving Loans or
Multicurrency Revolving Loans denominated in Dollars to be comprised of LIBOR
Loans, (ii) not later than 12:00 noon, Charlotte, North Carolina time, on the
Business Day of any Borrowing of Dollar Revolving Loans or Multicurrency
Revolving Loans denominated in Dollars to be comprised of Base Rate Loans, and
(iii) not later than 10:00 a.m., Charlotte, North Carolina time, four Business
Days prior to each Borrowing of Multicurrency Revolving Loans denominated in a
Foreign Currency; provided, however, that requests for the Borrowing of any
Revolving Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove. Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount, Currency, Class and initial Type of the Loans to be
made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans,
the initial Interest Period to be applicable thereto, and (3) the requested
Borrowing Date, which shall be a Business Day. Upon its receipt of a Notice of
Borrowing, the Administrative Agent will promptly notify each applicable Lender
of the proposed Borrowing. Notwithstanding anything to the contrary contained
herein:

(i) except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e) and Borrowings to satisfy a Reimbursement
Obligation of athe Borrower in accordance with Section 2.19(e), the aggregate
principal amount of each Borrowing comprised of Base Rate Loans shall not be
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments with respect to the applicable Class), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
(or, if less, in the amount of the aggregate Unutilized Commitments with respect
to the applicable Class);

(ii) if athe Borrower shall have failed to designate the Type of Dollar
Revolving Loans or Multicurrency Revolving Loans denominated in Dollars
comprising a Borrowing, suchthe Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

 

40



--------------------------------------------------------------------------------

(iii) if athe Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then suchthe Borrower
shall be deemed to have selected an Interest Period with a duration of one
month.

(c) Funding of Revolving Loans. Not later than 1:00 p.m., Local Time, on the
requested Borrowing Date, each applicable Lender will make available to the
Administrative Agent at its Payment Office an amount, in the applicable Currency
and in immediately available funds, equal to the amount of the Loan or Loans to
be made by such Lender. To the extent such Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
applicable Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent; provided, however, that if, on any
Borrowing Date there are any Swingline Loans outstanding, then the proceeds of
the Borrowing made on such date other than proceeds borrowed for the purpose of
repaying Refunded Swingline Loans under Section 2.2(e), shall, first, be applied
to the payment in full of any such Swingline Loans (converted into the
applicable Currency in an amount equal to the Dollar Amount of the principal of
such Swingline Loan, if necessary), and second, be made available to the
applicable Borrower as provided above.

(d) Notices for and Funding of Swingline Loans. In order to make a Borrowing of
Swingline Loans, the applicable Borrower will give the Administrative Agent,
each applicable Swingline Lender and, with respect to Multicurrency Swingline
Loans, the Multicurrency Agent, written notice not later than (x) with respect
to any requested Swingline Loans denominated in Dollars, 3:30 p.m., Local Time,
or (y) with respect to any requested Swingline Loans denominated in any other
Currency, 12:00 noon, Local Time, in each case on the date of such Borrowing.
Each such notice (each, a “Notice of Swingline Borrowing”) shall be given in the
form of Exhibit B-2, shall be irrevocable and shall specify (i) whether such
Swingline Loans are Dollar Swingline Loans or Multicurrency Swingline Loans,
(ii) with respect to any requested Multicurrency Swingline Loans, the Currency
in which such Multicurrency Swingline Loans are to be denominated, (iii) the
principal amount of the Swingline Loans requested to be made pursuant to such
Borrowing (which (A) with respect to Dollar Swingline Loans, shall not be less
than $100,000 and, if greater, shall be in an integral multiple of $100,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized Dollar
Revolving Commitments of the Dollar Swingline Lenders) and (B) with respect to
Multicurrency Swingline Loans, the Dollar Amount of which shall not be less than
$5,000,000 and, if greater, shall be in an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Multicurrency Revolving Commitments of the Multicurrency Swingline Lenders)) and
(iv) the requested Borrowing Date, which shall be a Business Day. Not later than
(x) with respect to any requested Borrowing of Swingline Loans denominated in
Dollars, 4:30 p.m., Local Time, or (y) with respect to any requested Borrowing
of Swingline Loans denominated in any other Currency, 1:00 p.m., Local Time, on
the requested Borrowing Date, each applicable Swingline Lender will make
available to the Administrative Agent at its Payment Office an amount, in the
applicable Currency and in immediately available funds, equal to the amount of
the Swingline Loans to be made by such Swingline Lender. To the extent such
Swingline Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make such amount

 

41



--------------------------------------------------------------------------------

available to the applicable Borrower in accordance with Section 2.3(a) and in
like funds as received by the Administrative Agent. Fundings of each Borrowing
of Swingline Loans of any Class shall be made by the applicable Swingline
Lenders pro rata based on the percentage that each such Swingline Lender’s
Commitments of such Class represent of the aggregate Commitments of such Class
for all such Swingline Lenders.

(e) Refunded Swingline Loans. With respect to any outstanding Swingline Loans,
the Swingline Lender who made any such Loans may at any time (whether or not an
Event of Default has occurred and is continuing) in its sole and absolute
discretion, and is hereby authorized and empowered by the applicable Borrower
to, cause a Borrowing of (i) Dollar Revolving Loans, with respect to any Dollar
Swingline Loan made by such Lender, or (ii) Multicurrency Revolving Loans, with
respect to any Multicurrency Swingline Loan made by such Lender, in each case to
be made for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also such Swingline
Lender) and each other applicable Lender (on behalf of, and with a copy to, the
applicable Borrower), not later than 12:00 noon, Charlotte, North Carolina time,
(A) on the Business Day of the proposed Borrowing Date therefor with respect to
the repayment of any such Dollar Swingline Loans, any such Multicurrency
Swingline Loans denominated in Dollars or any such Multicurrency Swingline Loans
denominated in a Foreign Currency in respect of which such Swingline Lender, in
its sole and absolute discretion, has elected to accept Dollars or (B) four
Business Days prior to the proposed Borrowing Date therefor with respect to the
repayment of any such Multicurrency Swingline Loans not described in clause
(A) above, a notice (which shall be deemed to be a Notice of Borrowing given by
the applicable Borrower) requesting the Dollar Revolving Lenders or
Multicurrency Revolving Lenders, as the case may be, to make Dollar Revolving
Loans or Multicurrency Revolving Loans, respectively (which, in the case of
Dollar Revolving Loans or Multicurrency Revolving Loan denominated in Dollars,
shall be made initially as Base Rate Loans and, in the case of all other
Multicurrency Revolving Loans, shall be made initially as LIBOR Loans with an
Interest Period of one month) on such Borrowing Date in an aggregate amount
equal to the Dollar Amount of such Dollar Swingline Loans or Multicurrency
Swingline Loans, as the case may be (the “Refunded Swingline Loans”),
outstanding on the date such notice is given that such Swingline Lender requests
to be repaid. Not later than 1:00 p.m., Local Time, on the requested Borrowing
Date, each applicable Lender (other than such Swingline Lender) will make
available to the Administrative Agent at its Payment Office an amount, in the
applicable Currency and in immediately available funds, equal to the Dollar
Amount of the Dollar Revolving Loan or Multicurrency Revolving Loan, as the case
may be, to be made by such Lender. To the extent the applicable Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
such Swingline Lender in like funds as received by the Administrative Agent,
which shall apply such amounts in repayment of the applicable Refunded Swingline
Loans. Notwithstanding any provision of this Agreement to the contrary, on the
relevant Borrowing Date, the applicable Refunded Swingline Loans (including such
Swingline Lender’s ratable share thereof, in its capacity as a Lender) shall be
deemed to be repaid with the proceeds of the Dollar Revolving Loans or
Multicurrency Revolving Loans, as the case may be, made as provided above
(including a Dollar Revolving Loan or Multicurrency Revolving Loan, as the case
may be, deemed to have been made by such Swingline Lender in its capacity as a
Lender), and such Refunded Swingline Loans deemed to be so repaid shall no
longer be outstanding as Swingline Loans but shall be outstanding as Dollar
Revolving Loans or Multicurrency Revolving Loans, as the case may be. If any
portion of any

 

42



--------------------------------------------------------------------------------

such amount repaid (or deemed to be repaid) to such Swingline Lender shall be
recovered by or on behalf of the applicable Borrower from such Swingline Lender
in any bankruptcy, insolvency or similar proceeding or otherwise, the loss of
the amount so recovered shall be shared ratably among (i) all the Dollar
Revolving Lenders, with respect to the applicable Dollar Swingline Loans, or
(ii) all the Multicurrency Revolving Lenders, with respect to the applicable
Multicurrency Swingline Loans, in the manner contemplated by Section 2.14(b).

(f) Participations in Swingline Loans. If, for any reason (including as a result
of any Bankruptcy Event with respect to athe Borrower), Dollar Revolving Loans
or Multicurrency Revolving Loans, as the case may be, are not made pursuant to
Section 2.2(e) in an amount sufficient to repay any amounts owed to the
applicable Swingline Lender in respect of any outstanding Swingline Loans made
by such Swingline Lender, or if such Swingline Lender is otherwise precluded for
any reason from giving a notice on behalf of the applicable Borrower as provided
for in Section 2.2(e), such Swingline Lender shall be deemed to have sold
without recourse, representation or warranty, and each Dollar Revolving Lender
or Multicurrency Revolving Lender, as the case may be, shall be deemed to have
purchased and hereby agrees to purchase, a participation in such outstanding
Swingline Loans in an amount equal to its ratable share (based on the proportion
that its Dollar Revolving Commitment or Multicurrency Revolving Commitment, as
the case may be, bears to the aggregate Dollar Revolving Commitments or
Multicurrency Revolving Commitments, respectively, at such time, or if the
Dollar Revolving Commitments or Multicurrency Revolving Commitments, as the case
may be, have been terminated, based on the proportion that its Dollar Revolving
Commitment or Multicurrency Revolving Commitment, as the case may be, bears to
the aggregate Dollar Revolving Commitments or Multicurrency Revolving
Commitments, respectively, in each case immediately prior to the termination
thereof) of the unpaid amount thereof together with accrued interest thereon.
Upon notice delivered by such Swingline Lender to the Administrative Agent, and
by the Administrative Agent to each Lender, not later than 12:00 noon,
Charlotte, North Carolina time, (i) on the Business Day of the proposed funding
of the participations described above with respect to any applicable Dollar
Swingline Loans, any applicable Multicurrency Swingline Loans denominated in
Dollars or any applicable Multicurrency Swingline Loans denominated in a Foreign
Currency in respect of which such Swingline Lender, in its sole and absolute
discretion, has elected to accept Dollars or (ii) four Business Days prior to
the proposed funding of the participations described above with respect to any
applicable Multicurrency Swingline Loans not described in clause (i) above, each
Dollar Revolving Lender or Multicurrency Revolving Lender, as the case may be
(other than such Swingline Lender), will make available to the Administrative
Agent at its Payment Office an amount, in the applicable Currency and in
immediately available funds, equal to its respective participation. To the
extent the applicable Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to such Swingline Lender in like funds
as received by the Administrative Agent. In the event any applicable Lender
fails to make available to the Administrative Agent the amount of such Lender’s
participation as provided in this Section 2.2(f), the applicable Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with interest thereon for each day from the date such amount is
required to be made available for the account of such Swingline Lender until the
date such amount is made available to such Swingline Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by such
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged

 

43



--------------------------------------------------------------------------------

by such Swingline Lender in connection with the foregoing. Promptly following
its receipt of any payment by or on behalf of the applicable Borrower in respect
of any applicable Swingline Loan, such Swingline Lender will pay to each Dollar
Revolving Lender or Multicurrency Revolving Lender, as the case may be, that has
acquired a participation therein such Lender’s ratable share of such payment.

(g) Obligations Absolute. Notwithstanding any provision of this Agreement to the
contrary, the obligation of each Dollar Revolving Lender and each Multicurrency
Revolving Lender (other than the applicable Swingline Lender) to make Dollar
Revolving Loans or Multicurrency Revolving Loans, as the case may be, for the
purpose of repaying any Refunded Swingline Loans pursuant to Section 2.2(e) and
each such Dollar Revolving Lender’s or Multicurrency Revolving Lender’s, as the
case may be, obligation to purchase a participation in any unpaid Swingline
Loans pursuant to Section 2.2(f) shall be absolute and unconditional and shall
not be affected by any circumstance or event whatsoever, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against the applicable Swingline Lender, the Administrative Agent, athe
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of any Default or Event of Default, (iii) the failure of the amount
of such Borrowing of Loans to meet the minimum Borrowing amount specified in
Section 2.2(b) or (iv) the failure of any conditions set forth in Section 3.2 or
elsewhere herein to be satisfied.

2.3 Disbursements; Funding Reliance; Domicile of Loans.

(a) Disbursements. EachThe Borrower hereby authorizes the Administrative Agent
to disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of suchthe Borrower; provided
that the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter.
EachThe Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

(b) Funding Reliance. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by athe Borrower, the Adjusted Base Rate. If athe
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to suchthe Borrower the amount of such interest paid by suchthe Borrower for
such

 

44



--------------------------------------------------------------------------------

period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by athe Borrower shall be without
prejudice to any claim suchthe Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(c) Several Obligations. The obligations of the Lenders hereunder to make Loans,
to fund participations in Swingline Loans and Letters of Credit and to make
payments pursuant to Section 10.1(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any such
payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.

(d) Domicile of Loans. Each Lender may, at its option, make and maintain any
Loan at, to or for the account of any of its Lending Offices; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.

2.4 Evidence of Debt; Notes.

(a) Accounts. Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of eachthe Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

(b) Register. The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Class, Currency and Type of each such Loan and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from eachthe Borrower to each
Lender hereunder in respect of each such Loan and (iii) the amount of any sum
received by the Administrative Agent hereunder from eachthe Borrower in respect
of each such Loan and each Lender’s share thereof.

(c) Reliance on Register. The entries made in the Register and subaccounts
maintained pursuant to Section 2.4(b) (and, if consistent with the entries of
the Administrative Agent, the accounts maintained pursuant to Section 2.4(a))
shall, to the extent permitted by applicable law, be conclusive absent manifest
error of the existence and amounts of the obligations of the BorrowersBorrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of eachthe Borrower to repay (with applicable interest) the Loans
made to suchthe Borrower by such Lender in accordance with the terms of this
Agreement.

 

45



--------------------------------------------------------------------------------

(d) Notes. The Loans of each Class made by each Lender shall, if requested by
the applicable Lender (which request shall be made to the Administrative Agent),
be evidenced (i) in the case of Dollar Revolving Loans, by a Dollar Revolving
Note appropriately completed in substantially the form of Exhibit A-1, (ii) in
the case of Multicurrency Revolving Loans, by a Multicurrency Revolving Note
appropriately completed in substantially the form of Exhibit A-2, (iii) in the
case of Dollar Swingline Loans, by a Dollar Swingline Note appropriately
completed in substantially the form of Exhibit A-3 and (iv) in the case of
Multicurrency Swingline Loans, by a Multicurrency Swingline Note appropriately
completed in substantially the form of Exhibit A-4, in each case executed by the
applicable Borrower and payable to the order of such Lender. Each Note shall be
entitled to all of the benefits of this Agreement and the other Credit Documents
and shall be subject to the provisions hereof and thereof.

2.5 Termination and Reduction of Commitments.

(a) Mandatory Termination. Unless sooner terminated pursuant to any other
provision of this Section 2.5 or Section 8.2, (i) the Revolving
CommitmentsCommitment of each Lender shall be automatically and permanently
terminated on the Finalits Termination Date and (ii) the obligation of the
Swingline Lenders to make Swingline Loans shall be automatically and permanently
terminated and reduced to zero on the Swingline Maturity Date.

(b) Optional Termination or Reduction. At any time and from time to time after
the date hereof, upon not less than five Business Days’ prior written notice to
the Administrative Agent, the Parent Borrower may terminate in whole or reduce
in part the aggregate Unutilized Dollar Revolving Commitments or the aggregate
Unutilized Multicurrency Revolving Commitments; provided that any such partial
reduction shall be in an aggregate Dollar Amount of not less than $5,000,000 or,
if greater, an integral multiple of $1,000,000 in excess thereof. The amount of
any termination or reduction made under this Section 2.5(b) may not thereafter
be reinstated; provided that a notice of termination or reduction delivered by
the Parent Borrower under this Section 2.5(b) may state that such notice is
conditioned upon the effectiveness or occurrence of any other event specified
therein, in which case such notice may be revoked by the Parent Borrower by
written notice to the Administrative Agent on or before one Business Day before
the specified effective date if such condition is not satisfied.

(c) Ratable Application. Except as set forth in Section 2.5(d), each reduction
of the Commitments pursuant to this Section 2.5 shall be applied ratably among
the Lenders of such Class according to their respective Commitments of such
Class.

(d) Termination of Defaulting Lenders. The Parent Borrower (on behalf of itself
and the Subsidiary Borrower) may terminate the unused amount of the
Commitment(s) of any Revolving Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.21(a)(ii) will apply to all amounts thereafter paid by the
BorrowersBorrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing and
(ii) such termination shall not be deemed to be a waiver or release of any claim
anythe Borrower, the Administrative Agent, the Issuing Lender or any Lender may
have against such Defaulting Lender.

 

46



--------------------------------------------------------------------------------

2.6 Mandatory Payments and Prepayments.

(a) Scheduled Maturity. Except to the extent due or paid sooner pursuant to the
provisions of this Agreement, (i) the aggregate outstanding principal of each
Revolving Loan shall be due and payable in full on the applicable Maturity Date
for the Lender who made such Revolving Loan and (ii) the aggregate outstanding
principal amount of each Swingline Loan shall be due and payable in full on the
earlier of (A) the date 10 Business Days following the date such Swingline Loan
is made and (B) the Swingline Maturity Date.

(b) Dollar Revolving Credit Exposure. In the event that, at any time, the
Aggregate Dollar Revolving Credit Exposure (excluding the aggregate amount of
any Dollar Swingline Loans to be repaid with proceeds of Dollar Revolving Loans
made on the date of determination) shall exceed the aggregate Dollar Revolving
Commitments at such time (after giving effect to any concurrent termination or
reduction thereof), the Parent Borrower will immediately prepay the outstanding
principal amount of the Dollar Swingline Loans to the amount of such excess and,
to the extent of any excess remaining after prepayment in full of outstanding
Dollar Swingline Loans, the outstanding principal amount of the Dollar Revolving
Loans in the amount of such excess; provided that, to the extent such excess
amount is greater than the aggregate principal amount of Dollar Swingline Loans
and Dollar Revolving Loans outstanding immediately prior to the application of
such prepayment, the amount so prepaid shall be retained by the Administrative
Agent and held in the Cash Collateral Account as cover for Dollar Letter of
Credit Exposure, as more particularly described in Section 2.19(i), and
thereupon such cash shall be deemed to reduce the aggregate Dollar Letter of
Credit Exposure by an equivalent amount.

(c) Multicurrency Revolving Credit Exposure. In the event that, on any
Revaluation Date, the Aggregate Multicurrency Revolving Credit Exposure
(excluding the aggregate amount of any Multicurrency Swingline Loans to be
repaid with proceeds of Multicurrency Revolving Loans made on such Revaluation
Date) shall exceed 105% of the aggregate Multicurrency Revolving Commitments at
such time after giving effect to any concurrent termination or reduction thereof
(or 100% if the Aggregate Multicurrency Revolving Credit Exposure is denominated
in Dollars only), the applicable Borrower or Borrowers, as the case may be, will
prepay the outstanding principal amount of the Multicurrency Swingline Loans in
the amount of such excess and, to the extent of any excess remaining after
prepayment in full of outstanding Multicurrency Swingline Loans, the outstanding
principal amount of the Multicurrency Revolving Loans in the amount of such
excess, (i) within one Business Day after receipt of notice thereof for any such
prepayment of Multicurrency Revolving Loans or Multicurrency Swingline Loans
denominated in Dollars and (ii) within three Business Days after receipt of
notice thereof for any such prepayment of Multicurrency Revolving Loans or
Multicurrency Swingline Loans denominated in a Foreign Currency; provided that,
to the extent such excess amount is greater than the aggregate principal amount
of Multicurrency Swingline Loans and Multicurrency Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Multicurrency Letter of Credit Exposure, as more
particularly described in Section 2.19(i), and thereupon such cash shall be
deemed to reduce the aggregate Multicurrency Letter of Credit Exposure by an
equivalent amount.

 

47



--------------------------------------------------------------------------------

2.7 Voluntary Prepayments.

(a) Procedure. At any time and from time to time, eachthe Borrower shall have
the right to prepay the Loans of any Class made to suchthe Borrower, in whole or
in part, without premium or penalty (except as provided in clause (iii) below),
upon written notice given to the Administrative Agent not later than 12:00 noon,
Local Time, three Business Days prior to each intended prepayment of LIBOR
Loans, one Business Day prior to each intended prepayment of Base Rate Loans and
on the date of each intended prepayment of LIBOR Market Index Rate Loans;
provided that (i) each partial prepayment of LIBOR Loans or Multicurrency
Swingline Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Dollar Swingline Loans), (ii) no partial prepayment of LIBOR
Loans or Multicurrency Swingline Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans or Multicurrency Swingline Loans, respectively, under such Borrowing to
less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, Class, Currency and Type of
the Loans to be prepaid (and, in the case of LIBOR Loans, the Interest Period of
the Borrowing pursuant to which made), and shall be irrevocable and shall bind
the applicable Borrower to make such prepayment on the terms specified therein;
provided, however, that a notice of prepayment delivered by athe Borrower under
this Section 2.7(a) may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt financing or the
consummation of a specified transaction set forth in such notice, in which case
such notice may be revoked by the Parent Borrower by written notice to the
Administrative Agent on or before the specified effective date if such condition
is not satisfied (and the Parent Borrower shall pay all amounts, if any,
required under Section 2.17 to be paid as a consequence of any such revocation).
Revolving Loans and Swingline Loans prepaid pursuant to this Section 2.7(a) may
be reborrowed, subject to the terms and conditions of this Agreement. In the
event the Administrative Agent receives a notice of prepayment under this
Section 2.7(a), the Administrative Agent will give prompt notice thereof to the
Lenders; provided that if such notice has also been furnished to the Lenders,
the Administrative Agent shall have no obligation to notify the Lenders with
respect thereto.

(b) Ratable Application. Each prepayment of the Loans of any Class made pursuant
to Section 2.7(a) shall be applied ratably among the Lenders of such Class
holding the Loans being prepaid, in proportion to the principal amount held by
each.

2.8 Interest.

(a) General. Subject to Section 2.8(b), eachthe Borrower will pay interest in
respect of the unpaid principal amount of each Loan made to it, from the date of
Borrowing thereof until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan, and (iii) at the
Adjusted LIBOR Market Index Rate, as in effect from time to time for all
Swingline Loans.

 

48



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of any
Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) and (at the election of
the Required Lenders) upon the occurrence and during the continuance of any
other Event of Default, any principal of or interest on any Loan or any
Reimbursement Obligation, or any fee or other amount payable by anythe Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest at a rate per annum equal to
the interest rate applicable from time to time thereafter (including the
Applicable Percentage) to such Loans or other amounts plus 2% (or, in the case
of interest, fees and other amounts for which no rate is provided hereunder, at
the Adjusted Base Rate plus 2%), and, in each case, such default interest shall
be payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against athe Borrower of any petition
seeking any relief under any Debtor Relief Law.

(c) Application. Accrued (and theretofore unpaid) interest shall be payable as
follows:

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow) and each LIBOR Market Index Rate Loan, in arrears on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date; provided that, in the event the Loans are repaid
or prepaid in full and the Commitments have been terminated, then accrued
interest in respect of all Base Rate Loans and LIBOR Market Index Rate Loans
shall be payable together with such repayment or prepayment on the date thereof;

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided that, in the event all LIBOR Loans
made pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof and any amounts due under
Section 2.17, to the extent applicable; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d) Maximum. Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such

 

49



--------------------------------------------------------------------------------

subsequent interest payment date shall be automatically increased to such
maximum permissible amount; provided that at no time shall the aggregate amount
by which interest paid for the account of any Lender has been increased pursuant
to this sentence exceed the aggregate amount by which interest paid for its
account has theretofore been reduced pursuant to the previous sentence.

(e) Determination. The Administrative Agent shall promptly notify the applicable
Borrower and the Lenders upon determining the interest rate for each Borrowing
of LIBOR Loans after its receipt of the relevant Notice of Borrowing or Notice
of Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide athe Borrower
or the Lenders with any such notice shall neither affect any obligations of the
BorrowersBorrower or the Lenders hereunder nor result in any liability on the
part of the Administrative Agent to the BorrowersBorrower or any Lender. Each
such determination (including each determination of the Reserve Requirement)
shall, absent manifest error, be conclusive and binding on all parties hereto.

2.9 Fees.

(a) Payable by the ParentThe Borrower. The Parent Borrower agrees to pay:

(i) To Wells Fargo, for its own account, the administrative fee required under
the Wells Fargo Fee Letter to be paid to Wells Fargo, in the amounts due and at
the times due as required by the terms thereof;

(ii) To BofA, for its own account, the administrative fee required under the
BofA Fee Letter to be paid to BofA, in the amounts due and at the times due as
required by the terms thereof;

(iii) To the Administrative Agent, for the account of each Dollar Revolving
Lender, a commitment fee for each calendar quarter (or portion thereof) for the
period from and including the Closing Date to but excluding such Dollar
Revolving Lender’s Termination Date, at a per annum rate equal to the Applicable
Percentage in effect for such fee from time to time during such quarter on such
Dollar Revolving Lender’s ratable share (based on the proportion that its Dollar
Revolving Commitment bears to the aggregate Dollar Revolving Commitments) of the
average daily aggregate Unutilized Dollar Revolving Commitments (excluding
clause (ii) of the definition of Unutilized Dollar Revolving Commitmentsthe
aggregate principal amount of all Dollar Swingline Loans for purposes of this
Section 2.9(a)(ii) onlydetermining such commitment fee), payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on such Dollar Revolving
Lender’s Termination Date;

 

50



--------------------------------------------------------------------------------

(iv) To the Administrative Agent, for the account of each Multicurrency
Revolving Lender, a commitment fee for each calendar quarter (or portion
thereof) for the period from and including the Closing Date to but excluding
such Multicurrency Revolving Lender’s Termination Date, at a per annum rate
equal to the Applicable Percentage in effect for such fee from time to time
during such quarter on such Multicurrency Revolving Lender’s ratable share
(based on the proportion that its Multicurrency Revolving Commitment bears to
the aggregate Multicurrency Revolving Commitments) of the average daily
aggregate Unutilized Multicurrency Commitments (excluding clause (ii) of the
definition of Unutilizedthe aggregate principal amount of all Multicurrency
Revolving CommitmentsSwingline Loans for purposes of this Section 2.9(a)(iv)
onlydetermining such commitment fee), payable in arrears (i) on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on such Multicurrency Revolving Lender’s
Termination Date;

(v) To the Administrative Agent, for the account of each Dollar Revolving
Lender, a letter of credit fee for each calendar quarter (or portion thereof) in
respect of all Dollar Letters of Credit outstanding during such quarter, at a
per annum rate equal to the Applicable Percentage in effect from time to time
during such quarter for LIBOR Loans, on such Lender’s ratable share (based on
the proportion that its Dollar Revolving Commitment bears to the aggregate
Dollar Revolving Commitments, or if the Dollar Revolving Commitments have been
terminated, based upon the proportion that its Dollar Revolving Credit Exposure
bears to the Aggregate Dollar Revolving Credit Exposure) of the daily average
aggregate Stated Amount of such Dollar Letters of Credit, payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Closing Date, and (ii) on the later of such Dollar
Revolving Lender’s Termination Date and the last date on which all Dollar Letter
of Credits that were outstanding on such Dollar Revolving Lender’s Termination
Date are terminated;

(b) Payable by each Borrower. Each applicable Borrower agrees to pay:

(vi) (i) To the Administrative Agent, for the account of each Multicurrency
Revolving Lender, a letter of credit fee for each calendar quarter (or portion
thereof) in respect of all Multicurrency Letters of Credit issued for the
account of suchthe Borrower outstanding during such quarter, at a per annum rate
equal to the Applicable Percentage in effect from time to time during such
quarter for LIBOR Loans, on such Lender’s ratable share (based on the proportion
that its Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, or if the Multicurrency Revolving Commitments have been
terminated, based upon the proportion that its Multicurrency Revolving Credit
Exposure bears to the Aggregate Multicurrency Revolving Credit Exposure) of the
daily average aggregate Stated Amount of such Multicurrency Letters of Credit,
payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Closing Date, and (ii) on
the later of such Multicurrency Revolving Lender’s Termination Date and the last
date on which all Multicurrency Letter of Credits that were outstanding on such
Multicurrency Revolving Lender’s Termination Date are terminated;

 

51



--------------------------------------------------------------------------------

(vii) (ii) To Wells Fargo, for its own account in its capacity as the Issuing
Lender, the fronting fee required under the Wells Fargo Fee Letter to be paid to
Wells Fargo with respect to each Letter of Credit issued for the account of
suchthe Borrower, in the amounts due and at the times due as required by the
terms thereof; and

(viii) (iii) To the Issuing Lender, for its own account, such commissions,
transfer fees and other fees and charges incurred in connection with the
issuance and administration of each Letter of Credit issued for the account of
suchthe Borrower as are customarily charged from time to time by the Issuing
Lender for the performance of such services in connection with similar letters
of credit, or as may be otherwise agreed to by the Issuing Lender, but without
duplication of amounts payable under Section 2.9(ba)(iivii).

2.10 Interest Periods. Concurrently with the giving of a Notice of Borrowing of
LIBOR Loans or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the applicable Borrower shall have the right to
elect, pursuant to such notice, the interest period (each, an “Interest Period”)
to be applicable to such LIBOR Loans, which Interest Period shall, at the option
of the applicable Borrower, be a one-, two-, three- or six-month period;
provided, however, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) LIBOR Loans may not be outstanding under more than 10 separate Interest
Periods at any one time (for which purpose Interest Periods shall be deemed to
be separate even if they are coterminous);

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

(v) athe Borrower may not select any Interest Period that expires after the
Final Maturity Date;

(vi) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

(vii) athe Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if an Event of Default shall have occurred and be
continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

 

52



--------------------------------------------------------------------------------

2.11 Conversions and Continuations.

(a) General. The applicable Borrower shall have the right, on any Business Day
occurring on or after the Closing Date, to elect (i) to convert all or a portion
of the outstanding principal amount of any Base Rate Loans into LIBOR Loans, or
to convert any LIBOR Loans the Interest Periods for which end on the same day
into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any LIBOR Loans
the Interest Periods for which end on the same day for an additional Interest
Period; provided that (t) Borrowings of a Class may only be continued as or
converted into a Borrowing of the same Class, (u) a Borrowing denominated in one
Currency may not be continued as, or converted to, a Borrowing in a different
Currency, (v) a Borrowing of LIBOR Loans denominated in a Foreign Currency may
not be converted to a Borrowing of a different Type, (w) any such conversion of
LIBOR Loans into Base Rate Loans shall involve an aggregate principal amount of
not less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; any such conversion of Base Rate Loans into, or continuation of,
LIBOR Loans shall involve an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
and no partial conversion of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, (x) except as otherwise provided in Section 2.15(f), LIBOR Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, suchthe Borrower will pay, upon such conversion, all amounts
required under Section 2.17 to be paid as a consequence thereof), (y) no such
conversion or continuation shall be permitted with regard to any Swingline Loans
and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation of
LIBOR Loans shall be permitted during the continuance of an Event of Default.

(b) Procedure. AThe Borrower shall make each such election by giving the
Administrative Agent written notice (i) not later than 12:00 noon, Charlotte,
North Carolina time, three Business Days prior to the intended effective date of
any conversion of Base Rate Loans into LIBOR Loans, or any continuation of LIBOR
Loans denominated in Dollars, (ii) not later than 12:00 noon, Charlotte, North
Carolina time, four Business Days prior to the intended effective date of any
continuation of LIBOR Loans denominated in a Foreign Currency and (iii) not
later than 12:00 noon, Charlotte, North Carolina time, one Business Day prior to
the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, Class, Currency
and Type of the Loans being converted or continued. Upon the receipt of a Notice
of Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
athe Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any of its outstanding LIBOR Loans,

 

53



--------------------------------------------------------------------------------

such LIBOR Loans denominated in Dollars shall automatically be continued as
LIBOR Loans with an Interest Period of one month upon the expiration of the
then-current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof) and LIBOR Loans denominated in a Foreign Currency shall be repaid
upon the expiration of the then-current Interest Period applicable thereto
pursuant to the terms hereof. In the event athe Borrower shall have failed to
select in a Notice of Conversion/Continuation the duration of the Interest
Period to be applicable to any conversion into, or continuation of, its LIBOR
Loans, then suchthe Borrower shall be deemed to have selected an Interest Period
with a duration of one month.

2.12 Method of Payments; Computations; Apportionment of Payments.

(a) Payments by BorrowersBorrower . All payments by athe Borrower hereunder
shall be made without setoff, counterclaim or other defense, in the applicable
Currency and in immediately available funds to the Administrative Agent, for the
account of the Lenders entitled to such payment or the Administrative Agent, the
Multicurrency Agent, the Issuing Lender or the Swingline Lenders, as the case
may be (except as otherwise expressly provided herein as to payments required to
be made directly to the Lenders) at its Payment Office prior to 1:00 p.m., Local
Time, on the date payment is due. Any payment made as required hereinabove, but
after 1:00 p.m., Local Time, shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

(b) Distributions by Administrative Agent. The Administrative Agent will
distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows: (i) if the
payment is received by 1:00 p.m., Local Time, in immediately available funds,
the Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after 1:00
p.m., Local Time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the appropriate Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.

(c) Payment Reliance. Unless the Administrative Agent shall have received notice
from the applicable Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that suchthe
Borrower will not make such payment, the Administrative Agent may assume that
suchthe Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the

 

54



--------------------------------------------------------------------------------

Lenders, as the case may be, the amount due. In such event, if suchthe Borrower
has not in fact made such payment, then each Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(d) Computations. All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans based on the prime
commercial lending rate of the Person serving as the Administrative Agent and
Multicurrency Revolving Loans or Multicurrency Swingline Loans denominated in
Sterling or Canadian Dollars, 365/366 days, as the case may be, or (ii) in all
other instances, 360 days; and in each case under (i) and (ii) above, with
regard to the actual number of days (including the first day, but excluding the
last day) elapsed.

(e) Application after Acceleration. Notwithstanding any other provision of this
Agreement or any other Credit Document to the contrary, all amounts collected or
received by the Administrative Agent or any Lender after acceleration of the
Loans pursuant to Section 8.2 shall be applied as follows:

(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ and consultants’ fees irrespective of whether
such fees are allowed as a claim after the occurrence of a Bankruptcy Event) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

(ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including reasonable attorneys’ and consultants’ fees irrespective
of whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of each of the Lenders in connection with enforcing its rights under the
Credit Documents or otherwise with respect to the Obligations owing to such
Lender;

(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including fees incurred and interest accruing at the then
applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

(v) fifth, to the payment of the outstanding principal amount of the Obligations
(including the payment of any outstanding Reimbursement Obligations and the
obligation to cash collateralize Letter of Credit Exposure);

(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents and not repaid; and

 

55



--------------------------------------------------------------------------------

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders (and Hedge Parties, as applicable) in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above.

2.13 Recovery of Payments.

(a) From BorrowersBorrower. EachThe Borrower agrees that to the extent suchthe
Borrower makes a payment or payments to or for the account of the Administrative
Agent, the Issuing Lender or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law (whether as a result of any demand, settlement,
litigation or otherwise), then, to the extent of such payment or repayment, the
Obligation intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been received.

(b) From Lenders. If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to athe
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount. If any such amounts are recovered by the Administrative Agent
from athe Borrower, its representative or successor in interest or such other
Person, the Administrative Agent will redistribute such amounts to the Lenders
on the same basis as such amounts were originally distributed.

2.14 Pro Rata Treatment.

(a) General. Except in the case of Swingline Loans, all fundings, continuations
and conversions of Loans of any Class shall be made by the Lenders pro rata on
the basis of their respective Commitments of such Class (in the case of the
funding of Loans of such Class pursuant to Section 2.2) or on the basis of their
respective outstanding Loans of such Class (in the case of continuations and
conversions of Loans of such Class pursuant to Section 2.11, or in the event the
Commitments for Loans of such Class have expired or have been terminated), as
the case may be from time to time. All payments on account of principal of or
interest on any Loans, fees or any other Obligations owing to or for the account
of any one or more Lenders shall be apportioned ratably among such Lenders in
proportion to the amounts of such principal, interest, fees or other Obligations
owed to them respectively.

(b) Sharing of Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such Obligations greater

 

56



--------------------------------------------------------------------------------

than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (i) notify the Administrative Agent of such fact
and (ii) purchase (for cash at face value) participations in the Loans and such
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (y) the provisions of this Section 2.14 shall
not be construed to apply to (A) any payment made by athe Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Swingline Loans or Letters of Credit to any assignee or participant,
other than to athe Borrower or any Subsidiary thereof (as to which the
provisions of this Section 2.14(b) shall apply). EachThe Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against suchthe Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of suchthe Borrower in the amount of such participation.
If under any applicable bankruptcy, insolvency or similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 2.14(b)
applies, such Lender shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Lenders entitled under this Section 2.14(b) to share in the benefits of any
recovery on such secured claim.

2.15 Increased Costs; Change in Circumstances; Illegality.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein, excluding costs or expenses to the extent reflected in the Reserve
Requirement;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of continuing, converting, making or maintaining
any LIBOR Loan (or of maintaining its obligation to continue, convert or make
any such Loan) by an amount deemed by such Lender

 

57



--------------------------------------------------------------------------------

or such other Recipient to be material, or to increase the cost to such Lender,
the Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) by an amount deemed by such
Lender, the Issuing Lender or such other Recipient to be material, or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Lender
or such other Recipient hereunder (whether of principal, interest or any other
amount) by an amount deemed by such Lender, the Issuing Lender or such other
Recipient to be material, then, upon request of such Lender, the Issuing Lender
or such other Recipient, the applicable Borrower will pay to such Lender, the
Issuing Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any Lending
Office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy and liquidity) by an amount deemed by such Lender or the Issuing
Lender, as the case may be, to be material, then from time to time the Parent
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender (which shall set forth the basis for such amount and the calculation
thereof in reasonable detail) setting forth the amount or amounts necessary to
compensate such Lender or Issuing Lender or its respective holding company, as
specified in Section 2.15(a) or 2.15(b), and delivered to the applicable
Borrower shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or the Issuing Lender, as the case may be, the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to the foregoing provisions of this
Section 2.15 shall not constitute a waiver of such Lender’s or the Issuing
Lender’s right to demand such compensation; provided that the BorrowersBorrower
shall not be required to compensate a Lender or the Issuing Lender pursuant to
the foregoing provisions of this Section 2.15 for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the applicable Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

58



--------------------------------------------------------------------------------

(e) Inadequacy or Indeterminacy. If, on or prior to the first day of any
Interest Period, (y) the Administrative Agent shall have determined in good
faith that adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate for such Interest Period or (z) the Administrative Agent
shall have received written notice from the Required Lenders of their
determination in good faith that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for
LIBOR Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the BorrowersBorrower and the Lenders. Upon such notice, (i) all then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Periods applicable thereto (unless then repaid in full), be
converted into Base Rate Loans, (ii) the obligation of the Lenders to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to the Borrowing to which such Interest Period applies), and
(iii) any Notice of Borrowing or Notice of Conversion/Continuation given at any
time thereafter with respect to LIBOR Loans shall be deemed to be a request for
Base Rate Loans, in each case until the Administrative Agent or the Required
Lenders, as the case may be, shall have determined that the circumstances giving
rise to such suspension no longer exist (and the Required Lenders, if making
such determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the BorrowersBorrower and the
Lenders.

(f) Illegality. Notwithstanding any other provision in this Agreement, if, at
any time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the BorrowersBorrower. Upon such notice, (i) each
of such Lender’s then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Period applicable thereto (or, to the
extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until
such expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the BorrowersBorrower.

(g) Similar Treatment. Notwithstanding the foregoing Sections 2.15(a), 2.15(b),
and 2.15(f), no Lender or Recipient shall impose any costs specified therein or
make any request for compensation pursuant thereto (or be entitled to any such
additional costs) unless such Lender or Recipient is then generally imposing
such cost upon or requesting such compensation from borrowers that are financial
institutions in connection with similar credit facilities containing similar
provisions and at the time of such request certifies to the Parent Borrower to
the effect of the foregoing.

 

59



--------------------------------------------------------------------------------

2.16 Taxes.

(a) Issuing Lender. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of athe Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the BorrowersBorrower. EachThe Borrower (without
duplication of Section 2.16(b)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by the BorrowersBorrower. EachThe Borrower, as applicable,
shall severally indemnify each Recipient, within 10 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) payable or paid by such Recipient (whether directly or
pursuant to Section 2.16(e)) or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto. A certificate as to the amount of such
payment or liability (which shall be in reasonable detail) delivered to the
Parent Borrower by a Lender (with a copy to the Administrative Agent), or by the
Primary Administrative Agent or Backup Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Primary
Administrative Agent, Backup Administrative Agent and each Lender agrees to
cooperate with any reasonable request made by athe Borrower in respect of a
claim of a refund in respect of Indemnified Taxes as to which it has been
indemnified by suchthe Borrower or with respect to which suchthe Borrower has
paid additional amounts pursuant to this Section 2.16(d) if (i) suchthe Borrower
has agreed in writing to pay all of the Primary Administrative Agent’s, Backup
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Primary Administrative Agent, Backup
Administrative Agent or such Lender determines, in its good faith judgment, that
it would not be disadvantaged, unduly burdened or prejudiced as a result of such
claim and (iii) suchthe Borrower furnishes, upon request of the

 

60



--------------------------------------------------------------------------------

Primary Administrative Agent, Backup Administrative Agent or such Lender, an
opinion of tax counsel (such opinion and such counsel to be reasonably
acceptable to the Primary Administrative Agent, Backup Administrative Agent or
such Lender) to the effect that such Indemnified Taxes were wrongly or illegally
imposed. This Section 2.16(d) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to athe Borrower or any other
Person.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Primary Administrative Agent and the Backup Administrative Agent, within 10
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that athe Borrower has not already
indemnified the Primary Administrative Agent or the Backup Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the
BorrowersBorrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.6(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Primary
Administrative Agent or the Backup Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Primary Administrative Agent
or the Backup Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Primary Administrative Agent and the Backup
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the Primary
Administrative Agent or the Backup Administrative Agent to such Lender from any
other source against any amount due to the Primary Administrative Agent or the
Backup Administrative Agent under this Section 2.16(e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
athe Borrower to a Governmental Authority pursuant to this Section 2.16, suchthe
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction in the rate
of, the imposition, deduction or withholding of any Indemnified Taxes with
respect to payments made under any Credit Document shall deliver to the Parent
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Parent Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Parent Borrower or the
Administrative Agent as will permit such payments to be made without imposition,
deduction or withholding of such Indemnified Taxes or at a reduced rate. In
addition, any Lender, if reasonably requested by the Parent Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two

 

61



--------------------------------------------------------------------------------

sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(g)(ii)(A), 2.16(g)(ii)(B) or
2.16(g)(ii)(D)) shall not be required if such Lender is not legally able to
complete, execute and submit such documentation.

(ii) Without limiting the generality of the foregoing, in the event that athe
Borrower is a U.S. BorrowerPerson,

(A) any Lender that is a U.S. Person shall deliver to suchthe Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of suchthe Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to suchthe Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of suchthe Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of suchthe Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner of a payment
received under any of the Credit Documents, executed originals of IRS Form
W-8IMY, accompanied by IRS Form

 

62



--------------------------------------------------------------------------------

W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to suchthe Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of suchthe Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit suchthe Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to suchthe
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by suchthe Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by suchthe Borrower or the Administrative
Agent as may be necessary for suchthe Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its reasonable
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16) or that it has
obtained, utilized and retained a Tax credit or relief which is attributable to
such indemnity payment or additional amount, it shall pay to the indemnifying
party an amount equal to such refund or the amount of such credit or relief (but
only

 

63



--------------------------------------------------------------------------------

to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund, credit or relief), net of all reasonable
out-of-pocket expenses of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund, credit or relief). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this Section 2.16(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay an amount in respect of such refund,
credit or relief to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 2.16(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.16(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such
refund, credit or relief had never been paid. This Section 2.16(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it reasonably deems
confidential) to the indemnifying party or any other Person.

(i) U.K. Borrower Provisions.[Reserved].

(i) Notwithstanding anything to the contrary set forth in this Section 2.16, the
Subsidiary Borrower is not required to pay additional amounts to a Lender (other
than a new Lender pursuant to a request by a Borrower under Section 2.18)
pursuant to this Section 2.16 in respect of any Tax that is required by the
United Kingdom to be withheld from a payment of interest on a Loan made to the
Subsidiary Borrower if at the time the payment falls due (i) the relevant Lender
is not a UK Qualifying Lender and that Tax would not have been required to be
withheld had that Lender been a UK Qualifying Lender unless the reason that that
Lender is not a UK Qualifying Lender is a change after the date on which it
became a Lender under this Agreement in (or in the interpretation,
administration or application of) any law or double taxation agreement or any
published practice or published concession of any relevant Governmental
Authority; or (ii) the relevant Lender is a UK Treaty Lender and the Subsidiary
Borrower is able to demonstrate that that Tax is required to be withheld as a
result of the failure of the relevant Lender to comply with its obligations
under this Section 2.16(i)(i). Any Lender which is a Lender in respect of a Loan
to the Subsidiary Borrower and which is not, or ceases to be, a UK Qualifying
Lender, for whatever reason, shall promptly notify the Administrative Agent and
the Subsidiary Borrower. In relation to all payments to be made to a UK Treaty
Lender by the Subsidiary Borrower, such Lender shall cooperate with the
Subsidiary Borrower in completing any procedural formalities necessary for the
Subsidiary Borrower to obtain authorization to make such a payment without a
deduction or withholding for or on account of UK Taxes including, to the extent
applicable, making and filing an appropriate application for relief under a
double taxation agreement. Nothing in this Section 2.16(i)(i) shall require a UK
Treaty Lender to: (a) register under the HMRC DT Treaty Passport Scheme; or
(b) apply the HMRC DT Treaty Passport Scheme to any Loan if it has so
registered.

(ii) If a UK Treaty Lender wishes the HMRC DT Treaty Passport Scheme to apply to
this Agreement, it shall include an indication to that effect by including its
scheme reference number and jurisdiction of tax residence opposite its name in
Schedule 1.1(a) if

 

64



--------------------------------------------------------------------------------

it is a party hereto on the Closing Date or, in the case where it becomes a
Lender after the Closing Date or it is a party hereto on the Closing Date and
obtains a scheme reference number after the Closing Date, it shall provide
written notice to that effect to the Subsidiary Borrower (including its scheme
reference number and jurisdiction of tax residence in such notice) and the
Subsidiary Borrower shall file a duly completed DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of the Closing Date or, as applicable,
promptly following receipt of such notice (and in any event no later than the
date 30 days after receipt thereof); provided that in the case of a Lender party
hereto on the Closing Date that does not obtain its scheme reference number
until after the Closing Date, such notice shall be received by the Subsidiary
Borrower prior to the date 21 days after the Closing Date and, for the avoidance
of doubt, if such notice is received by the Subsidiary Borrower after the date
21 days after the Closing Date, then the parties agree that the HMRC DT Treaty
Passport Scheme shall not apply to this Agreement in respect of such Lender.

(j) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Primary Administrative Agent or the Backup
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Credit Document.

2.17 Compensation. EachThe Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund or maintain LIBOR Loans) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of, or conversion into, a LIBOR Loan to suchthe
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation given by suchthe Borrower, (ii) if any
repayment, prepayment or conversion of any LIBOR Loan to suchthe Borrower occurs
on a date other than the last day of an Interest Period applicable thereto
(including as a consequence of any assignment made pursuant to Section 2.18(a)
or any acceleration of the maturity of the Loans pursuant to Section 8.2),
(iii) if any prepayment of any LIBOR Loan to suchthe Borrower is not made on any
date specified in a notice of prepayment given by suchthe Borrower (including
any notice that is thereafter revoked in accordance with Section 2.7(a)) or
(iv) as a consequence of any other failure by suchthe Borrower to make any
payments with respect to any LIBOR Loan to suchthe Borrower when due hereunder.
Calculation of all amounts payable to a Lender under this Section 2.17 shall be
made as though such Lender had actually funded its relevant LIBOR Loan through
the purchase of a Eurodollar deposit bearing interest at the LIBOR Rate in an
amount equal to the amount of such LIBOR Loan, having a maturity comparable to
the relevant Interest Period; provided, however, that each Lender may fund its
LIBOR Loans in any manner it sees fit and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this Section 2.17. A
certificate (which shall be in reasonable detail) showing the bases for the
determinations set forth in this Section 2.17 by any Lender as to any additional
amounts payable pursuant to this Section 2.17 shall be submitted by such Lender
to the applicable Borrower either directly or through the Administrative Agent.
Determinations set forth in any such certificate made in good faith for purposes
of this Section 2.17 of any such losses, expenses or liabilities shall be
conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------

2.18 Replacement of Lenders; Mitigation of Costs.

(a) Replacement of Lenders. The Parent Borrower may, at any time at its sole
expense and effort, require any Lender (i) that is a ThirdFifth Amendment
Non-Consenting Lender, or (ii) that has requested compensation from athe
Borrower under Sections 2.15(a) or 2.15(b) or payments from athe Borrower under
Section 2.16, or (iii) the obligation of which to make or maintain LIBOR Loans
or any funded participations in Letters of Credit not refinanced through a
Borrowing of Revolving Loans has been suspended under Section 2.15(f) or
(iv) that is a Defaulting Lender or a Non-Consenting Lender, in any case upon
notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.6), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.15 or 2.16) and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the Administrative Agent shall have received the assignment fee specified in
Section 10.6(b)(iv), which fee shall be payable by the Parent Borrower or such
assignee;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit and Swingline Loans not refinanced through the Borrowing of Revolving
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;

(iv) in the case of an assignment of the interests, rights and obligations under
this Agreement and the related Credit Documents of a ThirdFifth Amendment
Non-Consenting Lender, such assignee shall have (or shall) approve and agree in
writing to the ThirdFifth Amendment;

(v) in the case of an assignment of the interests, rights and obligations under
this Agreement and the related Credit Documents of a Non-Consenting Lender, such
assignee shall have approved (or shall approve) such consent, waiver or
amendment that resulted in the Non-Consenting Lender becoming a Non-Consenting
Lender; and

(vi) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

 

66



--------------------------------------------------------------------------------

(b) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15(a) or 2.15(b), or athe Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender gives a notice
pursuant to Section 2.15(f), then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15(a), 2.15(b) or 2.16, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.15(f), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
Borrower, on behalf of the Borrowers, hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

2.19 Letters of Credit.

(a) Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, at any time and from time to time on and after the Closing
Date and prior to the earlier of (y) the Letter of Credit Maturity Date and
(z) the Final Termination Date, and upon request by the applicable Borrower in
accordance with the provisions of Section 3.2, (i) in reliance on the agreements
of the Dollar Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue
for the account of the Parent Borrower or any of its Subsidiaries under the
Dollar Revolving Commitments one or more irrevocable standby letters of credit
denominated in Dollars and in a form customarily used or otherwise approved by
the Issuing Lender (collectively with the Existing Letters of Credit, and, in
each case, with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, the “Dollar
Letters of Credit”) and (ii) in reliance on the agreements of the Multicurrency
Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue for the
account of the Parent Borrower or any of its Subsidiaries under the
Multicurrency Revolving Commitments one or more irrevocable standby letters of
credit denominated in Dollars or any Foreign Currency and in a form customarily
used or otherwise approved by the Issuing Lender (with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, the “Multicurrency Letters of Credit”, and collectively
with the Dollar Letters of Credit, the “Letters of Credit”). The Stated Amount
of each Letter of Credit shall not be less than $100,000.00 or such lesser
amount acceptable to the Issuing Lender (other than with respect to an Existing
Letter of Credit). Notwithstanding the foregoing:

(i) no Dollar Letter of Credit shall be issued if, upon issuance, the aggregate
Stated Amount of all Dollar Letters of Credit outstanding would exceed the
Dollar L/C Commitment;

(ii) no Dollar Letter of Credit shall be issued if the Stated Amount upon
issuance when added to the Aggregate Dollar Revolving Credit Exposure, would
exceed the aggregate Dollar Revolving Commitments at such time;

 

67



--------------------------------------------------------------------------------

(iii) no Multicurrency Letter of Credit shall be issued if, upon issuance, the
aggregate Stated Amount of all Multicurrency Letters of Credit outstanding would
exceed the Multicurrency L/C Commitment;

(iv) no Multicurrency Letter of Credit shall be issued if the Stated Amount upon
issuance when added to the Aggregate Multicurrency Revolving Credit Exposure,
would exceed the aggregate Multicurrency Revolving Commitments at such time;

(v) notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, or otherwise will
benefit, any Subsidiary of the Parent Borrower (other than a Borrower), such,
the Borrower requesting such Letter of Credit shall be obligated to reimburse
the Issuing Lender hereunder for any and all drawings under such Letter of
Credit (and eachthe Borrower hereby acknowledges that the issuance of Letters of
Credit for the benefit of such Persons inures to the benefit of suchthe Borrower
and that suchthe Borrower’s business derives substantial benefits from the
businesses of such Persons);

(vi) no Letter of Credit shall be issued that by its terms expires later than
the Letter of Credit Maturity Date or, in any event, more than one year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by athe Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and

(vii) the Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (B) the Issuing Lender shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 3.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Letter of Credit would
violate the provisions of Section 2.19(a), (C) with respect to any Dollar Letter
of Credit, any Dollar Revolving Lender is at such time a Defaulting Lender
hereunder, unless the aggregate Dollar Letter of Credit Exposure of such Lender
has been reallocated pursuant to Section 2.21(a)(iv) and any amount not
reallocated has been cash collateralized pursuant to Section 2.21(a)(v) or the
Issuing Lender has entered into other satisfactory arrangements with the Parent
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect

 

68



--------------------------------------------------------------------------------

to such Lender, or (D) with respect to any Multicurrency Letter of Credit, any
Multicurrency Revolving Lender is at such time a Defaulting Lender hereunder,
unless the aggregate Multicurrency Letter of Credit Exposure of such Lender has
been reallocated pursuant to Section 2.21(a)(iv) and any amount not reallocated
has been cash collateralized pursuant to Section 2.21(a)(v) or the Issuing
Lender has entered into other satisfactory arrangements with the
BorrowersBorrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.

(b) Notices. Whenever athe Borrower desires the issuance of a Letter of Credit,
suchthe Borrower will give the Issuing Lender written notice with a copy to the
Administrative Agent not later than 12:00 noon, Charlotte, North Carolina time,
three Business Days (or such shorter period as is acceptable to the Issuing
Lender in any given case) prior to the requested date of issuance thereof. Each
such notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be
given in the form of Exhibit B-4 and shall specify (i) the requested date of
issuance, which shall be a Business Day, (ii) whether the Letter of Credit shall
be a Dollar Letter of Credit or a Multicurrency Letter of Credit, (iii) the
requested Stated Amount and expiry date of the Letter of Credit, and (iv) the
name and address of the requested beneficiary or beneficiaries of the Letter of
Credit. SuchThe Borrower will also complete any application procedures and
documents reasonably required by the Issuing Lender in connection with the
issuance of any Letter of Credit. Upon its issuance of any Letter of Credit, the
Issuing Lender will promptly notify the Administrative Agent of such issuance,
and the Administrative Agent will give prompt notice thereof to each Dollar
Revolving Lender or Multicurrency Revolving Lender, as applicable. The renewal
or extension of any outstanding Letter of Credit shall, for purposes of this
Section 2.19, be treated in all respects as the issuance of a new Letter of
Credit.

(c) Participations. Immediately upon the issuance of any Dollar Letter of Credit
or Multicurrency Letter of Credit, the Issuing Lender shall be deemed to have
sold and transferred to each Dollar Revolving Lender or Multicurrency Revolving
Lender, respectively, and each Dollar Revolving Lender or Multicurrency Lender,
as applicable, shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Lender, without recourse or warranty (except for
the absence of Liens thereon created, incurred or suffered to exist by, through
or under the Issuing Lender), an undivided interest and participation, pro rata
(based on the proportion that its Dollar Revolving Commitment bears to the
aggregate Dollar Revolving Commitments or its Multicurrency Revolving Commitment
bears to the aggregate Multicurrency Revolving Commitments, as applicable, at
such time, or if the Dollar Revolving Commitments or Multicurrency Revolving
Commitments, as applicable, have been terminated, based on the proportion that
its Dollar Revolving Commitment bears to the aggregate Dollar Revolving
Commitments or its Multicurrency Revolving Commitment bears to the aggregate
Multicurrency Revolving Commitments, as applicable, in each case immediately
prior to the termination thereof, giving effect to any subsequent assignments),
in such Letter of Credit, each drawing made thereunder and the obligations of
the applicable Borrower under this Agreement with respect thereto and any
guaranty pertaining thereto; provided, however, that the fees relating to
Letters of Credit described in Sections 2.9(ba)(iivii) and 2.9(ba)(iiiviii)
shall be payable directly to the Issuing Lender as provided therein, and the
other Revolving Lenders shall have no right to receive any portion thereof. In
consideration and in furtherance of the foregoing, (i) each Dollar Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Dollar Revolving Lender’s pro
rata share

 

69



--------------------------------------------------------------------------------

(determined as provided above) of each Dollar Reimbursement Obligation not
reimbursed by the Parent Borrower on the date due as provided in Section 2.19(d)
or through the Borrowing of Dollar Revolving Loans as provided in
Section 2.19(e) (because the conditions set forth in Section 3.2 cannot be
satisfied, or for any other reason), or of any reimbursement payment required to
be refunded to the Parent Borrower for any reason, and (ii) each Multicurrency
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Lender, such Multicurrency
Revolving Lender’s pro rata share (determined as provided above) of each
Multicurrency Reimbursement Obligation not reimbursed by the applicable Borrower
on the date due as provided in Section 2.19(d) or, with respect to a
Multicurrency Letter of Credit denominated in Dollars, through the Borrowing of
Multicurrency Revolving Loans as provided in Section 2.19(e) (because the
conditions set forth in Section 3.2 cannot be satisfied, or for any other
reason), or of any reimbursement payment required to be refunded to athe
Borrower for any reason. Upon any change in the Commitments of any of the
Revolving Lenders, with respect to all outstanding Letters of Credit and
Reimbursement Obligations there shall be an automatic adjustment to the
applicable participations pursuant to this Section 2.19(c) to reflect the new
pro rata shares of the assigning Revolving Lender and the assignee. Each
Lender’s obligation to make payment to the Issuing Lender pursuant to this
Section 2.19(c) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the termination of the Dollar Revolving
Commitments or Multicurrency Revolving Commitments or the existence of any
Default or Event of Default, and each such payment shall be made without any
offset, abatement, reduction or withholding whatsoever. In the event any
applicable Lender fails to make available to the Administrative Agent the amount
of such Lender’s participation as provided in this Section 2.19(c), the Issuing
Lender shall be entitled to recover such amount on demand from such Lender,
together with interest thereon for each day from the date such amount is
required to be made available for the account of the Issuing Lender until the
date such amount is made available to the Issuing Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing.

(d) Reimbursement. EachThe Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit issued for the account of suchthe
Borrower or its Subsidiaries (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, with respect to
a Dollar Letter of Credit , a “Dollar Reimbursement Obligation”, and with
respect to a Multicurrency Letter of Credit, a “Multicurrency Reimbursement
Obligation”, each a “Reimbursement Obligation”) immediately upon, and in any
event on the same Business Day as, the making of such payment by the Issuing
Lender if notice thereof is received prior to 11:00 a.m., Charlotte, North
Carolina time or the Business Day following the date of such notice if notice is
received after such time or on a day that is not a Business Day (provided that
any such Reimbursement Obligation shall be deemed timely satisfied (but
nevertheless subject to the payment of interest thereon as provided hereinbelow)
if such payment is not received from athe Borrower in accordance with the
foregoing and is satisfied pursuant to a Borrowing of Dollar Revolving Loans or
Multicurrency Revolving Loans, as applicable, made on the date of such payment
by the Issuing Lender, as set forth more completely in Section 2.19(e)),
together with interest on the amount so paid by the Issuing Lender, to the
extent not reimbursed prior to 2:00 p.m.,

 

70



--------------------------------------------------------------------------------

Charlotte, North Carolina time, on the date of such payment or disbursement, for
the period from the date of the respective payment to the date the Reimbursement
Obligation created thereby is satisfied, (i) at the Adjusted Base Rate as in
effect from time to time during such period with respect to Dollar Letters of
Credit and Multicurrency Letters of Credit denominated in Dollars and (ii) at
the Adjusted LIBOR Market Index Rate with respect to Multicurrency Letters of
Credit denominated in any Foreign Currency, in each case, with such interest
also to be payable on demand. The Issuing Lender will provide the Administrative
Agent and the applicable Borrower with prompt notice of any payment or
disbursement made or to be made under any Letter of Credit, although the failure
to give, or any delay in giving, any such notice shall not release, diminish or
otherwise affect suchthe Borrower’s obligations under this Section 2.19(d) or
any other provision of this Agreement. The Administrative Agent will promptly
pay to the Issuing Lender any such amounts received by it under this
Section 2.19(d).

(e) Payment by Revolving Loans. In the event that the Issuing Lender makes any
payment under any Dollar Letter of Credit or Multicurrency Letter of Credit
denominated in Dollars and the applicable Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 2.19(d), and to the extent that any amounts then held in the Cash
Collateral Account established pursuant to Section 2.19(i) shall be insufficient
to satisfy such Reimbursement Obligation in full, the Issuing Lender will
promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify (i) each Dollar Revolving Lender, with respect to any such
Dollar Letter of Credit, or (ii) each Multicurrency Revolving Lender, with
respect to any such Multicurrency Letter of Credit, of such failure. If the
Administrative Agent gives such notice prior to 12:00 noon, Charlotte, North
Carolina time, on any Business Day, each Dollar Revolving Lender or
Multicurrency Revolving Lender, as applicable, will make available to the
Administrative Agent, for the account of the Issuing Lender, its pro rata share
(based on the percentage of the aggregate Dollar Revolving Commitments
represented by such Lender’s Dollar Revolving Commitment or the percentage of
the aggregate Multicurrency Revolving Commitments represented by such Lender’s
Multicurrency Revolving Commitment, as applicable) of the amount of such payment
on such Business Day in immediately available funds. If the Administrative Agent
gives such notice after 12:00 noon, Charlotte, North Carolina time, on any
Business Day, each such Revolving Lender shall make its pro rata share of such
amount available to the Administrative Agent on the next succeeding Business
Day. If and to the extent any Revolving Lender shall not have so made its pro
rata share of the amount of such payment available to the Administrative Agent
as set forth above, such Revolving Lender agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate for each day from such
date until the date such amount is paid to the Administrative Agent. The failure
of any Revolving Lender to make available to the Administrative Agent its pro
rata share of any payment under any Letter of Credit shall not relieve any other
Revolving Lender of its obligation hereunder to make available to the
Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Lender shall
be responsible for the failure of any other Revolving Lender to make available
to the Administrative Agent such other Revolving Lender’s pro rata share of any
such payment. Each such payment by a Revolving Lender under this Section 2.19(e)
of its pro rata share of an amount paid by the Issuing Lender shall constitute a
Dollar Revolving Loan or Multicurrency Revolving Loan, as applicable, by such
Revolving Lender (the applicable Borrower being deemed to have given a timely
Notice of Borrowing therefor) and shall be treated as such for all purposes of
this Agreement; provided that for purposes

 

71



--------------------------------------------------------------------------------

of determining the aggregate Unutilized Dollar Revolving Commitments or
aggregate Unutilized Multicurrency Revolving Commitments, as applicable,
immediately prior to giving effect to the application of the proceeds of such
Revolving Loans, the applicable Reimbursement Obligation being satisfied thereby
shall be deemed not to be outstanding at such time. Each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.19(e) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the failure of the amount of such Borrowing of Revolving
Loans to meet the minimum Borrowing amount specified in Section 2.2(b);
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.19(e) is subject to the conditions set forth in
Section 3.2 (other than delivery by the applicable Borrower of a Notice of
Borrowing).

(f) Payment to Revolving Lenders. Whenever the Issuing Lender receives a payment
in respect of a Reimbursement Obligation as to which the Administrative Agent
has received, for the account of the Issuing Lender, any payments from the
Dollar Revolving Lenders or the Multicurrency Revolving Lenders pursuant to
Section 2.19(c), the Issuing Lender will promptly pay to the Administrative
Agent, and the Administrative Agent will promptly pay to each Dollar Revolving
Lender or Multicurrency Revolving Lender, as applicable, that has paid its pro
rata share thereof, in immediately available funds, an amount equal to such
Dollar Revolving Lender’s or Multicurrency Revolving Lender’s, as applicable,
ratable share (based on the proportionate amount funded by such Dollar Revolving
Lender to the aggregate amount funded by all Dollar Revolving Lenders or the
proportionate amount funded by such Multicurrency Revolving Lender to the
aggregate amount funded by all Multicurrency Revolving Lenders, as applicable)
of such Reimbursement Obligation.

(g) Existing Letters of Credit. The Parent Borrower and the Lenders agree that,
on and as of the Closing Date, each Existing Letter of Credit issued for the
account of the Parent Borrower or any of its Subsidiaries will be deemed
continued for the account of such Person under this Agreement as a Dollar Letter
of Credit issued pursuant to this Section 2.19.

(h) Obligations Absolute. The Reimbursement Obligations of eachthe Borrower
shall be irrevocable, shall remain in effect until the Issuing Lender shall have
no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not suchthe Borrower has notice or knowledge thereof;

 

72



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense or other right that suchthe
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Primary Administrative Agent, the Backup
Administrative Agent, the Issuing Lender, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated hereby or any unrelated transactions (including any underlying
transaction between suchthe Borrower and the beneficiary named in any such
Letter of Credit);

(iv) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, facsimile or
otherwise, or any errors in translation or in interpretation of technical terms;

(v) any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of such Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

(vi) the exchange, release, surrender or impairment of any collateral or other
security for the Obligations;

(vii) the occurrence of any Default or Event of Default; or

(viii) any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, suchthe Borrower or any guarantor.

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the
BorrowersBorrower and each Lender and shall not create or result in any
liability of the Issuing Lender to the BorrowersBorrower or any Lender. It is
expressly understood and agreed that, for purposes of determining whether a
wrongful payment under a Letter of Credit resulted from the Issuing Lender’s
gross negligence or willful misconduct, (i) the Issuing Lender’s acceptance of
documents that appear on their face to comply with the terms of such Letter of
Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, (ii) the Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including the amount of any draft presented
under such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any

 

73



--------------------------------------------------------------------------------

other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Lender.

(i) Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of (A) with respect to any
Dollar Letter of Credit, the Required Dollar Revolving Lenders, or (B) with
respect to any Multicurrency Letter of Credit, the Required Multicurrency
Revolving Lenders, shall, require the Parent Borrower (on behalf of itself or
the Subsidiary Borrower, as applicable) to deliver to the Administrative Agent
such additional amount of cash as is equal to 100% of the aggregate Stated
Amount of all Letters of Credit at any time outstanding for the account of athe
Borrower or its Subsidiaries (whether or not any beneficiary under any Letter of
Credit shall have drawn or be entitled at such time to draw thereunder) and
(ii) in the event of a prepayment under Section 2.6(b), the Administrative Agent
will retain such amount as may then be required to be retained, such amounts to
be held by the Administrative Agent in a cash collateral account (the “Cash
Collateral Account”). The Parent Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Lender, the Dollar Revolving Lenders and
the Multicurrency Revolving Lenders, a Lien upon and security interest in the
Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure, and for application to the applicable
Borrower’s Reimbursement Obligations as and when the same shall arise. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest on the
investment of such amounts in Cash Equivalents, which investments shall be made
at the direction of the Parent Borrower (unless an Event of Default shall have
occurred and be continuing, in which case the determination as to investments
shall be made at the option and in the discretion of the Administrative Agent),
amounts in the Cash Collateral Account shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. In the
event of a drawing, and subsequent payment by the Issuing Lender, under any
Letter of Credit at any time during which any amounts are held in the Cash
Collateral Account, the Administrative Agent will deliver to the Issuing Lender
an amount equal to the Reimbursement Obligation created as a result of such
payment (or, if the amounts so held are less than such Reimbursement Obligation,
all of such amounts) to reimburse the Issuing Lender therefor. Any amounts
remaining in the Cash Collateral Account (including interest) after the
expiration of all Letters of Credit and reimbursement in full of the Issuing
Lender for all of its obligations thereunder shall be held by the Administrative
Agent, for the benefit of the Parent Borrower or the Subsidiary Borrower, as
applicable, to be applied against the Obligations of the BorrowersBorrower in
such order and manner as the Administrative Agent may direct. If the Parent
Borrower is required to provide Cash Collateral pursuant to Section 2.6(b), such
amount (including interest), to the extent not applied as aforesaid, shall be
returned to the Parent Borrower on demand; provided that, after giving effect to
such return, (i) the Aggregate Dollar Revolving Credit Exposure would not exceed
the aggregate Dollar Revolving Commitments at such time, (ii) the Aggregate
Multicurrency Revolving Credit Exposure would not exceed the aggregate
Multicurrency Revolving Commitments at such time and (iii) no Default or Event
of Default shall have occurred and be continuing at such time. If the Parent
Borrower is required to provide Cash Collateral as a result of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Parent Borrower within three Business Days after all Events of Default
have been waived.

 

74



--------------------------------------------------------------------------------

(j) The Issuing Lender. The Issuing Lender shall act on behalf of the Dollar
Revolving Lenders with respect to any Dollar Letters of Credit issued by it and
the documents associated therewith and shall act on behalf of the Multicurrency
Revolving Lenders with respect to any Multicurrency Letters of Credit issued by
it and the documents associated therewith, and, in each case, the Issuing Lender
shall have all of the rights, benefits and immunities (a) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by it in connection with Letters of Credit issued by it or proposed to
be issued by it and any documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the Issuing
Lender with respect to such acts or omissions, and (b) as additionally provided
herein with respect to the Issuing Lender.

(k) Effectiveness. Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of eachthe Borrower under this
Section 2.19 shall remain in full force and effect until the Issuing Lender, the
Dollar Revolving Lenders and the Multicurrency Revolving Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.

2.20 Increase in Commitments.

(a) General. From time to time on and after the Third Amendment Effective Date
and prior to the Final Termination Date, the Parent Borrower may, upon at least
15 days’ notice to the Administrative Agent (which shall promptly provide a copy
of such notice to the Lenders), propose to increase the aggregate amount of the
Revolving Commitments of any Class by an amount which (i) is not less than
$100,000,000 or, if greater, an integral multiple of $10,000,000 in excess
thereof, with respect to any such request and (ii) when aggregated with all
prior and concurrent increases in the Revolving Commitments of all Classes
pursuant to this Section 2.20, is not in excess of $1,000,000,000. The Parent
Borrower may increase the aggregate amount of the Revolving Commitments by
(x) having another lender or lenders (each, an “Additional Lender”) become party
to this Agreement, (y) agreeing with any Lender (with the consent of such Lender
in its sole discretion) to increase its Revolving Commitment hereunder (each, an
“Increasing Lender”) or (z) a combination of the procedures described in clauses
(x) and (y) of this sentence; provided that no Lender shall be obligated to
increase its Revolving Commitment without its consent.

(b) Conditions. Any increase in the Revolving Commitments pursuant to this
Section 2.20 shall be subject to satisfaction of the following conditions:

(i) EachThe Borrower shall deliver to the Administrative Agent a certificate
dated as of the applicable increase date signed by an Authorized Officer of
suchthe Borrower certifying and attaching the resolutions adopted by suchthe
Borrower approving or consenting to such increase;

 

75



--------------------------------------------------------------------------------

(ii) Each of the representations and warranties contained in Article IV
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects, in each case on and as of
such date of increase with the same effect as if made on and as of such date,
both immediately before and after giving effect to such increase (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date); and

(iii) At the time of such increase, no Default or Event of Default shall have
occurred and be continuing or would result from such increase.

(c) Effectiveness. Upon any increase in the amount of the Revolving Commitments
pursuant to this Section 2.20 (each, an “Additional Commitment”):

(i) Each Additional Lender or Increasing Lender shall enter into a Joinder
Agreement pursuant to which such Additional Lender and/or Increasing Lender
shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Revolving Commitment shall be increased in the agreed amount
on such date) and such Additional Lender shall thereupon become (or, if an
Increasing Lender, continue to be) a “Lender” for all purposes hereof.

(ii) EachThe Borrower shall, as applicable, in coordination with the
Administrative Agent, repay all outstanding Loans of the affected Class and
incur additional Loans of the affected Class from other Lenders of such Class in
each case so that the Lenders participate in each Borrowing of such Class pro
rata on the basis of their respective Revolving Commitments of such Class (after
giving effect to any increase in the Revolving Commitments pursuant to this
Section 2.20) and amounts payable under Section 2.17 as a result of the actions
required to be taken under this Section 2.20 shall be paid in full by the
applicable Borrower or Borrowers; and

(iii) If any such Additional Lender is a Foreign Lender, such Additional Lender
shall deliver the forms required by Section 2.16.

2.21 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 10.5.

 

76



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Primary Administrative Agent or the Backup Administrative Agent hereunder;

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender or the Swingline Lenders hereunder;

(C) third, to Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.22;

(D) fourth, as the Parent Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

(E) fifth, if so determined by the Administrative Agent and the Parent Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Lender’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.22;

(F) sixth, to the payment of any amounts owing to the Lenders, the Issuing
Lender or the Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or any
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement;

(G) seventh, so long as no Default or Event of Default exists, to the payment of
any amounts owing to athe Borrower as a result of any judgment of a court of
competent jurisdiction obtained by suchthe Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or obligations in respect of Letters of Credit which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
or the related Letters of Credit

 

77



--------------------------------------------------------------------------------

were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and obligations in respect of Letters of Credit owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or obligations in respect of Letters of Credit owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Reimbursement Obligations and Swingline Loans are held by the Lenders pro rata
in accordance with the Commitments under the applicable Class without giving
effect to Section 2.21(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee payable
pursuant to Section 2.9(a)(iii) or 2.9(a)(iv) for any period during which such
Lender is a Defaulting Lender (and the Parent Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

(B) No Defaulting Lender shall be entitled to receive the letter of credit fee
pursuant to Sections 2.9(a)(v) and 2.9(ba)(ivi) for any period during which such
Lender is a Defaulting Lender, except to the extent allocable to its ratable
share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.22.

(C) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to Section 2.21(a)(iii)(B), the Parent Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to Section 2.21(a)(iv), (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s Fronting Exposure to such Defaulting Lender
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. (A) If such
Defaulting Lender is a Dollar Revolving Lender, all or any part of such
Defaulting Lender’s unfunded Dollar Letter of Credit Exposure and Dollar
Swingline Exposure shall be reallocated among the Non-Defaulting Lenders that
are Dollar Revolving Lenders in accordance with their respective ratable share
of the Dollar Revolving Commitments (calculated without regard to such
Defaulting Lender’s Dollar Revolving Commitment) but only to the extent that
(x) the conditions set forth in Sections 3.2(b) and 3.2(c) are satisfied at the
time of such reallocation as if such reallocation were the making of Dollar
Revolving Loans or the issuance of a Dollar Letter of Credit (and, unless the
Parent Borrower shall have otherwise notified the Administrative Agent at such
time,

 

78



--------------------------------------------------------------------------------

the Parent Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Dollar Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Dollar Revolving Commitment; and (B) if such Defaulting
Lender is a Multicurrency Lender, all or any part of such Defaulting Lender’s
unfunded Multicurrency Letter of Credit Exposure and Multicurrency Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders that are
Multicurrency Revolving Lenders in accordance with their respective ratable
share of the Multicurrency Revolving Commitments (calculated without regard to
such Defaulting Lender’s Multicurrency Revolving Commitment) but only to the
extent that (x) the conditions set forth in Sections 3.2(b) and 3.2(c) are
satisfied at the time of such reallocation as if such reallocation were the
making of Multicurrency Revolving Loans or the issuance of a Multicurrency
Letter of Credit (and, unless the applicable Borrower shall have otherwise
notified the Administrative Agent at such time, the BorrowersBorrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the Multicurrency Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Multicurrency Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in Section 2.21(a)(iv) cannot, or can only partially, be effected (x) first, the
applicable Borrower shall prepay Dollar Swingline Loans or Multicurrency
Swingline Loans, as the case may be, in an amount equal to the Swingline
Lenders’ Fronting Exposure pro rata based on the Commitments of the Swingline
Lenders and (y) second, the Parent Borrower (on behalf of itself or the
Subsidiary Borrower, as applicable) shall Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22, in each case within one Business Day following the written request
of the Administrative Agent and without prejudice to any right or remedy
available to the applicable Borrower hereunder or under law.

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swingline Lenders and the Issuing Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments of the applicable Class (without giving effect to
Section 2.21(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of anythe Borrower while that
Lender was a Defaulting Lender; provided further that (x) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender,
and (y) such Lender shall be obligated to reimburse the other Lenders for any
breakage expenses of the type described in Section 2.17 arising as a result of
the foregoing.

 

79



--------------------------------------------------------------------------------

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) no Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that there will be no Fronting Exposure after
giving effect to such Swingline Loan and (ii) the Issuing Lender shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.22 Cash Collateral.

(a) Generally. At any time that there shall exist a Defaulting Lender, within
two Business Days following the written request of the Administrative Agent or
the Issuing Lender (with a copy to the Administrative Agent), the Parent
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than such Fronting Exposure.

(b) Grant of Security Interest. Each of the Parent Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of obligations in respect of Letters of Credit, to be applied pursuant
to Section 2.22(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure of the
Issuing Lender, the Parent Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the applicable Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
applicable Defaulting Lender’s obligation to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.22
following (i) the elimination of such Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

80



--------------------------------------------------------------------------------

2.23 Loans to the Subsidiary Borrower; etc. [Reserved].

(a) Notwithstanding anything to the contrary contained herein or in any other
Credit Document, no Loans shall be made to the Subsidiary Borrower on and after
the Third Amendment Effective Date.

(b) In furtherance of the foregoing and notwithstanding anything to the contrary
contained herein or in any other Credit Document, on and after the Third
Amendment Effective Date, (i) the Subsidiary Borrower (A) shall not itself be
able to request the issuance of Letters of Credit pursuant to Section 2.19 and
(B) shall not have any obligations to reimburse the Issuing Lender under
Section 2.19(d), which reimbursement obligations shall solely be the
responsibility of the Parent Borrower, and (ii) any Loans required to be made by
the Borrowers under Section 2.19(e) in connection with any outstanding Letters
of Credit shall be made solely by the Parent Borrower; provided that the
foregoing shall not otherwise prevent the Parent Borrower from requesting
Letters of Credit pursuant to Section 2.19 for the account of the Subsidiary
Borrower or any other Subsidiary.

ARTICLE III

CONDITIONS OF BORROWING

3.1 Conditions of Effectiveness and Initial Borrowing. The Closing Date shall
occur upon the satisfaction of the following conditions precedent:[Reserved].

(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies or in an electronic format acceptable to the
Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the applicable
Borrower, each dated as of the Closing Date and in such number of copies as the
Administrative Agent shall have reasonably requested (or, in the case of
certificates of governmental officials, a recent date prior to the Closing Date)
and each in a form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Agreement;

(ii) to the extent requested by any Lender in accordance with Section 2.4(d), a
Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4(d) and executed by each applicable Borrower;

(iii) if any LIBOR Loans are to be borrowed prior to the third Business Day
after the Closing Date by a Borrower, the Administrative Agent shall have
received, three Business Days prior to the date such LIBOR Loans are to be
borrowed, a pre-funding LIBOR indemnity letter from such Borrower and a
completed Notice of Borrowing;

(iv) a certificate, signed by a Responsible Officer of the Parent Borrower,
certifying (i) that both immediately before and after giving effect to the
transactions contemplated hereby, (A) all representations and warranties of the
Borrowers contained in this Agreement and the other Credit Documents qualified
as to materiality shall be true and correct and those not so qualified shall be
true and correct in all material respects, in each

 

81



--------------------------------------------------------------------------------

case as of the Closing Date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date)
and (B) no Default or Event of Default has occurred and is continuing and
(ii) the current Debt Ratings;

(v) a certificate of the secretary or an assistant secretary of each Borrower
and the Guarantor certifying, as of the Closing Date, (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Person, certified as of a recent date by the Secretary of State
(or comparable Governmental Authority) of its jurisdiction of organization, and
that the same has not been amended since the date of such certification,
(ii) that attached thereto is a true and complete copy of the bylaws, operating
agreement or similar governing document of such Person, as then in effect and as
in effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
and (iii) that attached thereto is a true and complete copy of resolutions
adopted by the board of directors (or similar governing body) of such Person,
authorizing the execution, delivery and performance of the Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Person executing such other Credit Documents, and
attaching all such copies of the documents described above; and attaching copies
of all the documents referred to in clauses (i), (ii) and (iii) above; and
(iv) for the Subsidiary Borrower only, confirming that borrowing under the
Dollar Revolving Commitments and the Multicurrency Revolving Commitments would
not cause any borrowing or similar limit binding on the Subsidiary Borrower to
be exceeded;

(vi) a certificate as of a recent date of the good standing of the Parent
Borrower and the Guarantor as of the Closing Date, under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction;

(vii) the favorable opinions of (A) Shearman & Sterling, LLP, special counsel to
the Parent Borrower, (B) Shearman & Sterling (London) LLP, foreign local counsel
to the Subsidiary Borrower, and (C) in-house counsel to the Parent Borrower, in
each case addressing such matters as the Administrative Agent may reasonably
request and in form and substance reasonably satisfactory to the Administrative
Agent; and

(viii) the Guaranty Agreement, dated as of the Closing Date, made by NYSE in
favor of the Administrative Agent and the Lenders, duly executed by NYSE.

(b) All principal, interest and other amounts outstanding under the (i) Credit
Agreement, dated as of November 9, 2011 (as amended by the First Amendment to
Credit Agreement, dated as of September 27, 2013) among the Borrowers,
IntercontinentalExchange, Inc., the lenders party thereto and Wells Fargo, as
administrative agent, and (ii) Credit Agreement, dated as of July 12, 2013 (as
amended by the First Amendment to Credit Agreement, dated as of September 27,
2013), between the Parent Borrower, the lenders party thereto and Wells Fargo,
as administrative agent (collectively, the “Terminating Credit Facilities”),
shall, substantially contemporaneously with the Closing Date, be paid in full,
all commitments to extend credit under the agreements and instruments relating
to the Terminating Credit Facilities shall be terminated, all letters of credit
issued thereunder shall be terminated or cancelled (or deemed issued hereunder)
and all guarantees relating thereto shall be terminated; and the Administrative
Agent shall have received evidence of the foregoing satisfactory to it of such
terminations.

 

82



--------------------------------------------------------------------------------

(c) The Borrowers shall have paid (i) to the Arrangers, the fees required under
the Joint Fee Letter to be paid to them on the Closing Date, in the amounts due
and payable on the Closing Date as required by the terms thereof, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Wells Fargo Fee Letter, and (iii) to the extent invoiced to the
Borrowers at least two Business Days prior to the Closing Date, all other
reasonable and documented expenses of the Arrangers, the Administrative Agent
and the Lenders required (to the extent otherwise agreed to by the Borrowers in
writing) to be paid on or prior to the Closing Date (including reasonable and
documented fees and expenses of counsel) in connection with this Agreement and
the other Credit Documents.

(d) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer of each Borrower,
including wire transfer information, directing the payment of the proceeds of
any Loans made hereunder.

(e) The Administrative Agent and the Lenders shall have received the Ineligible
Assignees Letter, duly executed by the Parent Borrower.

(f) The Administrative Agent and the Lenders shall have received from the
Borrowers all documentation and other information requested by the
Administrative Agent or any Lender at least 2 Business Days prior to the Closing
Date that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

3.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder (excluding Revolving Loans made for the purpose of repaying
Refunded Swingline Loans pursuant to Section 2.2(e) or for the purpose of paying
unpaid Reimbursement Obligations pursuant to Section 2.19(e)), and the
obligation of the Issuing Lender to issue, extend, increase or renew any Letters
of Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:

(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the applicable Swingline
Lenders) a Notice of Swingline Borrowing in accordance with Section 2.2(d) or
(together with the Issuing Lender) a Letter of Credit Notice in accordance with
Section 2.19(b), as applicable;

 

83



--------------------------------------------------------------------------------

(b) Each of the representations and warranties of the BorrowersBorrower
contained in Article IV (except the representations set forth in Sections 4.5
and 4.8 which shall only be made on the Closing Date and except the
representations set forth in Section 4.13 which shall only be made in connection
with any Borrowing made in accordance with Section 3.3) and in the other Credit
Documents qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects, in each case on
and as of such Borrowing Date (including the Closing Date, in the case of the
any Loans made on the Closing Date hereunder) or such date of issuance,
extension, increase or renewal of a Letter of Credit with the same effect as if
made on and as of such date, both immediately before and after giving effect to
the Loans to be made or the Letter of Credit to be issued, extended, increased
or renewed on such date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued, extended, increased or renewed on such date.

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance,
extension, increase or renewal of a Letter of Credit, shall be deemed to
constitute a representation by the BorrowersBorrower that the statements
contained in Sections 3.2(b) and 3.2(c) are true, both as of the date of such
notice or request and as of the relevant Borrowing Date or date of issuance,
extension, increase or renewal.

3.3 Conditions of Borrowing for IDHC Acquisition. Notwithstanding anything to
the contrary contained herein (including in Section 3.2) or in any other Credit
Document, the obligation of each Lender to make any Revolving Loans the proceeds
of which are used to finance a portion of the consideration paid by the Parent
Borrower to consummate the IDHC Acquisition and the other transactions
contemplated thereby is subject to the satisfaction of the following conditions
precedent, and only the following conditions precedent, on the relevant
Borrowing Date:[Reserved].

(a) The Borrowing of such Loans shall occur on the IDHC Acquisition Date, which
shall be on or before the earlier to occur of (i) the termination of the IDHC
Acquisition Agreement in writing and (ii) April 26, 2016, or if the “Outside
Date” (as defined in the IDHC Acquisition Agreement) shall have been extended to
a later date as provided in Section 8.1(a) of the IDHC Acquisition Agreement (as
in effect on October 26, 2015), such later date (but in any event not later than
July 26, 2016);

(b) The Administrative Agent shall have received a certificate of the chief
financial officer of the Parent Borrower as to the solvency of the Parent
Borrower and its Subsidiaries, taken as a whole, after giving effect to each
element of the IDHC Transactions, in the form of Exhibit F.

(c) All governmental and third party consents and all equityholder and board of
directors (or comparable entity management body) authorizations which are
required under the IDHC Acquisition Agreement to effectuate the consummation of
the IDHC Acquisition shall have been obtained and shall be in full force and
effect.

 

84



--------------------------------------------------------------------------------

(d) Since June 30, 2015, there shall not have been or occurred any event,
condition or circumstance (alone or together with other occurrences or
conditions), that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Company Material Adverse Effect. “Company
Material Adverse Effect” means (with capitalized terms (other than the terms
“IDHC Acquisition Agreement” and “Company Material Adverse Effect”) used in this
Section 3.3(d) as defined in the IDHC Acquisition Agreement) an effect, event,
change, occurrence or circumstance that (i) has a material adverse effect on the
business, results of operations or financial condition of the Company and its
Subsidiaries taken as a whole or (ii) prevents or materially delays the ability
of the Company to perform its obligations under the IDHC Acquisition Agreement;
provided, however, that, in the case of clause (i), no effect, event, change,
occurrence or circumstance arising or resulting from any of the following,
either alone or in combination, shall constitute or be taken into account in
determining whether there has been a Company Material Adverse Effect:
(A) general changes in the industries in which the Company or its Subsidiaries
operate, (B) general changes in economic conditions, including changes in the
credit, debt, financial or capital markets (including changes in interest or
exchange rates), in each case, in the United States or anywhere else in the
world; (C) earthquakes, floods, hurricanes, tornadoes, volcanic eruption,
natural disasters or other acts of nature; (D) changes in global, national or
regional political conditions, including hostilities, acts of war, sabotage or
terrorism (including cyberterrorism) or military actions or any escalation,
worsening of any such hostilities, acts of war, sabotage or terrorism (including
cyberterrorism) or military actions existing or underway; (E) the execution,
announcement, pendency or performance of the IDHC Acquisition Agreement or the
consummation of the transactions contemplated thereby (including compliance with
the covenants set forth therein and any action taken or omitted to be taken by
the Company or any of its Subsidiaries at the written request or with the prior
written consent of Parent or Merger Sub), including the impact thereof on
relationships, contractual or otherwise, with, clients, customers, suppliers,
distributors, partners, financing sources or employees or independent
consultants or on revenue, profitability or cash flows (provided, that no effect
shall be given to this clause (E) for purposes of Section 4.3 of the IDHC
Acquisition Agreement and the certificate contemplated by Section 7.2(c) of the
IDHC Acquisition Agreement solely as it related to such Section); (F) Parent’s
or its Representatives or Affiliates announcement or other disclosure of its
plans or intentions with respect to the conduct of business (or any portion
thereof) of the Company or any of its Subsidiaries after the Closing; (G) any
change in the cost or availability or other terms of any financing contemplated
by Parent or Merger Sub to consummate the transactions contemplated hereby;
(H) any changes in Laws, regulatory policies, GAAP or other applicable
accounting rules; (I) the fact that the prospective owner of the Company and any
of its Subsidiaries is Parent or any Affiliate of Parent; (J) any failure by the
Company or any of its Subsidiaries to meet any projections, forecasts or
estimates (provided, however, that any effect, event, change, occurrence or
circumstance that caused or contributed to such failure of the Company or any of
its Subsidiaries to meet projections, forecasts or estimates shall not be
excluded under this clause (J)); (K) any change in the credit rating of the
Company or any of its Subsidiaries (provided, however, that any effect, event,
change, occurrence or circumstance that caused or contributed to such change in
such credit rating shall not be excluded under this clause (K)); and (L) any
breach of the IDHC Acquisition Agreement by Parent or Merger Sub, except, in the
case of clauses (A), (B), (C), (D) and (H), to the extent that the Company and
its Subsidiaries, taken as a whole, is affected in a materially disproportionate
manner relative to the participants in the industries in which the Company or
its Subsidiaries operate, in which case, solely the incremental disproportionate
adverse impact may (subject to the terms and limits herein) shall be taken into
account in determining whether there has been a Company Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the IDHC Bridge Arrangers, (i) copies of
documentation for the IDHC Acquisition and other aspects of the IDHC
Transactions, including the IDHC Acquisition Agreement and all exhibits and
schedules thereto, and (ii) evidence of all consents and approvals required
pursuant to the terms of the IDHC Acquisition Agreement, including the consent
of the board of directors of IDHC and of the equityholders of IDHC. The IDHC
Acquisition shall have been consummated substantially concurrently with the
Borrowing of such Loans, utilizing only the sources of consideration as agreed
between the Parent Borrower, the IDHC Bridge Arrangers, and in accordance with
the terms and conditions of the IDHC Acquisition Agreement without giving effect
to any waiver, modification or consent thereunder that is materially adverse to
the Lenders or the IDHC Bridge Arrangers (as reasonably determined by the IDHC
Bridge Arrangers) unless approved by the IDHC Bridge Arrangers (which approval
shall not be unreasonably withheld, conditioned or delayed), it being understood
and agreed that, without limiting the generality of the foregoing, (1) any
decrease in the IDHC Acquisition consideration shall not be materially adverse
to the Lenders and the IDHC Bridge Arrangers so long as such decrease is
allocated to reduce the Capital Stock of the Parent Borrower issued to the
equityholders of IDHC as consideration for the IDHC Acquisition and the amount
of such Loans on a pro rata, dollar-for-dollar basis, (2) any increase in the
purchase price shall not be materially adverse to the Lenders and the IDHC
Bridge Arrangers so long as such increase is funded solely by an increase in the
amount of the Capital Stock of the Parent Borrower issued to the equityholders
of IDHC as consideration for the IDHC Acquisition and (3) any change to the
definition of “Material Adverse Effect” shall be deemed to be a modification
which is materially adverse to the Lenders and the IDHC Bridge Arrangers.

(f) The representations and warranties made by or with respect to IDHC and its
Subsidiaries in the IDHC Acquisition Agreement as are material to the interests
of the Lenders shall be true and correct such that the conditions to closing set
forth in the Acquisition Agreement are satisfied with respect thereto, but only
to the extent that the Parent Borrower or any of its Affiliates has the right to
terminate its obligations under the IDHC Acquisition Agreement, or to decline to
consummate the IDHC Acquisition pursuant to the IDHC Acquisition Agreement, as
result of a breach of such representations and warranties in the IDHC
Acquisition Agreement. The representations and warranties of the Parent Borrower
set forth in Sections 4.1 (but only with respect to clause (i) therein), 4.2,
4.3 (but only with respect to clauses (i), (ii) and (iii) therein), 4.7, 4.11,
4.12 and 4.13 shall be true and correct in all material respects (except that
any representation and warranty qualified as to materiality or Material Adverse
Effect shall be true and correct in all respects).

(g) No Default or Event of Default under Section 8.1(a), 8.1(e), 8.1(f) or
8.1(g) shall have occurred and be continuing on such date, both immediately
before and after giving effect to the Loans to be made on such date.

(h) Substantially simultaneously with the Borrowing of such Loans and the
consummation of the IDHC Acquisition, all existing Indebtedness of IDHC and its
Subsidiaries shall be paid in full and/or defeased. On such date, after giving
effect to the IDHC Transactions, neither IDHC nor any of its Subsidiaries shall
have any outstanding Indebtedness (other than Indebtedness that the IDHC Bridge
Arrangers and the Borrower agree may remain outstanding).

 

86



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b).

(j) The aggregate principal amount of such Loans shall not exceed the aggregate
Unutilized Commitments at such time (determined without giving effect to such
Loans).

(k) All fees and expenses due to the IDHC Bridge Arrangers, the Administrative
Agent and the Lenders required to be paid on the IDHC Acquisition Date
(including the fees and expenses of counsel for the IDHC Bridge Arrangers and
the Administrative Agent) will have been paid

Without limiting the generality of the provisions of Section 10.5, solely for
purposes of determining compliance with the conditions specified in this
Section 3.3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed IDHC Acquisition Date specifying
its objection thereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Primary Administrative Agent, the Backup Administrative Agent, the
Issuing Lender and the Lenders to enter into this Agreement and to induce the
Lenders to extend the credit contemplated hereby and the Issuing Lender to issue
Letters of Credit, each of the BorrowersBorrower represents and warrants to the
Primary Administrative Agent, the Backup Administrative Agent and the Lenders as
follows:

4.1 Corporate Organization and Power. Each of the BorrowersBorrower and the
Guarantors (i) is a corporation or limited company duly organized or formed,
validly existing and (in the case of the Parent Borrower or any Domestic
Subsidiary) is in good standing under the laws of the jurisdiction of its
incorporation, (ii) has the full corporate power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted
and (iii) is duly qualified to do business as a foreign corporation or limited
company and (in the case of the Parent Borrower or any Domestic Subsidiary) is
in good standing in each jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

4.2 Authorization; Enforceability. Each of the BorrowersBorrower and the
Guarantors has taken all necessary corporate or limited company action to
execute, deliver and perform each of the Credit Documents to which it is a
party, and has (or on any later date of execution and delivery will have)
validly executed and delivered each of the Credit Documents to which it is a

 

87



--------------------------------------------------------------------------------

party. This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of eachthe Borrower and each Guarantor that is a party hereto or thereto,
enforceable against it in accordance with its terms, subject, in the case of the
Subsidiary Borrower, to Legal Reservations and except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general equitable principles or
by principles of good faith and fair dealing (regardless of whether enforcement
is sought in equity or at law).

4.3 No Violation. The execution, delivery and performance by each of the
BorrowersBorrower and the Guarantors of each of the Credit Documents to which it
is a party, and compliance by it with the terms hereof and thereof, do not and
will not (i) violate any provision of its articles or certificate of
incorporation or formation, its bylaws or operating agreement, or other
applicable formation or organizational documents, (ii) contravene any other
Requirement of Law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any
indenture, mortgage, lease, agreement, contract or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject or (iv) result in or require the creation or imposition of any Lien,
other than a Permitted Lien, upon any of its properties, revenues or assets;
except, in the case of clauses (ii), (iii) and (iv) above, where such
violations, conflicts, breaches, defaults or liens, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

4.4 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority, Self-Regulatory Organization, or other Person is
required as a condition to or otherwise in connection with the due execution,
delivery and performance by any of the BorrowersBorrower or the Guarantors of
this Agreement or any of the other Credit Documents to which it is a party or
the legality, validity or enforceability hereof or thereof, other than
(i) consents, authorizations and filings that have been made or obtained and
that are in full force and effect and (ii) consents and filings the failure to
obtain or make which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. The Parent Borrower and each
Subsidiary thereof is in good standing with respect to, or has maintained in
effect, all governmental approvals, licenses, permits and authorizations
necessary to conduct its business as presently conducted and to own or lease and
operate its properties, except for those the failure to obtain which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

4.5 Litigation. As of the Closing Date, there are no actions, investigations,
suits or proceedings pending or, to the knowledge of anythe Borrower,
threatened, at law, in equity or in arbitration, before any court, other
Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting the Parent Borrower or any Subsidiary thereof
or any of their respective properties that would reasonably be expected to have
a Material Adverse Effect, except as set forth in the Form 10-K filed by the
Parent Borrower with the SEC on February 14, 2014 (and there have been no
material adverse developments since such date in any such actions,
investigations, suits or proceedings disclosed in such Form 10-K), or (ii) with
respect to this Agreement, any of the other Credit Documents or any of the other
transactions contemplated hereby or thereby.

 

88



--------------------------------------------------------------------------------

4.6 Full Disclosure. All factual information (other than information of a
general economic or industry specific nature) heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, any Arranger or any
Lender by or on behalf of the Parent Borrower or any Subsidiary thereof pursuant
to this Agreement or the other Credit Documents, when taken as a whole, is or
will be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and does not or will not omit any material
fact necessary to make the statements contained herein and therein, in light of
the circumstances under which such information was provided, taken as a whole,
not misleading; provided that, with respect to projections, budgets and other
estimates, each of the BorrowersBorrower represents only that such information
was prepared in good faith based upon assumptions believed by it to be
reasonable at the time.

4.7 Margin Regulations. Neither Borrower is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.

4.8 No Material Adverse Effect. As of the Closing Date, there has been no
Material Adverse Effect since December 31, 2013, and there exists no event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect.

4.9 Financial Matters. The Parent Borrower has heretofore furnished to the
Administrative Agent copies of (i) the audited consolidated balance sheets of
the Parent Borrower and its Subsidiaries for the 2014 fiscal year with the
related statements of income, stockholders’ equity, comprehensive income and
cash flows for the 2014 fiscal year, together with the opinions of Ernst & Young
LLP thereon and (ii) the unaudited consolidated balance sheets of the Parent
Borrower and its Subsidiaries as of September 30, 2015 with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal quarter ended on that date. Such financial statements have been
prepared in accordance with GAAP and present fairly in all material respects the
financial condition of the Parent Borrower and its Subsidiaries on a
consolidated basis as of the respective dates thereof and the results of
operations of the Parent Borrower and its Subsidiaries on a consolidated basis
for the period then ended subject, in the case of clause (ii), to the absence of
footnotes and to normal year-end audit adjustments.

4.10 Compliance with Laws. Each of the Parent Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

4.11 Investment Company Act. NoThe Borrower is not, nor is anythe Borrower
required to be, registered as an “investment company” under the Investment
Company Act of 1940.

4.12 OFAC; Anti-Terrorism Laws.

(a) The Parent Borrower and its Subsidiaries, and, to the best knowledge of the
Parent Borrower, its Affiliates and their respective directors, officers and
employees have conducted their business in compliance with the Anti-Corruption
Laws and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws in all material respects.

(b) Neither the Parent Borrower nor any Subsidiary, nor, to the best knowledge
of the Parent Borrower, its Affiliates and their respective directors, officers
and employees, acting or benefiting in any capacity in connection with the
extensions of credit made available under this Agreement:

(i) is a Designated Person;

(ii) is a Person that is owned or controlled by a Designated Person;

(iii) is located, organized or resident in a Sanctioned Country; or

(iv) is now engaged in, any material dealings or transactions (1) with any
Designated Person or (2) in any Sanctioned Country.

(c) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, any Anti-Corruption Laws, the Trading with
the Enemy Act, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto. The Parent Borrower and each
Subsidiary thereof is in compliance in all material respects with the PATRIOT
Act and all Anti-Corruption Laws.

 

90



--------------------------------------------------------------------------------

4.13 Solvency. In the event (and only in the event) that any Borrowing is
requested to be made on the IDHC Acquisition Date in accordance with
Section 3.3, immediately after giving effect to the consummation of the IDHC
Transactions on the applicable Borrowing Date, the Parent Borrower and its
Subsidiaries on a consolidated basis will be solvent. For purposes of the
preceding sentence, “solvent” means that (i) the fair saleable value (on a going
concern basis) of the Parent Borrower’s assets exceeds its liabilities,
contingent or otherwise, fairly valued, (ii) the Parent Borrower will be able to
pay its debts as they become due and (iii) upon paying its debts as they become
due, the Parent Borrower will not be left with unreasonably small capital as is
necessary to satisfy all of its current and reasonably anticipated obligations.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the BorrowersThe Borrower covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

5.1 Financial Statements. The Parent Borrower will deliver to the Administrative
Agent on behalf of the Lenders:

(a) As soon as available and in any event within 45 days (or, if earlier and if
applicable to the Parent Borrower, the quarterly report deadline under the
Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the first fiscal quarter of
fiscal year 2014, unaudited consolidated balance sheets of the Parent Borrower
and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated statements of income, cash flows and stockholders’ equity for the
Parent Borrower and its Subsidiaries for the fiscal quarter then ended and for
that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; provided that any
financial statements required to be delivered as set forth above prior to
December 31, 2014, shall not be required to contain any comparative consolidated
figures; and

(b) As soon as available and in any event within 90 days (or, if earlier and if
applicable to the Parent Borrower, the annual report deadline under the Exchange
Act rules and regulations) after the end of each fiscal year, beginning with
fiscal year 2014, an audited consolidated balance sheet of the Parent Borrower
and its Subsidiaries as of the end of such fiscal year and the related audited
consolidated statements of income, cash flows and stockholders’ equity for the
Parent Borrower and its Subsidiaries for the fiscal year then ended, including
the notes thereto, in each case setting forth comparative consolidated figures
as of the end of and for the preceding fiscal year, all in reasonable detail and
(with respect to the audited statements) certified by the independent certified
public accounting firm regularly retained by the Parent Borrower or another

 

91



--------------------------------------------------------------------------------

independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of the Parent Borrower and its Subsidiaries as of the dates and for the periods
indicated in accordance with GAAP applied on a basis consistent with that of the
preceding year or containing disclosure of the effect on the financial condition
or results of operations of any change in the application of accounting
principles and practices during such year; provided that any financial
statements required to be delivered as set forth above prior to December 31,
2014, shall not be required to contain any comparative consolidated figures.

Documents required to be delivered pursuant to Sections 5.1, 5.2(a) or 5.2(b)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent Borrower provides notice to
the Lenders that such information has been posted on the Parent Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each of the Administrative Agent and each
Lender has access; provided that (x) upon the request of the Administrative
Agent or any Lender lacking access to the internet or SyndTrak, the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent or such Lender (until a written request to cease delivering paper copies
is given by the Administrative Agent or such Lender) and (y) the Parent Borrower
shall notify (which may be by a facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any documents. The Administrative Agent
shall have no obligation to request the delivery of, or to maintain copies of,
the documents referred to in the proviso to the immediately preceding sentence
or to monitor compliance by the Parent Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

5.2 Other Business and Financial Information. The Parent Borrower will deliver
to the Administrative Agent and each Lender:

(a) Concurrently with each delivery of the financial statements described in
Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of the Parent Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial statements
and containing explanatory footnotes of all pro forma adjustments and all
adjustments to Consolidated EBITDA;

(b) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that the Parent
Borrower shall send or make available generally to its stockholders, (ii) all
material regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that the Parent Borrower shall render to
or file with the SEC and (iii) all press releases (excluding member notes and
circulars) made available generally by the Parent Borrower or any Subsidiary
thereof to the public concerning material developments in the business of the
Parent Borrower and its

 

92



--------------------------------------------------------------------------------

Subsidiaries; provided that notwithstanding anything to the contrary included in
Section 5.1, the Parent Borrower shall be deemed to have given notice to the
Administrative Agent and each Lender of the posting on the Parent Borrower’s
Internet website of the business and financial information set forth in clauses
(i), (ii) or (iii) of this Section 5.2(b) at the time such information is posted
thereon and no further notice shall be required to be provided by the Parent
Borrower to the Administrative Agent and the Lenders with respect thereto;

(c) Promptly upon (and in any event within five Business Days after) any
Responsible Officer of anythe Borrower obtaining knowledge thereof, written
notice of any of the following:

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Parent Borrower specifying the nature
of such Default or Event of Default;

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Parent Borrower or any of
its Subsidiaries, including any such investigation or proceeding by any
Governmental Authority or Self-Regulatory Organization (other than routine
periodic regular or day-to-day inquiries, communications, investigations or
reviews), that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, and any material adverse development in any
litigation or other proceeding previously reported pursuant to Section 4.5 or
this Section 5.2(c)(ii);

(iii) any change in the Debt Ratings; and

(iv) any other matter or event that has, or would reasonably be expected to
have, a Material Adverse Effect.

(d) As promptly as reasonably possible, such other information about the
business, financial condition, operations or properties of the Parent Borrower
or any of its Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request (except with
respect to information relating to communications with any Governmental
Authority or Self-Regulatory Organization with jurisdiction over any Regulated
Subsidiary).

5.3 Existence; Franchises; Maintenance of Properties. EachThe Borrower will, and
will cause each of its Subsidiaries to, (i) maintain and preserve in full force
and effect its legal existence, except as expressly permitted otherwise by
Section 7.1 or 7.4, (ii) obtain, maintain and preserve in full force and effect
all other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted); provided that this Section 5.3 shall not
prevent anythe Borrower or any Subsidiary thereof from discontinuing the
operation and the maintenance of any of its properties if such discontinuance,
in the judgment of the Parent Borrower, is desirable in or not disadvantageous
to the conduct of the business of it and its Subsidiaries.

 

93



--------------------------------------------------------------------------------

5.4 Use of Proceeds. The proceeds of the Loans shall be used to provide for
working capital and general corporate purposes of the BorrowersBorrower.

5.5 Compliance with Laws. EachThe Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply would not reasonably
be expected to have a Material Adverse Effect.

5.6 Payment of Taxes. EachThe Borrower will, and will cause each of its
Subsidiaries to, pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided,
however, that no such Person shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Person is maintaining adequate reserves with
respect thereto in accordance with GAAP (or, in the case of the Subsidiary
Borrower or the other Foreign Subsidiaries, generally accepted accounting
principles in the jurisdiction of its organization).

5.7 Insurance. EachThe Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.

5.8 Maintenance of Books and Records; Inspection. EachThe Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP (or, in the case of the Subsidiary Borrower or the other
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization) and in compliance with the requirements of any
Governmental Authority or Self-Regulatory Organization having jurisdiction over
it, and (ii) permit employees or agents of the Administrative Agent or any
Lender to visit and inspect its properties and examine or audit its books,
records, working papers and accounts (except with respect to information
relating to communications with any Governmental Authority or Self-Regulatory
Organization with jurisdiction over any Regulated Subsidiary or which are
confidential with respect to members or users of such Regulated Subsidiaries),
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to suchthe
Borrower, the independent public accountants of suchthe Borrower and its
Subsidiaries (and by this provision suchthe Borrower authorizes such accountants
to discuss the finances and affairs of suchthe Borrower and its Subsidiaries),
all at such times and from time to time, upon reasonable notice and during
business hours, as may be reasonably requested; provided that (i) all such
visits

 

94



--------------------------------------------------------------------------------

shall be coordinated through the Administrative Agent, (ii) unless a Default or
Event of Default exists, no more than one such visit during any fiscal year
shall be at the expense of the BorrowersBorrower, and (iii) when a Default or
Event of Default exists, the Administrative Agent may do any of the foregoing at
the expense of suchthe Borrower at any time during normal business hours and
without advance notice.

5.9 Subsidiary Guarantors.

(a) The Parent Borrower may from time to time, with respect to any Subsidiary of
the Parent Borrower, deliver to the Administrative Agent a Subsidiary Guaranty
to provide a guaranty of the Obligations, which shall be in a form reasonably
acceptable to the Administrative Agent, executed by such Subsidiary of the
Parent Borrower. In connection with any such Subsidiary Guaranty, the Parent
Borrower will deliver to the Lenders the following items:

(i) an opinion of counsel (who may be in-house counsel for the Parent Borrower)
addressed to the Administrative Agent and the Lenders, substantially to the
effect that such Subsidiary Guaranty by such Person has been duly authorized,
executed and delivered and that such Subsidiary Guaranty constitutes the legal,
valid and binding obligation of such Person enforceable in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and addressing such other matters as the
Administrative Agent shall reasonably request to the extent permitted by
Requirements of Law; and

(ii) (A) a copy of the certificate of incorporation (or other charter documents)
of such Subsidiary, certified as of a date that is reasonably acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary, (B) a copy of
the bylaws, articles of association or similar organizational document of such
Subsidiary, certified on behalf of such Subsidiary as of a date that is
reasonably acceptable to the Administrative Agent by the corporate secretary or
assistant secretary of such Subsidiary, (C) an original certificate of good
standing, if applicable, for such Subsidiary, issued by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Subsidiary and (D) copies of the resolutions of the board of directors and,
if required, stockholders or other equity owners of such Subsidiary authorizing
the execution, delivery and performance of the agreements, documents and
instruments executed pursuant to this Section 5.9, certified on behalf of such
Subsidiary by an Authorized Officer of such Subsidiary, all in form and
substance reasonably satisfactory to the Administrative Agent.

(b) Except while any commitments in respect of, or loans made under, the IDHC
Bridge Facility remain outstanding, theThe Lenders agree that any Subsidiary
Guarantor shall be automatically released from any Subsidiary Guaranty upon
(x) the sale, disposition or transfer of such Subsidiary or its assets in a
transaction not prohibited by this Agreement or (y) the written request of the
Parent Borrower (including a certification that the following conditions to
release have been or will be concurrently satisfied): (i) at the time of such
release and discharge and

 

95



--------------------------------------------------------------------------------

immediately after giving effect thereto, no Default or Event of Default shall
exist and (ii) if such Subsidiary Guarantor is NYSE, at the time of such release
and discharge, the lowest rating of any issuance by the Parent Borrower of
senior, unsecured, long-term indebtedness for borrowed money that, immediately
after giving effect to such release and discharge, is not guaranteed by any
Person that is not also a Guarantor of the Obligations or subject to any other
credit enhancement by Standard & Poor’s Financial Services LLC and Moody’s
Investors Service, Inc. is not less than BBB- and Baa3 respectively.

5.10 Anti-Corruption Laws, OFAC, PATRIOT Act Compliance.

(a) The Parent Borrower shall not, and shall ensure that none of its
Subsidiaries will, knowingly use the proceeds of any Loan or Letter of Credit:

(i) for any purpose which would violate the Anti-Corruption Laws;

(ii) to fund, finance or facilitate any activity, business or transaction of or
with any Designated Person or in any Sanctioned Country, or otherwise in
violation of Sanctions; or

(iii) in any other manner that would result in a material violation of any
applicable Sanctions by any Agent, Issuing Lender or Lender.

(b) The Parent Borrower shall not, and shall ensure that none of its
Subsidiaries will, use funds or assets obtained from transactions with or
otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country, to
pay or repay any Obligation.

(c) The Parent Borrower shall, and shall ensure that each of its Subsidiaries
will:

(i) conduct its business in compliance with the Anti-Corruption Laws;

(ii) maintain policies and procedures designed to promote and achieve compliance
with the Anti-Corruption Laws; and

(iii) have appropriate controls and safeguards in place designed to prevent any
proceeds of any extension of credit made hereunder from being used contrary to
the representations and undertakings set forth herein.

(d) The Parent Borrower shall, and shall ensure that each of its Subsidiaries
will, comply in all material respects with all foreign and domestic laws, rules
and regulations (including the Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations).

 

96



--------------------------------------------------------------------------------

ARTICLE VI

FINANCIAL COVENANT

Each of the BorrowersThe Borrower covenants and agrees that, until the
termination of the Commitments, the termination or expiration of all Letters of
Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last day of
any fiscal quarter, beginning with the first fiscal quarter of 2014, shall not
be greater than the ratio of (i) at any time prior to the IDHC Acquisition Date
(or the termination of the IDHC Acquisition Agreement) or after the first
anniversary of the IDHC Acquisition Date, 3.25 to 1.00 and (ii) at any time on
or after the IDHC Acquisition Date but on or prior to the first anniversary of
the IDHC Acquisition Date, 3.75 to 1.00. 3.50 to 1.00; provided that (i) upon
the consummation of a Qualified Acquisition, the maximum Total Leverage Ratio
shall increase to 4.00 to 1.00 as of the end of the fiscal quarter in which such
Qualified Acquisition is consummated and the three full fiscal quarters
immediately following the consummation of such Qualified Acquisition (such four
fiscal quarter period, the “Leverage Increase Period”), (ii) except with respect
to the first designation of a Qualified Acquisition, the Borrower may not
designate an Acquisition as a “Qualified Acquisition” unless the Total Leverage
Ratio as of the end of at least two consecutive full fiscal quarters of the
Borrower since the commencement of the first Leverage Increase Period has been
equal to or less than 3.00:1.00; (iii) no more than two Leverage Increase
Periods may be elected by the Borrower during the term of this Agreement; and
(iv) immediately after the end of a Leverage Increase Period, the maximum Total
Leverage Ratio as of the last day of the then applicable fiscal quarter shall
automatically revert to 3.50 to 1.00.

ARTICLE VII

NEGATIVE COVENANTS

EachThe Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

7.1 Merger; Consolidation. EachThe Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, amalgamation, merger or other combination, except:

(i) any Subsidiary of the Parent Borrower (other than the Subsidiary Borrower or
any Guarantor) may merge, consolidate or amalgamate with, or be liquidated into,
(x) athe Borrower (so long as suchthe Borrower is the surviving or continuing
entity), (y) any other Subsidiary of the Parent Borrower (other than (A) the
Subsidiary Borrower or (B) any Guarantor unless (in the case of this clause
(B) only) the surviving or continuing entity is a Guarantor) or (z) so long as
no Event of Default has occurred and is continuing or would result therefrom,
any other Person, to the extent such merger, consolidation or amalgamation is
not prohibited by Section 7.4 and, if either Person is a Wholly Owned
Subsidiary, then the surviving Person is a Wholly Owned Subsidiary;

(ii) so long as no Event of Default has occurred and is continuing or would
result therefrom, anythe Borrower may merge, consolidate or amalgamate with
another Person (other than the Parent Borrower or any Subsidiary thereof), so
long as suchthe Borrower is the surviving entity; and

 

97



--------------------------------------------------------------------------------

(iii) to the extent not otherwise permitted under the foregoing clauses, any
Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with a transaction permitted under
this Agreement and/or no longer conducts any active trade or business may be
liquidated, wound up or dissolved or may otherwise cease to exist pursuant to a
transaction not prohibited by this Agreement.

7.2 Subsidiary Indebtedness. The Parent Borrower will not permit or cause any of
its Subsidiaries to create, incur, assume or suffer to exist any Indebtedness
other than (without duplication):

(i) Indebtedness of the Subsidiary Borrower or any Guarantor in favor of the
Administrative Agent and the Lenders incurred under this Agreement and the other
Credit Documents;

(ii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case to the extent constituting Indebtedness;

(iii) Indebtedness of any Subsidiary of the Parent Borrower owed to the Parent
Borrower or any Subsidiary thereof; provided that all secured Indebtedness
permitted pursuant to this Section 7.2(iii) that is owed to any Person other
than athe Borrower or a Guarantor shall be secured by Liens permitted under
Section 7.3(xiii);

(iv) Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary from the Federal Reserve
Discount Window or other central bank money market operations or other central
securities depositories or external custodians or other credit providers in
support of, or related to, such Subsidiary’s clearing, depository and settlement
business, or matters reasonably related or incidental thereto, to the extent not
prohibited by applicable Governmental Authorities; provided that any such
Indebtedness is not outstanding for longer than 30 days;

(v) Indebtedness of, and secured by a Lien on cash, Cash Equivalents, marketable
securities, gold bullion or other precious metals (including silver and, in
relation to those other precious metals, as are reasonably satisfactory to the
Administrative Agent and capable of being marked to market on a daily basis)
granted by, any Clearing House Subsidiary in respect of repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements,
securities lending and borrowing agreements and any other similar agreement or
transaction (including Hedge Agreements) entered into by such Clearing House
Subsidiary in the ordinary course of its clearing, depository and settlement
operations, or matters reasonably related or incidental thereto, or in the

 

98



--------------------------------------------------------------------------------

management of its liabilities; provided that the amount of such Indebtedness
outstanding at any time does not exceed the market value of the securities or
other assets sold, loaned or borrowed or otherwise subject to such applicable
agreement or transaction at such time, as the case may be;

(vi) short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of any credit facility relating to the clearing, depository and settlement
business of such Clearing House Subsidiary, and the purpose of which is to
provide funding (A) to satisfy any outstanding obligations of any suspended or
defaulted clearing member or participant (or any clearing member or participant
that could be declared suspended or defaulted) to any Clearing House Subsidiary
as provided in the applicable rules or standardized terms and conditions of the
business operated by such Clearing House Subsidiary, (B) with respect to the
transfer of positions and related margin from a suspended or defaulted clearing
member or participant to another clearing member or participant, (C) to make a
transfer in cash in respect of margin related to such suspended or defaulted
clearing member’s or participant’s positions, (D) in the event of a liquidity
constraint or default by a depositary of such Clearing House Subsidiary, (E) to
facilitate the settlement of margin transactions associated with such Clearing
House Subsidiary’s business activities or (F) for other matters reasonably
related or incidental thereto;

(vii) (A) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
any Subsidiary (x) that is a clearing house operator acting in its capacity as a
central counterparty or (y) in the ordinary course of business, (B) contingent
liabilities in respect of any indemnification, adjustment of purchase price,
noncompete, consulting, deferred compensation and similar obligations to the
extent any such obligations constitute Indebtedness, (C) Indebtedness arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument of a Subsidiary drawn against insufficient funds in the
ordinary course of business and (D) Indebtedness which finances workers’
compensation, health, disability or life insurance or which finances other
employee benefits or property, casualty or liability insurance, or
self-insurance, in each case in the ordinary course of business;

(viii) Indebtedness secured by Liens permitted pursuant to Sections 7.3(i)
through 7.3(vii), 7.3(ix) or 7.3(xii);

(ix) Indebtedness of any Guarantor; provided that all secured Indebtedness
permitted pursuant to this Section 7.2(ix) shall be secured by Liens permitted
under Section 7.3(xiii); and

(x) other Indebtedness (secured or unsecured) of any Subsidiary of the Parent
Borrower (other than any Guarantor); provided that (x) at the time any such
Indebtedness is incurred, the sum of (1) the aggregate amount of all
Indebtedness permitted pursuant to this Section 7.2(x) and (2) all Indebtedness
incurred by anythe Borrower or

 

99



--------------------------------------------------------------------------------

Guarantor secured by Liens permitted pursuant to Section 7.3(xiii) shall not
exceed 15% of the Consolidated Net Worth of the Parent Borrower and its
Subsidiaries (to be determined on a Pro Forma Basis as of the end of the most
recently ended fiscal quarter of the Parent Borrower for which financial
statements have been delivered prior to the Closing Date or pursuant to
Section 5.1(a) or 5.1(b)) and (y) all secured Indebtedness permitted pursuant to
this Section 7.2(x) shall be secured by Liens permitted under Section 7.3(xiii).

7.3 Liens. EachThe Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, grant, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):

(i) Liens in existence on the Closing Date and set forth on Schedule 7.3 and any
extensions, renewals or replacements thereof; provided that any such extension,
renewal or replacement Lien shall be limited to all or a part of the property
that secured the Lien so extended, renewed or replaced (plus any improvements on
such property) and shall secure only those obligations that it secures on the
date hereof (and any renewals, replacements, refinancings or extensions of such
obligations that do not increase the outstanding principal amount thereof plus
any accrued interest, premium, fee and reasonable out-of-pocket expenses payable
in connection with any such extension, renewal or replacement);

(ii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business securing
sums (A) not constituting borrowed money that are not overdue by more than 90
days or (B) the validity or amount of which is being contested in good faith by
appropriate proceedings;

(iii) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 8.1(k)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts and other similar obligations (other than obligations for
borrowed money) entered into in the ordinary course of business;

(iv) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent for a period of more than 30 days or remain
payable without any penalty or that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP (or, in the case of the Subsidiary Borrower or the other
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization), if so required;

(v) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(i);

 

100



--------------------------------------------------------------------------------

(vi) any leases, subleases, licenses or sublicenses granted by the Parent
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Parent Borrower and its Subsidiaries, and any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or license permitted under
this Agreement;

(vii) Liens created or existing over all or any part of any Guaranty Fund or any
Regulatory Capital Assets;

(viii) Liens securing Indebtedness permitted pursuant to Section 7.2(iv), 7.2(v)
or 7.2(vi);

(ix) Liens securing purchase money Indebtedness of the Parent Borrower and its
Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Parent Borrower and
its Subsidiaries in connection with a transaction permitted under this
Agreement), including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof; provided that (x) any such Lien shall attach
to the property being acquired, constructed or improved with such Indebtedness
concurrently with or within 180 days after the acquisition (or completion of
construction or improvement) or the refinancing thereof by the Parent Borrower
or such Subsidiary, (y) the amount of the Indebtedness secured by such Lien
shall not exceed 100% of the cost to the Parent Borrower or such Subsidiary of
acquiring, constructing or improving the property and any other assets then
being financed solely by the same financing source and (z) any such Lien shall
not encumber any other property of the Parent Borrower or any of its
Subsidiaries except assets then being financed solely by the same financing
source;

(x) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerage incurred in the ordinary course of business;

(xi) Liens (A) consisting of minor defects in title that do not interfere with
the Parent Borrower’s or any applicable Subsidiary’s ability to conduct its
business as currently conducted and (B) arising in the ordinary course of its
business which (1) do not secure Indebtedness and (2) do not in the aggregate
materially impair the operation of the business of the Parent Borrower and its
Subsidiaries, taken as a whole;

(xii) Liens (A) existing on any asset prior to the acquisition thereof by the
Parent Borrower or any Subsidiary and not created in contemplation of such
acquisition and (B) existing on any asset of any Person at the time such Person
is merged into or consolidated with the Parent Borrower or any Subsidiary or
otherwise becomes a Subsidiary and not created in contemplation of such event;

 

101



--------------------------------------------------------------------------------

(xiii) Liens on assets of the Parent Borrower and its Subsidiaries not otherwise
permitted by this Section 7.3; provided that, at the time any such Lien is
incurred, the total amount of the Indebtedness and other obligations secured by
Liens permitted under this Section 7.3(xiii) does not exceed 7.5% of the
Consolidated Net Worth of the Parent Borrower and its Subsidiaries (to be
determined on a Pro Forma Basis as of the end of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been
delivered pursuant to Section 5.1(a) or 5.1(b));

(xiv) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and covering only the items being collected upon;

(xv) Liens of sellers of goods to the Parent Borrower or its Subsidiaries
arising under Article 2 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar provisions of applicable law in the ordinary course of
business;

(xvi) Liens consisting of an agreement to sell, transfer or dispose of any asset
(to the extent such sale, transfer or disposition is not prohibited by this
Agreement); and

(xvii) Liens with respect to Capital Stock which constitute minority investments
held by the Parent Borrower or any of its Subsidiaries other than Liens with
respect to any such Capital Stock incurred in connection with (A) any
Indebtedness specified in clauses (i), (ii) or (v) of the definition thereof or
(B) any Guaranty Obligation of any of such Indebtedness; and

(xviii) Liens securing any Hedge Agreement entered into by any Clearing House
Subsidiary in the ordinary course of its clearing, deposit and settlement
operations, or matters reasonably related or incidental thereto, or in the
management of its assets and liabilities.

7.4 Asset Dispositions. The Parent Borrower will not convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the assets of the Parent Borrower and
its Subsidiaries, taken as a whole, whether now owned or hereafter acquired.

7.5 Dividend Payments. At any time that any loans made under the IDHC Bridge
Facility remain outstanding, the Parent Borrower will not, directly or
indirectly, declare or make any dividend payment, or make any other distribution
of cash, property or assets, in respect of any of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or set aside funds for
any of the foregoing, except that the Parent Borrower may:[Reserved].

(i) declare and make dividend payments or other distributions payable solely in
its Capital Stock;

(ii) declare and make dividend payments in the ordinary course of business
consistent with past practices;

 

102



--------------------------------------------------------------------------------

(iii) make usual and customary purchases, redemptions or other acquisitions of
its Capital Stock from present or former officers, directors or employees; and

7.6(iv) make purchases, redemptions or other acquisitions of its Capital Stock
in an aggregate cash amount not exceeding $50,000,000 for all such purchases,
redemptions and acquisitions from and after the IDHC Acquisition
Date.[Reserved].

7.6 Acquisitions. At any time that any loans made under the IDHC Bridge Facility
remain outstanding, the Parent Borrower will not, and will not permit or cause
any of its Subsidiaries to, consummate or agree to consummate any Acquisition to
extent that the aggregate amount paid for all such Acquisitions (other than in
the form of equity and similar non-cash consideration) exceeds $100,000,000.

ARTICLE VIII

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a) anythe Borrower shall fail to pay when due (i) any principal of any Loan or
any Reimbursement Obligation, or (ii) any interest on any Loan or other
Obligation, any fee payable under this Agreement or any other Credit Document,
or (except as provided in clause (i) above) any other Obligation (other than any
Obligation under a Hedge Agreement), and (in the case of this clause (ii) only)
such failure shall continue for a period of three Business Days;

(b) anythe Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Section 5.2(c)(i) or 5.4,
clause (i) of Section 5.3 (with respect to athe Borrower) or Article VI or VII;

(c) athe Borrower or the Guarantor shall fail to observe, perform or comply with
any condition, covenant or agreement contained in this Agreement or any of the
other Credit Documents other than those enumerated in Sections 8.1(a) and
8.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of athe Borrower or the Guarantor acquires knowledge thereof
and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to athe Borrower;

(d) any representation or warranty made or deemed made by or on behalf of anythe
Borrower or the Guarantor in this Agreement, in any Compliance Certificate or in
any of the other Credit Documents or any other writing furnished pursuant to any
of the foregoing shall prove to have been incorrect, false or misleading in any
material respect as of the time made, deemed made or furnished;

 

103



--------------------------------------------------------------------------------

(e) the Parent Borrower or any Subsidiary thereof shall (A) fail to pay when due
(whether at scheduled maturity, required prepayment, acceleration, demand or
otherwise and after giving effect to any applicable notice provisions) any
principal of or interest due under any Indebtedness (other than the Indebtedness
incurred pursuant to this Agreement) having an aggregate principal amount of at
least the Threshold Amount and such amount due under such Indebtedness shall
remain outstanding beyond any applicable grace periods provided therefor in the
applicable documentation; or (B) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness, or any other event shall occur
or condition exist in respect thereof, and (in the case of this clause (B) only)
the effect of such failure, event or condition is to cause (or the holder or
holders of such Indebtedness (or a trustee or agent on its or their behalf)
shall have exercised a right arising as a result thereof to cause), without
regard to any subordination terms with respect thereto, such Indebtedness to
become due prior to its stated maturity or any regularly scheduled date of
payment; provided, however, that this Section 8.1(e) shall not apply to (1) any
secured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and its property and assets and has not been
outstanding for more than 45 days since the borrowing thereof and (2) any
unsecured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and has not been outstanding for more than five
Business Days since the borrowing thereof;

(f) athe Borrower or any Material Subsidiary shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable Debtor Relief Law (except, in the
case of the Subsidiary Borrower, in connection with any reorganization on a
solvent basis permitted by Section 7.1), now or hereafter in effect,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any petition or case of the type described in
Section 8.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;

(g) any involuntary petition or case shall be filed or commenced against athe
Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law, now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;

(h) a UK Insolvency Event shall occur in respect of the Subsidiary
Borrower;[Reserved];

(i) any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or covered by insurance as to which the surety or insurer, as the
case may be, has not denied or failed to acknowledge coverage) in excess of the
Threshold Amount shall be entered or filed against athe Borrower or any of their
respective Subsidiaries or any of their respective properties and the same shall
not be paid, dismissed, bonded, vacated, stayed or discharged within a period of
30 days or in any event later than five days prior to the date of any proposed
sale of such property thereunder;

 

104



--------------------------------------------------------------------------------

(j) a Change of Control shall have occurred;

(k) any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events, the Parent Borrower and its ERISA Affiliates have incurred, or would
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) that would
reasonably be expected to result in a Material Adverse Effect; or

(l) the Parent Borrower or any Subsidiary thereof shall have been notified that
any of them has, in relation to a Non-U.S. Pension Plan, incurred a debt or
other liability under section 75 or 75A of the United Kingdom Pensions Act 1995,
or has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Non-U.S. Pension Plans, in each
case that would reasonably be expected to result in a Material Adverse Effect.

8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

(a) declare the Commitments to be terminated, whereupon the same shall
terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments, the Swingline Lenders’ obligation to make Swingline Loans and the
Issuing Lender’s obligation to issue Letters of Credit shall automatically be
terminated;

(b) declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents, shall
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by eachthe Borrower; provided
that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by eachthe Borrower;

(c) appoint or direct the appointment of a receiver for the properties and
assets of the BorrowersBorrower, both to operate and to sell such properties and
assets, and eachthe Borrower, for itself and on behalf of its Subsidiaries,
hereby consents to such right and such appointment and hereby waives any
objection suchthe Borrower or any Subsidiary may have thereto or the right to
have a bond or other security posted by the Administrative Agent on behalf of
the Lenders, in connection therewith;

 

105



--------------------------------------------------------------------------------

(d) exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law; and

(e) direct the applicable Borrower to deposit (and eachthe Borrower hereby
agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent, to deposit) with the Administrative Agent from time to
time such additional amount of cash as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.19(i).

8.3 Remedies: Setoff. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender, the Issuing Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of athe Borrower (other than
customer deposits, security deposits and other monies, instruments and accounts
held by athe Borrower in trust for or for the benefit of others) against any and
all of the obligations of suchthe Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender, the Issuing Lender or
such Affiliate, irrespective of whether or not such Lender, the Issuing Lender
or such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of suchthe Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Lender
and their respective Affiliates under this Section 8.3 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender and the
Issuing Lender agrees to notify the applicable Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority. Each of the Lenders (for purposes of this Article
IX, references to the Lenders shall also mean each of Wells Fargo and BofA as a
Swingline Lender) hereby irrevocably appoints the Administrative Agent and the
Multicurrency Agent hereunder and under the other Credit Documents, and
authorizes each of the Agents to take such actions on its

 

106



--------------------------------------------------------------------------------

behalf and to exercise such powers as are delegated to the Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Agents and the Lenders, and neither the Parent Borrower nor any other
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent or the Multicurrency Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. For purposes of this Section 9.1, the term
“Administrative Agent” shall include both the Primary Administrative Agent and
the Backup Administrative Agent.

9.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

9.3 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Credit Documents, and
each of their duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, each of the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

 

107



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.5 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgement. Each Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by athe Borrower or a Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Ineligible Assignees. Without limiting the generality of the
foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as
to whether any Lender or Participant or prospective Lender or Participant is an
Ineligible Assignee or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information in reliance upon Sections 10.12(iv) or (vi) by such Agent, to any
Ineligible Assignee.

9.4 Reliance by Administrative Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for
athe Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective

 

108



--------------------------------------------------------------------------------

activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. No Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

9.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Parent Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Parent Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that if such bank is not a
Lender or an Affiliate of a Lender, the Parent Borrower shall have the right to
consent to such appointment (such consent to not be unreasonably withheld). If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Parent Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 2.16(j) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
effective date of its resignation), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Credit Documents (if not already discharged therefrom as provided above in
this Section 9.6). The fees payable by the BorrowersBorrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the BorrowersBorrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article and Section 10.1 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them (i) while the retiring Administrative Agent was
acting as Administrative Agent and (ii) after such resignation for as long as
any of them continues to act in any capacity hereunder or under the other Credit
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

109



--------------------------------------------------------------------------------

9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent, Co-Documentation Agents or
other agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Reimbursement Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on anythe Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 2.9 and 10.1) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 10.1.

Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or the
Issuing Lender in any such proceeding.

 

 

110



--------------------------------------------------------------------------------

9.10 Guaranty Matters; Ineligible Assignees Letter Agreement. The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

(a) To release any Guarantor (other than the Parent Borrower) from its
obligations under any Subsidiary Guaranty as required under Section 5.9. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
(other than the Parent Borrower) from its obligations under any Subsidiary
Guaranty pursuant to this Section 9.10.

(b) To consent to any amendment or modification to the Ineligible Assignees
Letter Agreement on the date five Business Days after notice of such amendment
or modification unless at least three Lenders (including, if applicable, Wells
Fargo in its capacity as a Lender) that are not Affiliates of each other holding
in the aggregate more than 25% of the Revolving Credit Exposures and Unutilized
Commitments (or, after the termination of the Commitments, Revolving Credit
Exposures) have notified the Administrative Agent of their objection to such
amendment or modification prior to the expiration of such five Business Day
period.

9.11 Swingline Lender. The provisions of this Article IX (other than
Section 9.2) shall apply to the Administrative Agent in its capacity as a
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.

9.12 Replacement of Impaired Agent. If, at any time, during a Wells Fargo
Unavailability Period, the Backup Administrative Agent becomes a Defaulting
Lender, each Lender hereby agrees that, upon written notice from the Parent
Borrower to the Lenders, the Parent Borrower shall have the right, upon written
notice to the Lenders, to appoint as a successor Backup Administrative Agent any
Lender that has an office in the United States and that agrees, in its sole
discretion at such time, to become the Backup Administrative Agent, and such
successor Backup Administrative Agent shall be entitled to all of the rights,
powers, privileges and duties of the Backup Administrative Agent and the removed
Backup Administrative Agent shall be discharged from all of its duties as Backup
Administrative Agent hereunder and under the other Credit Documents. The
Administrative Agent hereby agrees to provide to the Parent Borrower from time
to time at the Parent Borrower’s request a list (which may be in electronic
form) setting out the names of the Lenders as of the date of such request, their
respective Commitments, and the information on record with the Administrative
Agent for delivering notices to the Lenders in accordance with Section 10.4.
Nothing in this Section 9.11 shall constitute a waiver or release by the Parent
Borrower of any claims it may have hereunder or under the other Credit Documents
arising from any Administrative Agent becoming a Defaulting Lender.

9.13 Backup Administrative Agent.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Credit Documents:

(i) during any Wells Fargo Availability Period, (A) all actions to be taken by
the Administrative Agent under the Credit Documents will be taken by Wells Fargo
in its capacity as the Primary Administrative Agent; (B) BofA will have no
liability, and the other parties to this Agreement hereby release BofA from all
liability, for any actions taken during this time by Wells Fargo in its capacity
as the Primary Administrative Agent; and (C) if the BorrowersBorrower or the
Required Lenders make the determination referred to in clause (a) of the
definition of the term “Wells Fargo Unavailability Period,” then the
BorrowersBorrower or the Required Lenders, as applicable, shall as promptly
thereafter as is reasonably practicable notify each of the other parties to this
Agreement of such determination and of the starting date of such Wells Fargo
Unavailability Period;

(ii) during any Wells Fargo Unavailability Period, (A) all actions to be taken
by the Administrative Agent under the Credit Documents will be taken by BofA in
its capacity as the Backup Administrative Agent; (B) Wells Fargo will have no
liability, and the other parties to this Agreement hereby release Wells Fargo
from all liability, for any actions taken during this time by BofA in its
capacity as the Backup Administrative Agent; and (C) if both the
BorrowersBorrower and the Required Lenders determine in their reasonable
discretion (x) that Wells Fargo is able to perform all the services required of
it in its capacity as the Primary Administrative Agent and (y) that Wells Fargo
is not a Defaulting Lender, then the BorrowersBorrower and the Required Lenders
shall as promptly thereafter as is reasonably practicable notify each of the
other parties to this Agreement of such determination and of the ending day of
the Wells Fargo Unavailability Period.

 

111



--------------------------------------------------------------------------------

(b) During the time between the giving of the notice of the determination
referred to in clause (b) of the definition of the term “Wells Fargo
Unavailability Period” and the end of the Wells Fargo Unavailability Period, all
parties shall work together to facilitate a smooth transition of responsibility
back to the Primary Administrative Agent.

(c) Without limiting any other provision contained in any of the Credit
Documents, each of the parties to this Agreement agrees to execute and deliver
any and all further documents, agreements and instruments, and take all further
actions, that any of the other parties to this Agreement may reasonably request
in writing from time to time in order to effectuate this Section 9.13, including
for the Primary Administrative Agent and the Backup Administrative Agent to keep
the other reasonably informed to facilitate one replacing the other at the start
or end of any Wells Fargo Unavailability Period.

(d) If any of the Primary Administrative Agent, the Backup Administrative Agent
or the BorrowersBorrower from time to time reasonably requests in writing a test
of the mechanism for the replacement of the Primary Administrative Agent with
the Backup Administrative Agent, and vice versa, each of the parties to this
Agreement agrees to reasonably cooperate with the other parties hereto to
perform such test, all at the sole cost and expense of the BorrowersBorrower.

(e) Notwithstanding anything to the contrary herein or in any other Credit
Document, any amendment to or waiver of (i) any provision of this ARTICLE IX,
(ii) the definition of “Administrative Agent,” “Wells Fargo Availability Period”
or “Wells Fargo Unavailability Period” or (iii) any other provision in this
Agreement or any other Credit Document that, in the case of clauses (i), (ii) or
(iii), affects the rights or duties of the Primary Administrative Agent or
Backup Administrative Agent shall require the consent of the Primary
Administrative Agent and/or the Backup Administrative Agent, as applicable.

ARTICLE X

MISCELLANEOUS

10.1 Expenses; Indemnity; Damage Waiver.

(a) The Parent Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Primary Administrative Agent, the Backup Administrative Agent
and the Arrangers), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Agents or any
Lender (including the reasonable and documented fees, charges and disbursements
of any counsel for the Agents or any Lender), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section 10.1, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iv) any civil penalty or fine assessed by OFAC against, and all
reasonable and documented costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, any Agent or any
Lender as a result of conduct of athe Borrower that violates a sanction enforced
by OFAC.

 

112



--------------------------------------------------------------------------------

(b) The Parent Borrower shall indemnify each Agent (and any sub-agent thereof),
the Arrangers, each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages (including
special, direct consequential or punitive damages), liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Parent Borrower or any Subsidiary thereof arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by the Parent
Borrower or any Subsidiary thereof, or any Environmental Claim related in any
way to the Parent Borrower or any Subsidiary thereof, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent Borrower or any Subsidiary thereof,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (x) that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) resulting from a claim brought the Parent Borrower or any Subsidiary thereof
against such Indemnitee for a breach in bad faith of such Indemnitee’s
obligations under this Agreement or any other Credit Document, if the Parent
Borrower or such Subsidiary has obtained a final nonappealable judgment of a
court of competent jurisdiction finding a breach in bad faith by such
Indemnitee, or (z) arising from any dispute solely among Indemnitees, other than
(A) any claims against any Agent, any Arranger or any other titled agent in
fulfilling its role as an agent hereunder and (B) any claims arising out of any
act or omission on the part of the Parent Borrower or any of its Affiliates or
Subsidiaries. This Section 10.1(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c) To the extent that the Parent Borrower for any reason fails to indefeasibly
pay any amount required under Section 10.1(a) or 10.1(b) to be paid by it to any
Agent (or any sub-agent thereof), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) such Lender’s proportion (based on
the percentages as used in determining the Required Lenders as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of
Section 2.3(c).

 

113



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, eachthe Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including IntraLinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except as a
result of such Indemnitee’s gross negligence, willful misconduct or breach in
bad faith of its obligations hereunder, in each case, as determined by a court
of competent jurisdiction by final and nonappealable judgment.

(e) To the fullest extent permitted by applicable law, each Agent, the
Arrangers, each Lender, and each Related Party of any of the foregoing persons
shall not assert, and hereby waives, any claim against any Credit Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby; provided that the foregoing shall not in any way limit the Credit
Parties’ or Lenders’ respective indemnification obligations hereunder, including
under Section 10.1(b) and 10.1(c), respectively.

(f) All amounts due under this Section 10.1 shall be payable by the Parent
Borrower upon demand therefor.

10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).

(b) EachThe Borrower irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the state and federal courts sitting
in the Borough of Manhattan in the State of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be

 

114



--------------------------------------------------------------------------------

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any Credit
Document shall affect any right that the Administrative Agent, any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against athe Borrower or any of their respective
properties in the courts of any jurisdiction.

(c) EachThe Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 10.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law. The Subsidiary Borrower irrevocably designates and appoints the
Parent Borrower, as its authorized agent, to accept and acknowledge on its
behalf, service of any and all process which may be served in any suit, action
or proceeding of the nature referred to in Section 10.2(b) in any state or
federal court sitting in the Borough of Manhattan in the State of New York. The
Parent Borrower accepts such appointment. Said designation and appointment shall
be irrevocable by the Subsidiary Borrower until all Obligations payable by the
Subsidiary Borrower hereunder and under the other Credit Documents shall have
been paid in full in accordance with the provisions hereof and thereof and the
Subsidiary Borrower shall have been terminated as a Borrower hereunder. The
Subsidiary Borrower hereby consents to process being served in any suit, action
or proceeding of the nature referred to in Section 10.2(b) in any state or
federal court sitting in the Borough of Manhattan in the State of New York as
provided in this Section 10.2(d). The Subsidiary Borrower irrevocably waives, to
the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon the Subsidiary Borrower in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
the Subsidiary Borrower. To the extent the Subsidiary Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), the
Subsidiary Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Credit Documents.

10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

115



--------------------------------------------------------------------------------

FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.

10.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 10.4(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i) if to athe Borrower, the Primary Administrative Agent, the Backup
Administrative Agent, any Multicurrency Agent or the Issuing Lender, to it at
the address (or facsimile number) specified for such Person on Schedule 1.1(a);
and

(ii) if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Each of the Administrative Agent and the Parent Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) (provided that, if such notice or other communication
is not sent during the normal business hours of the recipient, then such notice
or communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient) and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

116



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

10.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by athe Borrower from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

(a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation, reduce the
rate of or forgive any interest thereon (provided that only the consent of the
Required Lenders shall be required to waive the applicability of any
post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts) shall not constitute a reduction of any interest rate or
fees hereunder), (ii) waive, extend or postpone the final scheduled maturity
date or any other scheduled date for the payment of any principal of or interest
on any Loan (including any scheduled date for the mandatory termination of any
Commitments), or waive, extend or postpone the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts), or waive, extend or postpone the time of payment of any
Reimbursement Obligation or any interest thereon, or waive, extend or postpone
the expiry date of any Letter of Credit beyond the Letter of Credit Maturity
Date, or (iii) increase any Commitment of any such Lender over the amount
thereof in effect or extend the maturity thereof (it being understood that a
waiver of any condition precedent set forth in Section 3.2 or of any Default or
Event of Default or mandatory termination of the Commitments, if agreed to by
the Required Lenders, Required Dollar Revolving Lenders, Required Multicurrency
Revolving Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);

(b) unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Commitments or of the aggregate unpaid principal amount of the Loans,
or the number or percentage of Lenders, that shall be required for the Lenders
or any of them to take or approve, or direct the Administrative Agent to take,
any action hereunder or under any other Credit Document (including as set forth
in the definition of “Required Lenders”), (ii) change any other provision of
this Agreement or any of the other Credit Documents requiring, by its terms, the
consent or approval of all the Lenders for such amendment, modification, waiver,
discharge, termination or consent, (iii) release the Parent Borrower of its
guaranty under Article XI[Reserved] or (iv) change or waive any provision of
Section 2.12(e) or 2.14, any other provision of this Agreement or any other
Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5;

(c) change any provisions of any Credit Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those of Lenders holding Loans of any other Class
without the written consent of the requisite percentage in interest of each
affected Class of Lenders (i.e., the Required Dollar Revolving Lenders or the
Required Multicurrency Revolving Lenders, as applicable); and

 

117



--------------------------------------------------------------------------------

(d) unless agreed to by each Multicurrency Revolving Lender, amend the
definition of Foreign Currency;

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any other Credit Document relating to the Dollar L/C Commitment, the
Multicurrency L/C Commitment or any Letter of Credit issued or to be issued by
it, (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document, (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the BorrowersBorrower and the Required Dollar Revolving
Lenders or the Required Multicurrency Revolving Lenders, as applicable, (vi) the
Administrative Agent and the Parent Borrower shall be permitted to amend any
provision of the Credit Documents (and such amendment shall become effective
without any further action or consent of any other party to any Credit Document
if the same is not objected to in writing by the Required Lenders within five
Business Days after notice thereof) if the Administrative Agent and the Parent
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision and (vii) the
Ineligible Assignees Letter Agreement may be amended in accordance with
Section 9.10(b). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

10.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with the provisions of Section 10.6(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns

 

118



--------------------------------------------------------------------------------

permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans and Letters of Credit) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) The prior written consent of the Administrative Agent, each Swingline
Lender, the Issuing Lender and the Parent Borrower (such consent not to be
unreasonably withheld or delayed) is obtained, except that

(A) the consent of the Parent Borrower shall not be required if (y) an Event of
Default has occurred and is continuing at the time of such assignment; (z) with
respect to any assignment by such Lender of any of its rights and obligations
other than its obligations to make Swingline Loans, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; or (z) with respect to any
assignment by such Lender of any if its obligations to make Swingline Loans,
such assignment is to a Swingline Lender of the applicable Class or an Affiliate
or Approved Fund of any such Swingline Lender; provided that the Parent Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof; and

(B) the consent of the Administrative Agent shall not be required for
assignments in respect of a Commitment if such assignment is to a Person that is
a Revolving Lender or an Affiliate of a Revolving Lender;

(ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans of a Class at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause (A) above, the aggregate amount of the Commitment of a Class
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of a Class of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, in the case of any assignment in respect of a Commitment
of a Class (which for this purpose includes Revolving Loans of such Class
outstanding), in any case, treating assignments to two or more Approved Funds
under common management as one assignment for purposes of the minimum amounts,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Parent Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

119



--------------------------------------------------------------------------------

(iii) (x) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or Commitment of a Class assigned and
(y) if the applicable assignee so agrees, any assignment, whether partial or
complete, by an assigning Lender who is obligated to make Swingline Loans under
Section 2.2 or who has any Swingline Loans outstanding at the time it assigns
any of its rights and obligations under this Agreement with respect to its Loans
or Commitment of a Class shall include the assignment of a proportionate part of
(1) its obligations to make Swingline Loans of such Class under Section 2.2, if
any, and (2) its outstanding Swingline Loans of such Class, if any;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(v) no such assignment shall be made to the Parent Borrower or any of the Parent
Borrower’s Affiliates or Subsidiaries;

(vi) no such assignment shall be made to a natural person (or a holding company,
investment vehicle or trust owned or created for the primary benefit of a
natural person) or a Defaulting Lender; and

(vii) no such assignment shall be made to any Ineligible Assignee.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the BorrowersBorrower,
at theirits own expense, will execute and deliver to the Administrative Agent a
new Note or Notes to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1 and/or A-2, as applicable. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.6(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d). If (A) a Lender assigns or transfers any of its
rights or obligations hereunder or changes its Lending Office and

 

120



--------------------------------------------------------------------------------

(B) as a result of circumstances existing at the date such assignment, transfer
or change occurs, athe Borrower would be obliged to make a payment to the new
Lender or Lender acting through its new Lending Office under Section 2.15 or
2.16, then (except where an assignment or transfer occurs in the ordinary course
of primary syndication of the Loan facilities or at the request of the Parent
Borrower) the new Lender or Lender acting through its new Lending Office is only
entitled to receive payment under Sections 2.15 and 2.16 to the same extent that
the existing Lender or Lender acting through its previous Lending Office would
have been entitled if the assignment, transfer or change had not occurred.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
BorrowersBorrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
BorrowersBorrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the
BorrowersBorrower and each Lender, at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Credit Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.

(d) Any Lender may at any time, without the consent of, or notice to, the
BorrowersBorrower, the Administrative Agent, the Issuing Lender or any Swingline
Lender, sell participations to any Person (other than a natural person, an
Ineligible Assignee, the Parent Borrower or any of the Parent Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans (including such Lender’s
participations in Swingline Loans and Letters of Credit) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the BorrowersBorrower, the Agents,
the Lenders and the Swingline Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant.

(f) The Borrowers agreeBorrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16 (it being understood that the

 

121



--------------------------------------------------------------------------------

documentation required under Section 2.16(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.6(b); provided that
no Borrower shall be required to make, and such Participant shall not be
entitled to receive, any greater payment under Section 2.15 or 2.16, with
respect to any participation, than suchthe Borrower would have been required to
make to the relevant participating Lender, and such participating Lender would
have been entitled to receive from suchthe Borrower, except to the extent such
requirement to make and/or entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation; provided further that such Participant agrees to be subject to
the provisions of Section 2.18 as if it were an assignee under Section 10.6(b).
Each Lender that sells a participation agrees, at athe Borrower’s request and
expense, to use reasonable efforts to cooperate with eachthe Borrower to
effectuate the provisions of Section 2.18 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.3 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14(b) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an non-fiduciary agent of the BorrowersBorrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g) Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment or grant to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment or grant shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee or grantee
for such Lender as a party hereto.

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

 

122



--------------------------------------------------------------------------------

(i) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the Parent
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto; provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.

(j) Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Commitments and Loans in accordance with this Section 10.6,
Wells Fargo may resign as Issuing Lender upon written notice to the Parent
Borrower and the Lenders. Upon any such notice of resignation, the Parent
Borrower shall have the right to appoint from among the Lenders a successor
Issuing Lender; provided that no failure by the Parent Borrower to make such
appointment shall affect the resignation of Wells Fargo as Issuing Lender. Wells
Fargo shall retain all of the rights and obligations of the Issuing Lender
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation and all obligations of the
BorrowersBorrower and the Revolving Lenders with respect thereto (including the
right to require the Revolving Lenders to make Revolving Loans or fund
participation interests pursuant hereto).

(k) Assignments by Swingline Lenders. In the case of any assignment by any
Swingline Lender of any of its commitment to make Swingline Loans hereunder
where the assignee party has not assumed such Swingline Lender’s commitment to
make Swingline Loans, such Swingline Lender shall retain all of the rights
powers and privileges of a “Swingline Lender” hereunder, including the right to
require the Revolving Lenders to make Revolving Loans or fund participation
interests pursuant to Sections 2.2(e) and 2.2(f), and, until any resignation as
an Swingline Lender as permitted in the immediately following sentence, shall
retain all of the obligations of a “Swingline Lender” hereunder. Notwithstanding
anything to the contrary contained herein and without limiting any Swingline
Lender’s right to assign its Commitments and Loans or its commitment to make
Swingline Loans at any time, in the event of any assignment by a Swingline
Lender of all of its Commitments and Loans at a time when an Event of Default
has occurred and is continuing (or at such other time with the consent of the
Parent Borrower, such consent not to be unreasonably withheld) such Swingline
Lender may resign as a Swingline Lender; provided that, in the case of any such
resignation, (x) such Swingline Lender shall retain all the rights, powers and
privileges of a “Swingline Lender” provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Lenders to make
Revolving Loans or fund participation interests in outstanding Swingline Loans
pursuant to Sections 2.2(e) and 2.2(f) and (y) the Parent Borrower shall be
entitled to appoint from among the Lenders (which such Lenders may accept such
appointment in their sole discretion) a successor Swingline Lender hereunder,
provided, however, that no failure by the Parent Borrower to appoint any such
successor shall affect such resignation of such Swingline Lender.

10.7 No Waiver. The rights and remedies of the Primary Administrative Agent, the
Backup Administrative Agent and the Lenders expressly set forth in this
Agreement and the other Credit Documents are cumulative and in addition to, and
not exclusive of, all other rights and remedies available at law, in equity or
otherwise. No failure or delay on the part of the Primary Administrative Agent,
the Backup Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any

 

123



--------------------------------------------------------------------------------

such right, power or privilege preclude other or further exercise thereof or the
exercise of any other right, power or privilege or be construed to be a waiver
of any Default or Event of Default. No course of dealing between athe Borrower,
the Primary Administrative Agent, the Backup Administrative Agent or the Lenders
or their agents or employees shall be effective to amend, modify or discharge
any provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon athe
Borrower in any case shall entitle athe Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Primary Administrative Agent, the Backup Administrative Agent or any
Lender to exercise any right or remedy or take any other or further action in
any circumstances without notice or demand.

10.8 Survival. All representations, warranties and agreements made by or on
behalf of the BorrowersBorrower in this Agreement and in the other Credit
Documents shall survive the execution and delivery hereof or thereof and the
making and repayment of the Loans until the indefeasible payment in full of the
Obligations. In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1,
shall survive the payment in full of all Loans and Letters of Credit, the
termination of the Commitments and any termination of this Agreement or any of
the other Credit Documents. Except as set forth above, this Agreement and the
Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.

10.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

10.11 No Fiduciary Duty. Each Agent, the Arrangers and the Lenders and their
respective Affiliates (collectively, the “Lender Parties”), may have economic
interests that conflict with those of the BorrowersBorrower and their
respectiveits Affiliates. EachThe Borrower agrees that nothing in the Agreement
or the other Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender Party, on the one hand, and suchthe Borrower or any of its Affiliates, on
the other. EachThe Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement and the other Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
BorrowersBorrower, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender Party has assumed an advisory or
fiduciary responsibility in favor of anythe Borrower or their respective
Affiliates with respect to the

 

124



--------------------------------------------------------------------------------

transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise anythe Borrower
or its Affiliates on other matters) or any other obligation to anythe Borrower
except the obligations expressly set forth in the Credit Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary of
the BorrowersBorrower, their respective Affiliates or any other Person. EachThe
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto. EachThe
Borrower agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or agency duty
or similar duty to suchthe Borrower, in connection with the transactions
contemplated hereby or the process leading thereto.

10.12 Confidentiality. Each of the Primary Administrative Agent, the Backup
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Requirements of Law or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the
BorrowersBorrower and theirits obligations or (C) credit insurers and
reinsurers, (vii) if required by any rating agency; provided that prior to any
such disclosure, such rating agency shall have agreed in writing to maintain the
confidentiality of such Information and the Parent Borrower shall have been
given prior notice as to what Information will be disclosed, (viii) with the
consent of the Parent Borrower or (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 10.12 or (B) becomes available to the Primary Administrative Agent, the
Backup Administrative Agent, any Lender or any of their respective Affiliates on
a non-confidential basis from a source other than the Parent Borrower or any of
its Subsidiaries or Affiliates.

For purposes of this Section 10.12, “Information” means all information received
from the Parent Borrower or any Subsidiary thereof relating to any such Person
or any of their respective businesses, other than any such information that is
available to the Primary Administrative Agent, the Backup Administrative Agent
or any Lender on a nonconfidential basis prior to such disclosure or is
identified by the Parent Borrower as nonconfidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

125



--------------------------------------------------------------------------------

10.13 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile (or by PDF formatted page sent by electronic mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.

10.14 Disclosure of Information. EachThe Borrower agrees and consents to the
Primary Administrative Agent’s, the Backup Administrative Agent’s and the
Arrangers’ disclosure of information relating to this transaction to Gold Sheets
and other similar bank trade publications. Such information will consist of deal
terms and other information customarily found in such publications.

10.15 USA Patriot Act Notice. Each Lender that is subject to the Act (as defined
below) and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Parent Borrower and each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies eachthe Borrower, which information includes the
name and address of suchthe Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify suchthe Borrower
in accordance with the Act.

10.16 The Parent Borrower as Agent for the Subsidiary Borrower.[Reserved].

(a) The Subsidiary Borrower hereby irrevocably appoints the Parent Borrower as
its borrowing agent and attorney-in-fact which appointment shall remain in full
force and effect unless and until Administrative Agent shall have received prior
written notice signed by the Parent Borrower that it has resigned such position.
The Subsidiary Borrower hereby irrevocably appoints and authorizes the Parent
Borrower to (i) provide all notices and instructions under this Agreement on its
behalf and (ii) take such action as the Parent Borrower deems appropriate on its
behalf to obtain Loans and other extensions of credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. The Subsidiary Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Parent Borrower shall be deemed for all purposes to have been made
by the Subsidiary Borrower and shall be binding upon and enforceable against the
Subsidiary Borrower to the same extent as if the same had been made directly by
the Subsidiary Borrower.

 

126



--------------------------------------------------------------------------------

(b) Each Borrower hereby severally agrees to indemnify each Lender and the
Administrative Agent and hold each Lender and the Administrative Agent harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lenders and the Administrative Agent by such Borrower or by any
third party whosoever, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of the Subsidiary Borrower, except that such Borrower will have no
liability under this Section 10.16(b) with respect to any liability that has
been finally determined by final nonappealable judgment by a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Lender or the Administrative Agent.

10.17 Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from anythe Borrower or any Guarantor in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Charlotte, North Carolina, office on the Business Day preceding
that on which final, nonappealable judgment is given. The obligations of eachthe
Borrower or the Guarantor in respect of any sum due to any Lender, the Issuing
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, the Issuing
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender, the Issuing Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, the Issuing Lender or the Administrative
Agent, as the case may be, in the specified currency, eachthe Borrower and
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender, the Issuing Lender or the Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender, the Issuing Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.14(b), such Lender, the
Issuing or the Administrative Agent, as the case may be, agrees to remit such
excess to suchthe Borrower or such Guarantor.

10.18 Termination of Terminating Credit Facilities. The Lenders that are lenders
under the Terminating Credit Facilities hereby waive the requirements thereunder
related to the date by which notice of prepayment in full and termination of
such credit facilities must be delivered[Reserved].

10.19 Not a Grandfathered Obligation. For purposes of determining withholding
Taxes imposed under FATCA, from and after the ThirdFifth Amendment Effective
Date, the BorrowersBorrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of United
States Treasury Regulation Section 1.1471-2(b)(2)(i).

 

127



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY BY THE PARENT BORROWER

11.1 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and in recognition of the direct benefits to be
received by the Parent Borrower from the proceeds of the Loans and other
extensions of credit, the Parent Borrower hereby unconditionally, absolutely and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of the Subsidiary Borrower under the Credit
Documents including the principal of and interest on the Loans owing by the
Subsidiary Borrower pursuant to this Agreement, all Reimbursement Obligations of
the Subsidiary Borrower . This guaranty is a guaranty of payment and not of
collection.

11.2 Guaranty Unconditional. The obligations of the Parent Borrower under this
Article XI shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other obligor under any of the Credit Documents, by
operation of law or otherwise;the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

(b) any modification or amendment of or supplement to any of the Credit
Documents;the effects of any Bail-In Action on any such liability, including, if
applicable:

(c) any release, non-perfection, invalidity or impairment of any direct or
indirect security for any obligation of any other obligor under any of the
Credit Documents

(i) a reduction in full or in part or cancellation of any such liability;

(d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;

(e) the existence of any claim, setoff or other rights which any obligor may
have at any time against any other obligor, the Primary Administrative Agent,
the Backup Administrative Agent, any Lender or any other Person, whether in
connection with any of the Credit Documents or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

128



--------------------------------------------------------------------------------

(f) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Credit Documents, or any provision of applicable
law or regulation purporting to prohibit the payment by any other obligor of
principal, interest or any other amount payable under any of the Credit
Documents;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the Lenders’ rights with respect
thereto; or

(h) any other act or omission to act or delay of any kind by any obligor, the
Primary Administrative Agent, the Backup Administrative Agent, any Lender or any
other Person or any other circumstance whatsoever (other than the defense of
payment) which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to the Parent Borrower’s obligations
under this Article XI.

11.3 Duty Only Upon Payment in Full; Reinstatement in Certain Circumstances. The
Parent Borrower’s obligations under this Article XI shall remain in full force
and effect until the Commitments of the Lenders hereunder shall have terminated
and all Obligations payable by the Subsidiary Borrower under the Credit
Documents shall have been indefeasibly paid in full. If at any time any payment
of the principal of or interest on any Loan or any other Obligation payable by
the Subsidiary Borrower under the Credit Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Subsidiary Borrower or otherwise, the Parent Borrower’s obligations under
this Article XI with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

11.4 Waiver by the Parent Borrower. The Parent Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
in this Article XI, as well as any requirement that at any time any action be
taken by any Person against the Subsidiary Borrower, any other obligor or any
other Person or against any collateral security. The Parent Borrower warrants
and agrees that each waiver set forth in this Section 11.4 is made with full
knowledge of its significance and consequences, and such waivers shall be
effective to the maximum extent permitted by law.

11.5 Subrogation. The Parent Borrower hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Subsidiary Borrower or any other guarantor that arise from the
existence, payment, performance or enforcement of the Parent Borrower’s
obligations under or in respect of this Article XI or any other Credit Document,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against the Subsidiary Borrower or any other guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from the Subsidiary Borrower
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all Obligations payable under this Agreement
shall have been paid in full in cash and the Commitments of the Lenders
hereunder shall have expired or been

 

129



--------------------------------------------------------------------------------

terminated. If any amount shall be paid to the Parent Borrower in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of all Obligations and (b) the Final Termination Date,
such amount shall be received and held in trust for the benefit of the Lenders,
shall be segregated from other property and funds of the Parent Borrower and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to all amounts payable under this guaranty, whether matured
or unmatured, in accordance with the terms of the Credit Documents, or to be
held as collateral for any amounts payable under this Article XI thereafter
arising. If (i) the Parent Borrower shall make payment to any Lender of all or
any amounts payable under this Article XI, (ii) all Obligations shall have been
paid in full in cash and (iii) the Final Termination Date shall have occurred,
the Lenders will, at the Parent Borrower’s request and expense, execute and
deliver to the Parent Borrower appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Parent Borrower of an interest in the obligations resulting
from such payment made by the Parent Borrower pursuant to this Article XI.

11.6 Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Subsidiary Borrower under any of the Credit Documents is stayed
upon the insolvency, bankruptcy or reorganization of the Subsidiary Borrower,
all such amounts otherwise subject to acceleration under the terms of this
Agreement shall nonetheless be payable by the Parent Borrower under this Article
XI forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

11.7 Continuing Guaranty; Assignments. The guaranty set forth in this Article XI
is a continuing guaranty and shall (i) remain in full force and effect until the
later of (A) the indefeasible payment in full in cash of all Obligations payable
under this Agreement and (B) the Final Termination Date, (ii) be binding upon
the Parent Borrower, its successors and assigns and (iii) inure to the benefit
of and be enforceable by the Administrative Agent and the Lenders and their
respective successors, transferees and assigns.

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

1  NTD: Original Maturity Date concept will be deleted if all Lenders approve
the tenor extension.

 

130



--------------------------------------------------------------------------------

Exhibit B

Amended Exhibit C to the Credit Agreement

[see attached]